Exhibit 10.4

 

 

 

FIRST AMENDED AND RESTATED RECEIVABLES FINANCING AGREEMENT

Dated as of August 30, 2016

by and among

FORESIGHT RECEIVABLES LLC,

as Borrower,

THE PERSONS FROM TIME TO TIME PARTY HERETO,

as Lenders, as Group Agents and LC Participants,

PNC BANK, NATIONAL ASSOCIATION,

as LC Bank,

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

and

FORESIGHT ENERGY LLC,

as initial Servicer

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE  

ARTICLE I

 

DEFINITIONS

     2   

Section 1.01.

 

Certain Defined Terms

     2   

Section 1.02.

 

Other Interpretative Matters

     33   

ARTICLE II

 

TERMS OF THE LOANS

     34   

Section 2.01.

 

Loan Facility

     34   

Section 2.02.

 

Making Loans; Repayment of Loans

     34   

Section 2.03.

 

Interest and Fees

     36   

Section 2.04.

 

Records of Loans and Participation Advances

     37   

ARTICLE III

 

LETTER OF CREDIT FACILITY

     37   

Section 3.01.

 

Letters of Credit

     37   

Section 3.02.

 

Issuance of Letters of Credit; Participations

     37   

Section 3.03.

 

Requirements for Issuance of Letters of Credit

     39   

Section 3.04.

 

Disbursements, Reimbursement

     39   

Section 3.05.

 

Repayment of Participation Advances

     39   

Section 3.06.

 

Documentation

     40   

Section 3.07.

 

Determination to Honor Drawing Request

     40   

Section 3.08.

 

Nature of Participation and Reimbursement Obligations

     40   

Section 3.09.

 

Indemnity

     42   

Section 3.10.

 

Liability for Acts and Omissions

     42   

ARTICLE IV

 

SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS

     44   

Section 4.01.

 

Settlement Procedures

     44   

Section 4.02.

 

Payments and Computations, Etc

     47   

ARTICLE V

 

INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY AND SECURITY INTEREST

     47   

Section 5.01.

 

Increased Costs

     47   

Section 5.02.

 

Funding Losses

     49   

Section 5.03.

 

Taxes

     49   

Section 5.04.

 

Inability to Determine Euro-Rate; Change in Legality

     53   

Section 5.05.

 

Security Interest

     54   

ARTICLE VI

 

CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS

     55   

Section 6.01.

 

Conditions Precedent to Effectiveness and the Initial Credit Extension

     55   

Section 6.02.

 

Conditions Precedent to All Credit Extensions

     55   

Section 6.03.

 

Conditions Precedent to All Releases

     56   



--------------------------------------------------------------------------------

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES

     56   

Section 7.01.

 

Representations and Warranties of the Borrower

     56   

Section 7.02.

 

Representations and Warranties of the Servicer

     62   

ARTICLE VIII

 

COVENANTS

     66   

Section 8.01.

 

Covenants of the Borrower

     66   

Section 8.02.

 

Covenants of the Servicer

     75   

Section 8.03.

 

Separate Existence of the Borrower

     82   

ARTICLE IX

 

ADMINISTRATION AND COLLECTION OF RECEIVABLES

     86   

Section 9.01.

 

Appointment of the Servicer

     86   

Section 9.02.

 

Duties of the Servicer

     87   

Section 9.03.

 

Lock-Box Account Arrangements

     88   

Section 9.04.

 

Enforcement Rights

     89   

Section 9.05.

 

Responsibilities of the Borrower

     90   

Section 9.06.

 

Servicing Fee

     90   

ARTICLE X

 

EVENTS OF DEFAULT

     91   

Section 10.01.

 

Events of Default

     91   

ARTICLE XI

 

THE ADMINISTRATIVE AGENT

     95   

Section 11.01.

 

Authorization and Action

     95   

Section 11.02.

 

Administrative Agent’s Reliance, Etc

     95   

Section 11.03.

 

Administrative Agent and Affiliates

     95   

Section 11.04.

 

Indemnification of Administrative Agent

     96   

Section 11.05.

 

Delegation of Duties

     96   

Section 11.06.

 

Action or Inaction by Administrative Agent

     96   

Section 11.07.

 

Notice of Events of Default; Action by Administrative Agent

     96   

Section 11.08.

 

Non-Reliance on Administrative Agent and Other Parties

     97   

Section 11.09.

 

Successor Administrative Agent

     97   

ARTICLE XII

 

THE GROUP AGENTS

     98   

Section 12.01.

 

Authorization and Action

     98   

Section 12.02.

 

Group Agent’s Reliance, Etc

     98   

Section 12.03.

 

Group Agent and Affiliates

     98   

Section 12.04.

 

Indemnification of Group Agents

     99   

Section 12.05.

 

Delegation of Duties

     99   

Section 12.06.

 

Notice of Events of Default

     99   

Section 12.07.

 

Non-Reliance on Group Agent and Other Parties

     99   

Section 12.08.

 

Successor Group Agent

     100   

Section 12.09.

 

Reliance on Group Agent

     100   

 

- ii -



--------------------------------------------------------------------------------

ARTICLE XIII

 

INDEMNIFICATION

     101   

Section 13.01.

 

Indemnities by the Borrower

     101   

Section 13.02.

 

Indemnification by the Servicer

     104   

ARTICLE XIV

 

MISCELLANEOUS

     105   

Section 14.01.

 

Amendments, Etc

     105   

Section 14.02.

 

Notices, Etc

     106   

Section 14.03.

 

Assignability; Addition of Lenders

     106   

Section 14.04.

 

Costs and Expenses

     109   

Section 14.05.

 

No Proceedings; Limitation on Payments

     110   

Section 14.06.

 

Confidentiality

     110   

Section 14.07.

 

GOVERNING LAW

     112   

Section 14.08.

 

Execution in Counterparts

     112   

Section 14.09.

 

Integration; Binding Effect; Survival of Termination

     112   

Section 14.10.

 

CONSENT TO JURISDICTION

     112   

Section 14.11.

 

WAIVER OF JURY TRIAL

     113   

Section 14.12.

 

Ratable Payments

     113   

Section 14.13.

 

Limitation of Liability

     113   

Section 14.14.

 

Intent of the Parties

     114   

Section 14.15.

 

USA Patriot Act

     114   

Section 14.16.

 

Right of Setoff

     114   

Section 14.17.

 

Severability

     115   

Section 14.18.

 

Mutual Negotiations

     115   

Section 14.19.

 

Captions and Cross References

     115   

Section 14.20.

 

Amendment and Restatement; Integration; Effectiveness

     115   

 

EXHIBITS

     

EXHIBIT A

   —   

Form of [Loan Request] [LC Request]

EXHIBIT B

   —   

Form of Assignment and Acceptance Agreement

EXHIBIT C

   —   

Form of Assumption Agreement

EXHIBIT D

   —   

Form of Letter of Credit Application

EXHIBIT E

   —   

Credit and Collection Policy

EXHIBIT F

   —   

Form of Information Package

EXHIBIT G

   —   

Form of Compliance Certificate

EXHIBIT H

   —   

Form of Reduction Notice

EXHIBIT I

   —   

Closing Memorandum

EXHIBIT J

   —   

Form of Weekly Report

SCHEDULES

     

SCHEDULE I

   —   

Commitments

SCHEDULE II

   —   

Lock-Boxes, Lock-Box Accounts and Lock-Box Banks

SCHEDULE III

   —   

Notice Addresses

SCHEDULE IV

   —   

Special Obligors

 

- iii -



--------------------------------------------------------------------------------

THIS FIRST AMENDED AND RESTATED RECEIVABLES FINANCING AGREEMENT (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”) is entered into as of August 30, 2016 by and among the following
parties:

(i) FORESIGHT RECEIVABLES LLC, a Delaware limited liability company, as Borrower
(together with its successors and assigns, the “Borrower”);

(ii) the Persons from time to time party hereto as Lenders, Group Agents and LC
Participants;

(iii) PNC BANK, NATIONAL ASSOCIATION, as LC Bank (in such capacity, together
with its successors and assigns in such capacity, the “LC Bank”);

(iv) PNC BANK, NATIONAL ASSOCIATION (“PNC”), as Administrative Agent;

(v) FORESIGHT ENERGY LLC, a Delaware limited liability company, in its
individual capacity (“Foresight”) and as initial Servicer (in such capacity,
together with its successors and assigns in such capacity, the “Servicer”); and

(vi) CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK and ATLANTIC ASSET
SECURITIZATION LLC, for the limited purposes set forth in Section 14.20 hereof.

PRELIMINARY STATEMENTS

On the terms set forth herein, the parties hereto wish to amend and restate that
certain Receivables Financing Agreement dated as of January 13, 2015 (the
“Existing Financing Agreement”), by and among the Borrower, Foresight,
individually and as Servicer, the Lenders party thereto, the Group Agents party
thereto, the LC Participants party thereto and PNC, as Administrative Agent and
as the LC Bank (as amended, supplemented or otherwise modified from time to
time).

The Borrower has acquired, and will acquire from time to time, Receivables from
the Originator(s) pursuant to the Purchase and Sale Agreement. The Borrower has
requested (a) that the Lenders make Loans from time to time to the Borrower and
(b) the LC Bank to issue Letters of Credit for the account of the Borrower from
time to time, in each case, on the terms, and subject to the conditions set
forth herein, secured by, among other things, the Receivables.



--------------------------------------------------------------------------------

In consideration of the mutual agreements, provisions and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Adjusted LC Participation Amount” means, at any time of determination, the
greater of (i) the LC Participation Amount less the amount of cash collateral
held in the LC Collateral Account at such time and (ii) zero ($0).

“Adjusted LIBOR” means with respect to any Interest Period, the interest rate
per annum determined by the applicable Group Agent by dividing (the resulting
quotient rounded upwards, if necessary, to the nearest 1/100th of 1% per annum)
(i) the rate of interest determined by such Group Agent in accordance with its
usual procedures (which determination shall be conclusive absent manifest error)
to be the rate per annum for deposits in U.S. dollars as reported by Bloomberg
Finance L.P. and shown on US0001M Screen as the composite offered rate for
London interbank deposits for such period (or on any successor or substitute
page of such service, or any successor to or substitute for such service,
providing rate quotations comparable to those currently provided on such page of
such service, as determined by such Group Agent from time to time for purposes
of providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at or about 11:00 a.m. (London time) on the Business
Day which is two (2) Business Days prior to the first day of such Interest
Period for an amount comparable to the Portion of Capital to be funded at the
Bank Rate and based upon Adjusted LIBOR during such Interest Period, by (ii) a
number equal to 1.00 minus the Euro-Rate Reserve Percentage. The calculation of
Adjusted LIBOR may also be expressed by the following formula:

 

     

Composite of London interbank offered rates

shown on Bloomberg Finance L.P. Screen

US0001M or appropriate successor

   Adjusted LIBOR      =      

 

         1.00 - Euro-Rate Reserve Percentage   

Adjusted LIBOR shall be adjusted on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date. The applicable Group
Agent shall give prompt notice to the Borrower of Adjusted LIBOR as determined
or adjusted in accordance herewith (which determination shall be conclusive
absent manifest error). Notwithstanding the foregoing, if Adjusted LIBOR as
determined herein would be less than zero (0.00), such rate shall be deemed to
be zero percent (0.00%) for purposes of this Agreement.

“Administrative Agent” means PNC, in its capacity as contractual representative
for the Credit Parties, and any successor thereto in such capacity appointed
pursuant to Article XI or Section 14.03(g).

 

- 2 -



--------------------------------------------------------------------------------

“Adverse Claim” means any ownership interest or claim, mortgage, deed of trust,
pledge, lien, security interest, hypothecation, charge or other encumbrance or
security arrangement of any nature whatsoever, whether voluntarily or
involuntarily given, including, but not limited to, any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing); it being understood
that any thereof in favor of, or assigned to, the Administrative Agent (for the
benefit of the Secured Parties) shall not constitute an Adverse Claim.

“Advisors” has the meaning set forth in Section 14.06(c).

“Affected Person” means each Credit Party, each Program Support Provider, each
Liquidity Agent and each of their respective Affiliates.

“Affiliate” means, as to any Person: (a) any Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or (b) who is a director or officer: (i) of such Person or (ii) of
any Person described in clause (a), except that, in the case of each Conduit
Lender, Affiliate shall mean the holder(s) of its Capital Stock or membership
interests, as the case may be. For purposes of this definition, control of a
Person shall mean the power, direct or indirect: (x) to vote 25% or more of the
securities having ordinary voting power for the election of directors or
managers of such Person or (y) to direct or cause the direction of the
management and policies of such Person, in either case whether by ownership of
securities, contract, proxy or otherwise.

“Aggregate Capital” means, at any time of determination, the aggregate
outstanding Capital of all Lenders and LC Participants at such time.

“Aggregate Interest” means, at any time of determination, the aggregate accrued
and unpaid Interest on the Loans of all Lenders at such time.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Anti-Terrorism Laws” means any Applicable Law relating to terrorism, trade
sanctions programs and embargoes, import/export licensing, money laundering or
bribery, and any regulation, order, or directive promulgated, issued or enforced
pursuant to such Applicable Laws, all as amended, supplemented or replaced from
time to time.

“Applicable Law” means, with respect to any Person, (x) all provisions of law,
statute, treaty, constitution, ordinance, rule, regulation, ordinance,
requirement, restriction, permit, executive order, certificate, decision,
directive or order of any Governmental Authority applicable to such Person or
any of its property and (y) all judgments, injunctions, orders, writs, decrees
and awards of all courts and arbitrators in proceedings or actions in which such
Person is a party or by which any of its property is bound. For the avoidance of
doubt, FATCA shall constitute an “Applicable Law” for all purposes of this
Agreement.

 

- 3 -



--------------------------------------------------------------------------------

“Assignment and Acceptance Agreement” means an assignment and acceptance
agreement entered into by a Committed Lender, an Eligible Assignee, such
Committed Lender’s Group Agent and the Administrative Agent, and, if required,
the Borrower, pursuant to which such Eligible Assignee may become a party to
this Agreement, in substantially the form of Exhibit B hereto.

“Assumption Agreement” has the meaning set forth in Section 14.03(i).

“Attorney Costs” means and includes all reasonable fees, costs, expenses and
disbursements of any law firm or other external counsel and all reasonable
disbursements of internal counsel.

“Bank Rate” for any Portion of Capital funded by any Lender during any Interest
Period (or portion thereof), means an interest rate per annum equal to (a) the
Euro-Rate with respect to such Lender for such Interest Period (or portion
thereof) (provided that for such purpose, if such Euro-Rate is determined by
reference to LMIR, the Euro-Rate for any day during such Interest Period or
portion thereof shall be LMIR in effect on such day) or (b) if the Base Rate is
applicable to such Lender pursuant to Section 5.04, the daily average Base Rate
during such Interest Period (or portion thereof).

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

“Base Rate” means, for any day and any Lender, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate shall be at all times
equal to the highest of:

(a) the rate of interest in effect for such day as publicly announced from time
to time by the applicable Group Agent or its Affiliate as its “reference rate”
or “prime rate,” as applicable. Such “reference rate” or “prime rate” is set by
the applicable Group Agent or its Affiliate based upon various factors,
including such Person’s costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above or below such announced rate, and is not
necessarily the lowest rate charged to any customer;

(b) 0.50% per annum above the latest Federal Funds Rate; and

(c) 0.50% per annum above the Euro-Rate applicable to the Interest Period for
which the Base Rate is then being determined.

“Borrower” has the meaning specified in the preamble to this Agreement.

“Borrower Equity Pledge Intercreditor Agreement” means that certain
Intercreditor Agreement (Securitization), dated as of the date hereof, by and
among Citibank, N.A., Wilmington Savings Fund Society, FSB, the other collateral
agents from time to time party thereto, Foresight, each of the entities from
time to time listed on Schedule I thereto, the Borrower and PNC, as the same may
be amended, restated or otherwise modified from time to time in accordance with
the terms thereof.

 

- 4 -



--------------------------------------------------------------------------------

“Borrower Indemnified Amounts” has the meaning set forth in Section 13.01(a).

“Borrower Indemnified Party” has the meaning set forth in Section 13.01(a).

“Borrower Obligations” means all present and future indebtedness, reimbursement
obligations, and other liabilities and obligations (howsoever created, arising
or evidenced, whether direct or indirect, absolute or contingent, or due or to
become due) of the Borrower to any Credit Party, Borrower Indemnified Party
and/or any Affected Person, arising under or in connection with this Agreement
or any other Transaction Document or the transactions contemplated hereby or
thereby, and shall include, without limitation, all Capital and Interest on the
Loans, reimbursement for drawings under the Letters of Credit, all Fees and all
other amounts due or to become due under the Transaction Documents (whether in
respect of fees, costs, expenses, indemnifications or otherwise), including,
without limitation, interest, fees and other obligations that accrue after the
commencement of any Insolvency Proceeding with respect to the Borrower (in each
case whether or not allowed as a claim in such proceeding).

“Borrower’s Net Worth” means, at any time of determination, an amount equal to
(i) the Outstanding Balance of all Pool Receivables at such time, minus (ii) the
sum of (A) the Aggregate Capital at such time, plus (B) the Adjusted LC
Participation Amount at such time, plus (C) the Aggregate Interest at such time,
plus (D) the aggregate accrued and unpaid Fees at such time, plus (E) the
aggregate outstanding principal balance of all Subordinated Notes at such time,
plus (F) the aggregate accrued and unpaid interest on all Subordinated Notes at
such time, plus (G) without duplication, the aggregate accrued and unpaid other
Borrower Obligations at such time.

“Borrowing Base” means, at any time of determination, the amount equal to
(a) the Net Receivables Pool Balance at such time, minus (b) the Total Reserves
at such time.

“Borrowing Base Deficit” means, at any time of determination, the amount, if
any, by which (a) the Aggregate Capital plus the Adjusted LC Participation
Amount at such time, exceeds (b) the Borrowing Base at such time.

“Breakage Fee” means (i) for any Interest Period for which Interest is computed
by reference to the CP Rate or the Euro-Rate and a reduction of Capital is made
for any reason on any day other than a Settlement Date or (ii) to the extent
that the Borrower shall for any reason, fail to borrow on the date specified by
the Borrower in connection with any request for funding pursuant to Article II
of this Agreement, the amount, if any, by which (A) the additional Interest
(calculated without taking into account any Breakage Fee or any shortened
duration of such Interest Period pursuant to the definition thereof) which would
have accrued during such Interest Period (or, in the case of clause (i) above,
until the maturity of the underlying Note) on the reductions of Capital relating
to such Interest Period had such reductions not been made (or, in the case of
clause (ii) above, the amounts so failed to be borrowed or accepted in
connection with any such request for funding by the Borrower), exceeds (B) the
income, if any, received by the

 

- 5 -



--------------------------------------------------------------------------------

applicable Lender from the investment of the proceeds of such reductions of
Capital (or such amounts failed to be borrowed by the Borrower). A certificate
as to the amount of any Breakage Fee (including the computation of such amount)
shall be submitted by the affected Lender (or applicable Group Agent on its
behalf) to the Borrower and shall be conclusive and binding for all purposes,
absent manifest error.

“Business Day” means any day (other than a Saturday or Sunday) on which:
(a) banks are not authorized or required to close in Pittsburgh, Pennsylvania,
or New York City, New York and (b) if this definition of “Business Day” is
utilized in connection with the Euro-Rate, dealings are carried out in the
London interbank market.

“Capital” means, with respect to any Lender, without duplication, the aggregate
amounts (i) paid to, or on behalf of, the Borrower in connection with all Loans
made by such Lender pursuant to Article II, (ii) paid by such Lender, as an LC
Participant, to the LC Bank in respect of a Participation Advance made by such
Lender to LC Bank pursuant to Section 3.04(b) and (iii) with respect to the
Lender that is the LC Bank, paid by the LC Bank with respect to all drawings
under the Letter of Credit to the extent such drawings have not been reimbursed
by the Borrower or funded by Participation Advances, as reduced from time to
time by Collections distributed and applied on account of such Capital pursuant
to Section 4.01; provided, that if such Capital shall have been reduced by any
distribution and thereafter all or a portion of such distribution is rescinded
or must otherwise be returned for any reason, such Capital shall be increased by
the amount of such rescinded or returned distribution as though it had not been
made.

“Capital Stock” means, with respect to any Person, any and all common shares,
preferred shares, interests, participations, rights in or other equivalents
(however designated) of such Person’s capital stock, partnership interests,
limited liability company interests, membership interests or other equivalent
interests and any rights (other than debt securities convertible into or
exchangeable for capital stock), warrants or options exchangeable for or
convertible into such capital stock or other equity interests.

“Change in Control” means the occurrence of any of the following:

(a) Foresight ceases to own, directly, 100% of the issued and outstanding
Capital Stock and all other equity interests of the Borrower;

(b) Foresight ceases to own, directly or indirectly, 100% of the issued and
outstanding Capital Stock, membership interests or other equity interests of any
Originator;

(c) Parent (or one or more Permitted Holders) ceases to own, directly or
indirectly, 100% of the issued and outstanding Capital Stock, membership
interests or other equity interests of Foresight;

(d) the occurrence of a “Change of Control” under and as defined in the Credit
Agreement;

 

- 6 -



--------------------------------------------------------------------------------

(e) any Subordinated Note shall at any time cease to be owned by an Originator;
or

(f) with respect to the General Partner:

(i) any “person” or “group” (within the meaning of Sections 13(d) and 14(d)(2)
of the Exchange Act), excluding the Permitted Holders, becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of thirty-five percent (35%) or more of the voting power of the then
outstanding Capital Stock of the General Partner; or

(ii) Parent consolidates with or merges into another corporation (other than a
Subsidiary of Parent or one or more Permitted Holders) or conveys, transfers or
leases all or substantially all of its property to any person (other than a
Subsidiary of Parent or one or more Permitted Holders), or any corporation
(other than a Subsidiary of Parent or one or more Permitted Holders)
consolidates with or merges into Parent, in either event pursuant to a
transaction in which the outstanding Capital Stock of Parent is reclassified or
changed into or exchanged for cash, securities or other property.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (w) the final rule titled Risk-Based Capital Guidelines; Capital
Adequacy Guidelines; Capital Maintenance: Regulatory Capital; Impact of
Modifications to Generally Accepted Accounting Principles; Consolidation of
Asset-Backed Commercial Paper Programs; and Other Related Issues, adopted by the
United States bank regulatory agencies on December 15, 2009, (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith, and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to the agreements reached by the Basel
Committee on Banking Supervision in “Basel III: A Global Regulatory Framework
for More Resilient Banks and Banking Systems” (as amended, supplemented or
otherwise modified or replaced from time to time), shall in each case be deemed
to be a “Change in Law,” regardless of the date enacted, adopted or issued.

“Closing Date” means August 30, 2016.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Collateral” has the meaning set forth in Section 5.05(a).

 

- 7 -



--------------------------------------------------------------------------------

“Collections” means, with respect to any Pool Receivable: (a) all funds that are
received by any Originator, the Borrower, the Servicer or any other Person on
their behalf in payment of any amounts owed in respect of such Pool Receivable
(including purchase price, finance charges, interest and all other charges), or
applied to amounts owed in respect of such Pool Receivable (including insurance
payments and net proceeds of the sale or other disposition of repossessed goods
or other collateral or property of the related Obligor or any other Person
directly or indirectly liable for the payment of such Pool Receivable and
available to be applied thereon), (b) all Deemed Collections, (c) all proceeds
of all Related Security with respect to such Pool Receivable and (d) all other
proceeds of such Pool Receivable.

“Commitment” means, with respect to any Committed Lender (including a Related
Committed Lender), LC Participant or LC Bank, as applicable, the maximum
aggregate amount which such Person is obligated to lend or pay hereunder on
account of all Loans and all drawings under all Letters of Credit, on a combined
basis, as set forth on Schedule I or in the Assumption Agreement or other
agreement pursuant to which it became a Lender and/or LC Participant, as such
amount may be modified in connection with any subsequent assignment pursuant to
Section 14.03 or in connection with a reduction in the Facility Limit pursuant
to Section 2.02(e). If the context so requires, “Commitment” also refers to a
Committed Lender’s obligation to make Loans, make Participation Advances and/or
issue Letters of Credit hereunder in accordance with this Agreement.

“Committed Lenders” means PNC and each other Person that is or becomes a party
to this Agreement in the capacity of a “Committed Lender.”

“Concentration Percentage” means (a) except as provided in clause (b) below,
(i) for any Group A Obligor, 25.00%, (ii) for any Group B Obligor, 18.00%,
(iii) for any Group C Obligor, 14.00% and (iv) for any Group D Obligor, 7.00%
and (b) for each of the Obligors listed in the chart on Schedule IV hereto
(each, a “Special Obligor”), the percentage specified in the chart on Schedule
IV for such Special Obligor (the applicable “Special Concentration Limit”);
provided, however, that the Administrative Agent may, upon not less than
ten (10) days’ prior written notice to the Borrower, cancel or reduce the
Special Concentration Limit with respect to any or all Special Obligors, in
which case the Concentration Percentage for such Special Obligor(s) shall be
determined pursuant to clause (a) above. In the event that any other Obligor is
or becomes an Affiliate of a Special Obligor, the Special Concentration Limit
shall apply to both such Obligor and such Special Obligor and shall be
calculated as if such Obligor and such Special Obligor were a single Obligor.

“Concentration Reserve Percentage” means, at any time of determination, the
largest of: (a) the sum of the four (4) largest Obligor Percentages of the
Group D Obligors, (b) the sum of the two (2) largest Obligor Percentages of the
Group C Obligors and (c) the largest Obligor Percentage of the Group B Obligors.

“Conduit Lender” means each commercial paper conduit that is or becomes a party
to this Agreement in the capacity of a “Conduit Lender.”

“Continuing Lender” has the meaning set forth in Section 14.20.

 

- 8 -



--------------------------------------------------------------------------------

“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with Parent or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.

“Covered Entity” shall mean (a) each of Borrower, the Servicer, each Originator,
the Parent and each of Parent’s Subsidiaries and (b) each Person that, directly
or indirectly, is in control of a Person described in clause (a) above. For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

“CP Rate” means, for any Conduit Lender and for any Interest Period for any
Portion of Capital (a) the per annum rate equivalent to the weighted average
cost (as determined by the applicable Group Agent and which shall include
commissions of placement agents and dealers, incremental carrying costs incurred
with respect to Notes of such Person maturing on dates other than those on which
corresponding funds are received by such Conduit Lender, other borrowings by
such Conduit Lender (other than under any Program Support Agreement) and any
other costs associated with the issuance of Notes) of or related to the issuance
of Notes that are allocated, in whole or in part, by the applicable Conduit
Lender to fund or maintain such Portion of Capital (and which may be also
allocated in part to the funding of other assets of such Conduit Lender);
provided, however, that if any component of such rate is a discount rate, in
calculating the “CP Rate” for such Portion of Capital for such Interest Period,
the applicable Group Agent shall for such component use the rate resulting from
converting such discount rate to an interest bearing equivalent rate per annum;
provided, further, that notwithstanding anything in this Agreement or the other
Transaction Documents to the contrary, the Borrower agrees that any amounts
payable to Conduit Lenders in respect of Interest for any Interest Period with
respect to any Portion of Capital funded by such Conduit Lenders at the CP Rate
shall include an amount equal to the portion of the face amount of the
outstanding Notes issued to fund or maintain such Portion of Capital that
corresponds to the portion of the proceeds of such Notes that was used to pay
the interest component of maturing Notes issued to fund or maintain such Portion
of Capital, to the extent that such Conduit Lenders had not received payments of
interest in respect of such interest component prior to the maturity date of
such maturing Notes (for purposes of the foregoing, the “interest component” of
Notes equals the excess of the face amount thereof over the net proceeds
received by such Conduit Lender from the issuance of Notes, except that if such
Notes are issued on an interest-bearing basis its “interest component” will
equal the amount of interest accruing on such Notes through maturity) or (b) any
other rate designated as the “CP Rate” for such Conduit Lender in the Assumption
Agreement or other document pursuant to which such Person becomes a party as a
Conduit Lender to this Agreement, or any other writing

 

- 9 -



--------------------------------------------------------------------------------

or agreement provided by such Conduit Lender to the Borrower, the Servicer and
the applicable Agent from time to time. The “CP Rate” for any Conduit Lender for
any day while an Event of Default has occurred and is continuing shall be an
interest rate equal to the greater of (i) 2.00% per annum above the Base Rate
and (ii) 2.00% per annum above the “CP Rate” calculated without giving effect to
such Event of Default.

“Credit Agreement” means that certain Third Amended and Restated Credit
Agreement, dated as of August 30, 2016, by and among Foresight, each of the
financial institutions from time to time party thereto as lenders and/or as
issuers of letters of credit, Citibank, N.A., a national banking association, as
administrative agent, and the other parties party thereto, as the same may be
amended, amended and restated, extended, supplemented or otherwise modified from
time to time.

“Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of the Originators in
effect on the Closing Date and described in Exhibit E, as modified in compliance
with this Agreement.

“Credit Extension” means the making of any Loan or the issuance of any Letter of
Credit or any modification, extension or renewal of any Letter of Credit.

“Credit Party” means each Lender, the LC Bank, each LC Participant, the
Administration Agent and each Group Agent.

“Days’ Sales Outstanding” means, for any Fiscal Month, an amount computed as of
the last day of such Fiscal Month equal to: (a) the average of the Outstanding
Balance of all Pool Receivables as of the last day of each of the three most
recent Fiscal Months ended on the last day of such Fiscal Month, divided by
(b)(i) the aggregate initial Outstanding Balance of all Pool Receivables
originated by the Originators during the three most recent Fiscal Months ended
on the last day of such Fiscal Month, divided by (ii) 90.

“Debt” means, as to any Person at any time of determination, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (i) borrowed money,
(ii) amounts raised under or liabilities in respect of any bonds, debentures,
notes, note purchase, acceptance or credit facility, or other similar
instruments or facilities, (iii) reimbursement obligations (contingent or
otherwise) under any letter of credit, (iv) any other transaction (including
production payments (excluding royalties), installment purchase agreements,
forward sale or purchase agreements, capitalized leases and conditional sales
agreements) having the commercial effect of a borrowing of money entered into by
such Person to finance its operations or capital requirements (but not including
accounts payable and accrued expenses incurred in the ordinary course of such
Person’s business), (v) all net obligations of such Person in respect of
interest rate on currency hedges or (vi) any Guaranty of any such Debt.

“Deemed Collections” has the meaning set forth in Section 4.01(d).

 

- 10 -



--------------------------------------------------------------------------------

“Default Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the last
day of each Fiscal Month by dividing: (a) the aggregate Outstanding Balance of
all Pool Receivables that became Defaulted Receivables during such month, by
(b) the initial Outstanding Balance of all Pool Receivables generated by the
Originators during the month that is three Fiscal Months before such month.

“Defaulted Receivable” means a Receivable:

(a) as to which any payment, or part thereof, remains unpaid for more than
60 days from the original due date for such payment;

(b) as to which an Insolvency Proceeding shall have occurred with respect to the
Obligor thereof or any other Person obligated thereon or owning any Related
Security with respect thereto;

(c) that has been written off the applicable Originator’s or the Borrower’s
books as uncollectible; or

(d) that, consistent with the Credit and Collection Policy, should be written
off the applicable Originator’s or the Borrower’s books as uncollectible.

“Delinquency Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each Fiscal Month by dividing: (a) the aggregate Outstanding Balance
of all Pool Receivables that were Delinquent Receivables on such day, by (b) the
aggregate Outstanding Balance of all Pool Receivables on such day.

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 30 days from the original due date for
such payment.

“Dilution Horizon Ratio” means, for any Fiscal Month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward) computed as of the last day of such Fiscal Month by dividing: (a) the
aggregate initial Outstanding Balance of all Pool Receivables generated by the
Originators during the two most recently ended Fiscal Months, by (b) the Net
Receivables Pool Balance as of the last day of such Fiscal Month.

“Dilution Ratio” means, for any Fiscal Month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward), computed as of the last day of each Fiscal Month by dividing: (a) the
aggregate amount of Deemed Collections during such Fiscal Month (other than any
Deemed Collections with respect to any Receivables that were both (I) generated
by an Originator during such Fiscal Month and (II) written off the applicable
Originator’s or the Borrower’s books as uncollectible during such Fiscal Month),
by (b) the aggregate initial Outstanding Balance of all Pool Receivables
generated by the Originators during the Fiscal Month that is one month prior to
such Fiscal Month.

 

- 11 -



--------------------------------------------------------------------------------

“Dilution Reserve Percentage” means, on any day, the product of (a) the Dilution
Horizon Ratio multiplied by (b) the sum of (i) 2.00 times the average of the
Dilution Ratios for the twelve most recent Fiscal Months, plus (ii) the Dilution
Volatility Component.

“Dilution Volatility Component” means, for any Fiscal Month, (a) the positive
difference, if any, between: (i) the highest Dilution Ratio for any Fiscal Month
during the twelve most recent Fiscal Months and (ii) the arithmetic average of
the Dilution Ratios for such twelve months, times (b)(i) the highest Dilution
Ratio for any Fiscal Month during the twelve most recent Fiscal Months, divided
by (ii) the arithmetic average of the Dilution Ratios for such twelve months.

“Dollars” and “$” each mean the lawful currency of the United States of America.

“Drawing Date” has the meaning set forth in Section 3.04(a).

“EDF Trading” means EDF Trading North America, LLC.

“Eligible Assignee” means (i) any Committed Lender or any of its Affiliates,
(ii) any Person managed by a Committed Lender or any of its Affiliates and
(iii) any other financial or other institution.

“Eligible Foreign Obligor” means an Obligor which is a resident of either
(i) any country (other than the United States) that has a sovereign
foreign-currency debt rating of at least “AA” by S&P and “Aa2” by Moody’s or
(ii) any territory of the United States.

“Eligible Foreign Obligor Percentage” means, at any time of determination,
15.0%.

“Eligible Receivable” means, at any time of determination, a Pool Receivable:

(a) the Obligor of which is: (i) either (A) a resident of the United States of
America or (B) an Eligible Foreign Obligor; (ii) neither a federal governmental
authority nor a Sanctioned Person; provided that TVA shall not be subject to the
restriction set forth in clause (ii) above; (iii) not subject to any Insolvency
Proceeding; (iv) not an Affiliate of the Borrower, the Servicer, the Parent, the
Performance Guarantor or any Originator; (v) not the Obligor with respect to
Defaulted Receivables with an aggregate Outstanding Balance exceeding 50% of the
aggregate Outstanding Balance of all such Obligor’s Pool Receivables; (vi) not a
natural person; and (vii) not a material supplier to any Originator or an
Affiliate of a material supplier;

(b) for which an Insolvency Proceeding shall not have occurred with respect to
the Obligor thereof or any other Person obligated thereon or owning any Related
Security with respect thereto;

(c) that is denominated and payable only in U.S. dollars in the United States of
America, and the Obligor with respect to which has been instructed to remit
Collections in respect thereof directly to a Lock-Box or Lock-Box Account in the
United States of America;

 

- 12 -



--------------------------------------------------------------------------------

(d) that does not have a due date which is more than 60 days after the original
invoice date of such Receivable;

(e) that arises under a Contract for the sale of goods or services in the
ordinary course of the applicable Originator’s business;

(f) that arises under a duly authorized Contract that is in full force and
effect and that is a legal, valid and binding obligation of the related Obligor,
enforceable against such Obligor in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity regardless of whether
enforceability is considered in a proceeding in equity or at law;

(g) that has been transferred by an Originator to the Borrower pursuant to the
Purchase and Sale Agreement and with respect to which transfer all conditions
precedent under the Purchase and Sale Agreement have been met;

(h) that, together with the Contract related thereto, conforms in all material
respects with all Applicable Laws (including any applicable laws relating to
usury, truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy);

(i) with respect to which all consents, licenses, approvals or authorizations
of, or registrations or declarations with or notices to, any Governmental
Authority or other Person required to be obtained, effected or given by an
Originator in connection with the creation of such Receivable, the execution,
delivery and performance by such Originator of the related Contract or the
assignment thereof under the Purchase and Sale Agreement have been duly
obtained, effected or given and are in full force and effect;

(j) that is not subject to any existing dispute, right of rescission, set-off,
counterclaim, any other defense against the applicable Originator (or any
assignee of such Originator) or Adverse Claim, and the Obligor of which holds no
right as against the applicable Originator to cause such Originator to
repurchase the goods or merchandise, the sale of which shall have given rise to
such Receivable;

(k) that satisfies all applicable requirements of the Credit and Collection
Policy;

(l) that, together with the Contract related thereto, has not been modified,
waived or restructured since its creation, except as permitted pursuant to
Section 9.02 of this Agreement;

 

- 13 -



--------------------------------------------------------------------------------

(m) in which the Borrower owns good and marketable title, free and clear of any
Adverse Claims, and that is freely assignable (including without any consent of
the related Obligor or any Governmental Authority) and that payments thereon are
free and clear of any withholding or other Tax;

(n) for which the Administrative Agent (on behalf of the Secured Parties) shall
have a valid and enforceable first priority perfected security interest therein
and in the Related Security and Collections with respect thereto, in each case
free and clear of any Adverse Claim;

(o) that constitutes an “account” or a “general intangible” as defined in the
UCC, and that is not evidenced by instruments or chattel paper;

(p) that is neither a Defaulted Receivable nor a Delinquent Receivable;

(q) for which no Originator, the Borrower, the Parent or the Servicer has
established any offset or netting arrangements with the related Obligor in
connection with the ordinary course of payment of such Receivable;

(r) that represents amounts earned and payable by the Obligor that are not
subject to the performance of additional services by the Originator thereof or
by the Borrower, and the related goods or merchandise shall have been shipped
and/or services performed;

(s) that either (i) has been billed or invoiced or (ii) is an Eligible Unbilled
Receivable;

(t) that represents amounts that have been recognized as revenue by the
Originator thereof in accordance with GAAP;

(u) which (i) does not arise from a sale of accounts made as part of a sale of a
business or constitute an assignment for the purpose of collection only, (ii) is
not a transfer of a single account made in whole or partial satisfaction of a
preexisting indebtedness or an assignment of a right to payment under a contract
to an assignee that is also obligated to perform under the contract and (iii) is
not a transfer of an interest in or an assignment of a claim under a policy of
insurance;

(v) which does not relate to the sale of any consigned goods or finished goods
which have incorporated any consigned goods into such finished goods; and

(w) that satisfies all applicable requirements of clause (l) of Section 6.1 of
the Purchase and Sale Agreement.

“Eligible Unbilled Receivable” means, at any time, any Unbilled Receivable for
which the related coal has been shipped to the Obligor thereof within the last
thirty (30) days.

 

- 14 -



--------------------------------------------------------------------------------

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person or warrants, rights or options for the purchase or acquisition from
such Person of such shares (or such other interests), and all of the other
ownership or profit interests in such Person (including partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are outstanding on any date
of determination but excluding debt securities convertible or exchangeable into
such equity.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“ERISA Affiliate” means, with respect to any Person, any corporation, trade or
business which together with the Person is a member of a controlled group of
corporations or a controlled group of trades or businesses and would be deemed a
“single employer” within the meaning of Sections 414(b), (c), (m) of the Code or
Section 4001(b) of ERISA.

“Euro-Rate” means, at any time of determination, with respect to any Lender,
(i) if such Lender is a Committed Lender, then LMIR at such time or (ii) in all
other cases, Adjusted LIBOR at such time.

“Euro-Rate Reserve Percentage” means, the maximum effective percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
without limitation, supplemental, marginal, and emergency reserve requirements)
with respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

“Event of Default” has the meaning specified in Section 10.01. For the avoidance
of doubt, any Event of Default that occurs shall be deemed to be continuing at
all times thereafter unless and until waived in accordance with Section 14.01.

“Excess Concentration” means, the sum, without duplication, of:

(a) the sum of the amounts calculated for each of the Obligors equal to the
excess (if any) of (i) aggregate Outstanding Balance of the Eligible Receivables
of such Obligor, over (ii) the product of (x) such Obligor’s Concentration
Percentage, multiplied by (y) the aggregate Outstanding Balance of all Eligible
Receivables; plus

(b) the excess (if any) of (i) the aggregate Outstanding Balance of all Eligible
Receivables, the Obligor of which is an Eligible Foreign Obligor, over (ii) the
product of (x) the Eligible Foreign Obligor Percentage, multiplied by (y) the
aggregate Outstanding Balance of all Eligible Receivables; plus

 

- 15 -



--------------------------------------------------------------------------------

(c) the excess (if any) of (i) the aggregate Outstanding Balance of all Eligible
Receivables that are Eligible Unbilled Receivables, over (ii) the product of
(x) 50.0%, multiplied by (y) the aggregate Outstanding Balance of all Eligible
Receivables; plus

(d) the sum of the amounts by which the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool with stated maturities which
are more than 30 days but less than or equal to 60 days after the original
invoice date of such Receivable exceeds 25.0% of the aggregate Outstanding
Balance of all Eligible Receivables.

“Exchange Act” means the Securities Exchange Act of 1934, as amended or
otherwise modified from time to time.

“Exchangeable Notes” means the senior secured second lien exchangeable PIK notes
due 2017 of Foresight and Foresight Energy Finance Corporation issued pursuant
to the Exchangeable Notes Indenture.

“Exchangeable Notes Indenture” means the Indenture, dated on or about August 30,
2016, among Foresight, Foresight Energy Finance Corporation, the Subsidiaries of
Foresight party thereto and Wilmington Trust, N.A., as trustee.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Affected Person or required to be withheld or deducted from a payment to an
Affected Person:

(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes and branch profits Taxes, in each case, (i) imposed as a result of such
Affected Person being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes,

(b) in the case of a Lender, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in the Loans or Commitment pursuant to a law in effect on the date on
which (i) such Lender makes a Loan or its Commitment or (ii) such Lender changes
its lending office, except in each case to the extent that amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office and

(c) any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Existing Financing Agreement” has the meaning set forth in the preamble hereto.

“Facility Limit” means $50,000,000 as reduced from time to time pursuant to
Section 2.02(e). References to the unused portion of the Facility Limit shall
mean, at any time of determination, an amount equal to (x) the Facility Limit at
such time, minus (y) the sum of the Aggregate Capital plus the LC Participation
Amount.

 

- 16 -



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in
H.15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotations”) for such day under the caption “Federal Funds Effective Rate.” If
on any relevant day the appropriate rate is not yet published in either
H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day will be
the arithmetic mean as determined by the Administrative Agent of the rates for
the last transaction in overnight Federal funds arranged before 9:00 a.m. (New
York time) on that day by each of three leading brokers of Federal funds
transactions in New York City selected by the Administrative Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“Fee Letter” has the meaning specified in Section 2.03(a).

“Fees” has the meaning specified in Section 2.03(a).

“Final Maturity Date” means the date that is one hundred eighty (180) days
following the Scheduled Termination Date or such earlier date on which the Loans
become due and payable pursuant to Section 10.01.

“Final Payout Date” means the date on or after the Termination Date when (i) the
Aggregate Capital and Aggregate Interest have been paid in full, (ii) the LC
Participation Amount has been reduced to zero ($0) and no Letters of Credit
issued hereunder remain outstanding and undrawn, (iii) all Borrower Obligations
shall have been paid in full, (iv) all other amounts owing to the Credit Parties
and any other Borrower Indemnified Party or Affected Person hereunder and under
the other Transaction Documents have been paid in full and (v) all accrued
Servicing Fees have been paid in full.

“Financial Officer” of any Person means, the chief executive officer, the chief
financial officer, the chief accounting officer, the principal accounting
officer, the controller, the treasurer or the assistant treasurer of such
Person.

“Fiscal Month” means each calendar month.

“Fitch” means Fitch, Inc. and any successor thereto that is a nationally
recognized statistical rating organization.

 

- 17 -



--------------------------------------------------------------------------------

“Foresight” has the meaning set forth in the preamble to this Agreement.

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.

“General Partner” means Foresight Energy GP, LLC, a Delaware limited liability
company, and any of its successors or assigns that is the general partner of the
Parent from time to time.

“Governmental Acts” has the meaning set forth in Section 3.09.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Group” means, (i) for any Conduit Lender, such Conduit Lender, together with
such Conduit Lender’s Related Committed Lenders, related Group Agent and related
LC Participants, (ii) for PNC, PNC as a Committed Lender, as an LC Participant,
as LC Bank and as a Group Agent, (iii) for any other Lender that does not have a
Related Conduit Lender, such Lender, together with such Lender’s related LC
Participants, related Group Agent and each other Lender for which such
Group Agent acts as a Group Agent hereunder.

“Group A Obligor” means any Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) with a short-term rating of at least:
(a) “A-1” by S&P, or if such Obligor does not have a short-term rating from S&P,
a rating of “A+” or better by S&P on such Obligor’s, its parent’s, or its
majority owner’s (as applicable) long-term senior unsecured and
uncredit-enhanced debt securities, and (b) “P1” by Moody’s, or if such Obligor
does not have a short-term rating from Moody’s, “A1” or better by Moody’s on
such Obligor’s, its parent’s or its majority owner’s (as applicable) long-term
senior unsecured and uncredit-enhanced debt securities; provided, however, that
for purposes of determining whether EDF Trading is a Group A Obligor, EDF
Trading shall be required to satisfy only one of clauses (a) and (b) above,
unless otherwise instructed by the Administrative Agent, in its sole discretion.
Notwithstanding the foregoing, (i) any Obligor that is a Subsidiary of an
Obligor that satisfies the definition of “Group A Obligor” shall be deemed to be
a Group A Obligor and shall be aggregated with the Obligor that satisfies such
definition for the purposes of determining the “Concentration Reserve
Percentage” and clause (a) of the definition of “Excess Concentration” for such
Obligors, unless such deemed Obligor separately satisfies the definition of
“Group A Obligor,” “Group B Obligor,” or “Group C Obligor,” in which case such
Obligor shall be separately treated as a Group A Obligor, a Group B Obligor or a
Group C Obligor, as the case may be, and shall be aggregated and combined for
such purposes with any of its Subsidiaries that are Obligors and (ii) any
Obligor that is a Special Obligor that satisfies the definition of “Group A
Obligor” shall be deemed to be a Group A Obligor solely for the purposes of
determining the “Concentration Reserve Percentage”.

 

- 18 -



--------------------------------------------------------------------------------

“Group Agent” means each Person acting as agent on behalf of a Group and
designated as the Group Agent for such Group on the signature pages to this
Agreement or any other Person who becomes a party to this Agreement as a
Group Agent for any Group pursuant to an Assumption Agreement, an Assignment and
Acceptance Agreement or otherwise in accordance with this Agreement.

“Group Agent’s Account” means, with respect to any Group, the account(s) from
time to time designated in writing by the applicable Group Agent to the Borrower
and the Servicer for purposes of receiving payments to or for the account of the
members of such Group hereunder.

“Group B Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) that is not a Group A Obligor, with a
short-term rating of at least: (a) “A2” by S&P, or if such Obligor does not have
a short-term rating from S&P, a rating of “BBB+” to “A” by S&P on such
Obligor’s, its parent’s or its majority owner’s (as applicable) long-term senior
unsecured and uncredit-enhanced debt securities, and (b) “P2” by Moody’s, or if
such Obligor does not have a short-term rating from Moody’s, “Baa1” to “A2” by
Moody’s on such Obligor’s, its parent’s or its majority owner’s (as applicable)
long-term senior unsecured and uncredit-enhanced debt securities; provided,
however, that for purposes of determining whether EDF Trading is a Group B
Obligor, EDF Trading shall be required to satisfy only one of clauses (a) and
(b) above, unless otherwise instructed by the Administrative Agent, in its sole
discretion. Notwithstanding the foregoing, (i) any Obligor that is a Subsidiary
of an Obligor that satisfies the definition of “Group B Obligor” shall be deemed
to be a Group B Obligor and shall be aggregated with the Obligor that satisfies
such definition for the purposes of determining the “Concentration Reserve
Percentage” and clause (a) of the definition of “Excess Concentration” for such
Obligors, unless such deemed Obligor separately satisfies the definition of
“Group A Obligor,” “Group B Obligor,” or “Group C Obligor,” in which case such
Obligor shall be separately treated as a Group A Obligor, a Group B Obligor or a
Group C Obligor, as the case may be, and shall be aggregated and combined for
such purposes with any of its Subsidiaries that are Obligors and (ii) any
Obligor that is a Special Obligor that satisfies the definition of “Group B
Obligor” shall be deemed to be a Group B Obligor solely for the purposes of
determining the “Concentration Reserve Percentage”.

“Group C Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) that is not a Group A Obligor or a
Group B Obligor, with a short-term rating of at least: (a) “A3” by S&P, or if
such Obligor does not have a short-term rating from S&P, a rating of “BBB-” to
“BBB” by S&P on such Obligor’s, its parent’s or its majority owner’s (as
applicable) long-term senior unsecured and uncredit-enhanced debt securities,
and (b) “P3” by Moody’s, or if such Obligor does not have a short-term rating
from Moody’s, “Baa3” to “Baa2” by Moody’s on such Obligor’s, its parent’s or its
majority owner’s (as applicable) long-term senior unsecured and
uncredit-enhanced debt securities; provided, however, that for purposes of
determining whether EDF Trading is a Group C Obligor, EDF Trading shall be
required to satisfy only one of clauses (a) and (b) above, unless otherwise
instructed by the Administrative Agent, in its sole discretion. Notwithstanding
the foregoing, (i) any Obligor that is a Subsidiary of an Obligor that satisfies
the definition of “Group C Obligor” shall be deemed to be a Group C Obligor and
shall be aggregated with the Obligor that satisfies such definition for the
purposes of determining the “Concentration Reserve Percentage”

 

- 19 -



--------------------------------------------------------------------------------

and clause (a) of the definition of “Excess Concentration” for such Obligors,
unless such deemed Obligor separately satisfies the definition of “Group A
Obligor,” “Group B Obligor,” or “Group C Obligor,” in which case such Obligor
shall be separately treated as a Group A Obligor, a Group B Obligor or a Group C
Obligor, as the case may be, and shall be aggregated and combined for such
purposes with any of its Subsidiaries that are Obligors and (ii) any Obligor
that is a Special Obligor that satisfies the definition of “Group C Obligor”
shall be deemed to be a Group C Obligor solely for the purposes of determining
the “Concentration Reserve Percentage”.

“Group Commitment” means, with respect to any Group, at any time of
determination, the aggregate Commitments of all Committed Lenders within such
Group.

“Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor; provided, that (i) any Obligor (or its parent or
majority owner, as applicable, if such Obligor is unrated) that is not rated by
both Moody’s and S&P shall be a Group D Obligor and (ii) any Obligor that is a
Special Obligor that satisfies the definition of “Group D Obligor” shall be
deemed to be a Group D Obligor solely for the purposes of determining the
“Concentration Reserve Percentage”.

“Guaranty” of any Person means any obligation of such Person guarantying or in
effect guarantying any Debt, liability or obligation of any other Person in any
manner, whether directly or indirectly, including any such liability arising by
virtue of partnership agreements, including any agreement to indemnify or hold
harmless any other Person, any performance bond or other suretyship arrangement
and any other form of assurance against loss, except endorsement of negotiable
or other instruments for deposit or collection in the ordinary course of
business.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any of its Affiliates under any Transaction Document and (b) to the
extent not otherwise described in clause (a), Other Taxes.

“Independent Director” has the meaning set forth in Section 8.03(c).

“Information Package” means a report, in substantially the form of Exhibit F.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors or (b) any general assignment for the benefit of creditors of a Person,
composition, marshaling of assets for creditors of a Person, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors, in each of cases (a) and (b) undertaken under U.S. federal, state
or foreign law, including the Bankruptcy Code.

“Intended Tax Treatment” has the meaning set forth in Section 14.14.

 

- 20 -



--------------------------------------------------------------------------------

“Interest” means, for each Loan for any Interest Period (or portion thereof),
the amount of interest accrued on the Capital of such Loan during such Interest
Period (or portion thereof) in accordance with Section 2.03(b).

“Interest Period” means: (a) before the Termination Date: (i) initially the
period commencing on the date of the initial Loan pursuant to Section 2.01 (or
in the case of any fees payable hereunder, commencing on the Closing Date) and
ending on (but not including) the next Monthly Settlement Date and
(ii) thereafter, each period commencing on such Monthly Settlement Date and
ending on (but not including) the next Monthly Settlement Date and (b) on and
after the Termination Date, such period (including a period of one day) as shall
be selected from time to time by the Administrative Agent (with the consent or
at the direction of the Majority Group Agents) or, in the absence of any such
selection, each period of 30 days from the last day of the preceding Interest
Period.

“Interest Rate” means, for any day in any Interest Period for any Loan (or any
portion of Capital thereof):

(a) if such Loan (or such portion of Capital thereof) is being funded by a
Conduit Lender on such day through the issuance of Notes, the applicable
CP Rate; or

(b) if such Loan (or such portion of Capital thereof) is being funded by any
Lender on such day other than through the issuance of Notes (including, without
limitation, if a Conduit Lender is then funding such Loan (or such portion of
Capital thereof) under a Program Support Agreement, or if a Committed Lender is
then funding such Loan (or such portion of Capital thereof)), the applicable
Bank Rate;

provided, however, that the “Interest Rate” for any day while an Event of
Default has occurred and is continuing shall be an interest rate per annum equal
the sum of 2.00% per annum plus the greater of (i) the Base Rate in effect on
such day and (ii) the Euro-Rate with respect to such Lender at such time;
provided, further, that no provision of this Agreement shall require the payment
or permit the collection of Interest in excess of the maximum permitted by
Applicable Law; and provided, further, however, that Interest for any Loan shall
not be considered paid by any distribution to the extent that at any time all or
a portion of such distribution is rescinded or must otherwise be returned for
any reason.

“Investment Company Act” means the Investment Company Act of 1940, as amended or
otherwise modified from time to time.

“LC Bank” has the meaning set forth in the preamble to this Agreement.

“LC Collateral Account” means the account at any time designated as the LC
Collateral Account established and maintained by the Administrative Agent (for
the benefit of the LC Bank and the LC Participants), or such other account as
may be so designated as such by the Administrative Agent.

“LC Fee Expectation” has the meaning set forth in Section 3.05(c).

 

- 21 -



--------------------------------------------------------------------------------

“LC Limit” means $50,000,000. References to the unused portion of the LC Limit
shall mean, at any time of determination, an amount equal to (x) the LC Limit at
such time, minus (y) the LC Participation Amount.

“LC Participant” means each Person listed as such (and its respective
Commitment) for each Group as set forth on the signature pages of this Agreement
or in any Assumption Agreement.

“LC Participation Amount” means at any time of determination, the sum of the
amounts then available to be drawn under all outstanding Letters of Credit.

“LC Request” means a letter in substantially the form of Exhibit A hereto
executed and delivered by the Borrower to the Administrative Agent, the LC Bank
and the Group Agents pursuant to Section 3.02(a).

“Lenders” means the Conduit Lenders, the LC Bank and the Committed Lenders.

“Letter of Credit” means any stand-by letter of credit issued by the LC Bank at
the request of the Borrower pursuant to this Agreement.

“Letter of Credit Application” has the meaning set forth in Section 3.02(a).

“Liquidity Agent” means any bank or other financial institution acting as agent
for the various Liquidity Providers under each Liquidity Agreement.

“Liquidity Agreement” means any agreement entered into in connection with this
Agreement pursuant to which a Liquidity Provider agrees to make purchases or
advances to, or purchase assets from, any Conduit Lender in order to provide
liquidity for such Conduit Lender’s Loans.

“Liquidity Provider” means each bank or other financial institution that
provides liquidity support to any Conduit Lender pursuant to the terms of a
Liquidity Agreement.

“LMIR” means for any day during any Interest Period, the interest rate per annum
determined by the applicable Group Agent (which determination shall be
conclusive absent manifest error) by dividing (i) the one-month Eurodollar rate
for U.S. dollar deposits as reported by Bloomberg Finance L.P. and shown on
US0001M Screen or any other service or page that may replace such page from time
to time for the purpose of displaying offered rates of leading banks for London
interbank deposits in United States dollars, as of 11:00 a.m. (London time) on
such day, or if such day is not a Business Day, then the immediately preceding
Business Day (or if not so reported, then as determined by the Administrative
Agent from another recognized source for interbank quotation), in each case,
changing when and as such rate changes, by (ii) a number equal to 1.00 minus the
Euro-Rate Reserve Percentage on such day. The calculation of LMIR may also be
expressed by the following formula:

 

- 22 -



--------------------------------------------------------------------------------

     

One-month Eurodollar rate for U.S. Dollars

shown on Bloomberg US0001M Screen

or appropriate successor

LMIR    =   

 

      1.00 - Euro-Rate Reserve Percentage

LMIR shall be adjusted on the effective date of any change in the Euro-Rate
Reserve Percentage as of such effective date. Notwithstanding the foregoing, if
LMIR as determined herein would be less than zero (0.00), such rate shall be
deemed to be zero percent (0.00%) for purposes of this Agreement.

“Loan” means any loan made by a Lender pursuant to Section 2.02.

“Loan Request” means a letter in substantially the form of Exhibit A hereto
executed and delivered by the Borrower to the Administrative Agent and the Group
Agents pursuant to Section 2.02(a).

“Lock-Box” means each locked postal box with respect to which a Lock-Box Bank
who has executed a Lock-Box Agreement pursuant to which it has been granted
exclusive access for the purpose of retrieving and processing payments made on
the Receivables and which is listed on Schedule II (as such schedule may be
modified from time to time in connection with the addition or removal of any
Lock-Box in accordance with the terms hereof).

“Lock-Box Account” means each account listed on Schedule II to this Agreement
(as such schedule may be modified from time to time in connection with the
closing or opening of any Lock-Box Account in accordance with the terms hereof)
(in each case, in the name of the Borrower) and maintained at a bank or other
financial institution acting as a Lock-Box Bank pursuant to a Lock-Box Agreement
for the purpose of receiving Collections.

“Lock-Box Agreement” means each agreement, in form and substance satisfactory to
the Administrative Agent, among the Borrower, the Servicer, the Administrative
Agent and a Lock-Box Bank, governing the terms of the related Lock-Box Accounts,
as the same may be amended, restated, supplemented or otherwise modified from
time to time.

“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts.

“Loss Horizon Ratio” means, at any time of determination, the ratio (expressed
as a percentage and rounded to the nearest 1/100 of 1%, with 5/1000th of 1%
rounded upward) computed by dividing: (a) the sum of (i) the aggregate initial
Outstanding Balance of all Pool Receivables generated by the Originators during
the three (3) most recent Fiscal Months, plus (ii) the product of (A) 75.00%,
times (B) the aggregate initial Outstanding Balance of all Pool Receivables
generated by the Originators during the fourth (4th) most recent Fiscal Month,
by (b) the Net Receivables Pool Balance as of such date.

 

- 23 -



--------------------------------------------------------------------------------

“Loss Reserve Percentage” means, at any time of determination, the product of
(a) 2.00, times (b) the highest average of the Default Ratios for any three
consecutive Fiscal Months during the twelve most recent Fiscal Months, times
(c) the Loss Horizon Ratio.

“Majority Group Agents” means one or more Group Agents which in its Group, or
their combined Groups, as the case may be, have Committed Lenders representing
more than 50% of the aggregate Commitments of all Committed Lenders in all
Groups (or, if the Commitments have been terminated, have Lenders representing
more than 50% of the aggregate outstanding Capital held by all the Lenders in
all Groups).

“Material Adverse Effect” means a material adverse effect on any of the
following:

(a) the assets, operations, business or financial condition of the Borrower, the
Servicer or the Performance Guarantor;

(b) the assets, operations, business or financial condition of the Originators,
taken as a whole;

(c) the ability of the Borrower, the Servicer, the Performance Guarantor or any
Originator to perform its obligations under this Agreement or any other
Transaction Document to which it is a party;

(d) the validity or enforceability of this Agreement or any other Transaction
Document, or the validity, enforceability or collectibility of any material
portion of the Pool Receivables;

(e) the status, perfection, enforceability or priority of the Administrative
Agent’s security interest in the Collateral; or

(f) the rights and remedies of any Credit Party under the Transaction Documents
or associated with its respective interest in the Collateral;

provided that the effects of matters directly arising from or otherwise
specifically related to the Hillsboro complex, including any combustion event
at, and subsequent idling or closure of, the Hillsboro mining complex and any
contracts related thereto shall not be considered in determining whether a
Material Adverse Effect has occurred under this Agreement or any other
Transaction Document.

“Mined Properties” has the meaning set forth in the Purchase and Sale Agreement.

“Minimum Dilution Reserve Percentage” means, on any day, the product of (a) the
average of the Dilution Ratios for the twelve most recent Fiscal Months,
multiplied by (b) the Dilution Horizon Ratio.

“Monthly Settlement Date” means the fifteenth (15th) day of each calendar month
(or if such day is not a Business Day, the next occurring Business Day).

 

- 24 -



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized statistical rating organization.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower, the Servicer, any Originator,
the Parent or any of their respective ERISA Affiliates (other than one
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of
Section 414 of the Code) is making or accruing an obligation to make
contributions, or has within any of the preceding five plan years made or
accrued an obligation to make contributions.

“Murray Energy” means Murray Energy Corporation, an Ohio corporation, and its
Subsidiaries.

“Murray Group” means Murray Energy, an Affiliate of Murray Energy or a group of
Persons which includes Murray Energy or any of its Affiliates.

“Murray Investment” means (a) the exercise or consummation of the Murray
Purchase and related transactions and/or (b) the exercise of the Murray Option
and related transactions and/or (iii) any transaction or series of related
transactions in which Murray Energy and/or the Murray Group makes an investment
in, or purchases, Equity Interests of the Parent, Foresight, Foresight Energy
Finance Corporation or any of their Subsidiaries or Indebtedness issued by the
Parent, the Foresight, Foresight Energy Finance Corporation or any of their
Subsidiaries in connection with any exercise or consummation of the Murray
Purchase or Foresight’s or Foresight Energy Finance Corporation’s redemption of
the Exchangeable Notes.

“Murray Option” means the option to purchase 46% of the voting interests of the
General Partner.

“Murray Purchase” means the purchase by or on behalf of the Murray Group,
potentially effected in combination with a redemption of the Exchangeable Notes
by the issuers thereof, of all (but not less than all (unless in combination
with a concurrent redemption)) of the outstanding Exchangeable Notes on or
before October 2, 2017 for cash at a price equal to 100% of the principal amount
of the Exchangeable Notes plus accrued interest to (but excluding) the date of
such purchase.

“Net Receivables Pool Balance” means, at any time of determination: (a) the
Outstanding Balance of Eligible Receivables then in the Receivables Pool, minus
(b) the Excess Concentration.

“Non-Continuing Lenders” means Crédit Agricole Corporate and Investment Bank and
Atlantic Asset Securitization LLC.

“Notes” means short-term promissory notes issued, or to be issued, by any
Conduit Lender to fund its investments in accounts receivable or other financial
assets.

“Notice Date” has the meaning set forth in Section 3.02(b).

 

- 25 -



--------------------------------------------------------------------------------

“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.

“Obligor Percentage” means, at any time of determination, for each Obligor, a
fraction, expressed as a percentage, (a) the numerator of which is the aggregate
Outstanding Balance of the Eligible Receivables of such Obligor less the amount
(if any) then included in the calculation of the Excess Concentration with
respect to such Obligor and (b) the denominator of which is the aggregate
Outstanding Balance of all Eligible Receivables at such time.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Order” has the meaning set forth in Section 3.10.

“Originator” and “Originators” have the meaning set forth in the Purchase and
Sale Agreement, as the same may be modified from time to time by adding new
Originators or removing Originators, in each case with the prior written consent
of the Administrative Agent.

“Other Connection Taxes” means, with respect to any Affected Person, Taxes
imposed as a result of a present or former connection between such Affected
Person and the jurisdiction imposing such Tax (other than connections arising
from such Affected Person having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Transaction Document, or sold or assigned an interest in any Loan
or Transaction Document).

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies or fees arising
from any payment made hereunder or from the execution, delivery, filing,
recording or enforcement of, or otherwise in respect of, this Agreement, the
other Transaction Documents and the other documents or agreements to be
delivered hereunder or thereunder.

“Outstanding Balance” means, at any time of determination, with respect to any
Receivable, the then outstanding principal balance thereof.

“Parent” means Foresight Energy LP, a Delaware limited partnership.

“Parent Group” has the meaning set forth in Section 8.03(c).

“Participant” has the meaning set forth in Section 14.03(e).

“Participant Register” has the meaning set forth in Section 14.03(f).

“Participation Advance” has the meaning set forth in Section 3.04(b).

“PATRIOT Act” has the meaning set forth in Section 14.15.

 

- 26 -



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Pension Plan” means a pension plan as defined in Section 3(2) of ERISA that is
subject to Title IV of ERISA with respect to which any Originator, the Borrower
or any other member of the Controlled Group may have any liability, contingent
or otherwise.

“Percentage” means, at any time of determination, with respect to any Committed
Lender, a fraction (expressed as a percentage), (a) the numerator of which is
(i) prior to the termination of all Commitments hereunder, its Commitment at
such time or (ii) if all Commitments hereunder have been terminated, the
aggregate outstanding Capital of all Loans being funded by the Lenders in such
Committed Lender’s Group at such time and (b) the denominator of which is
(i) prior to the termination of all Commitments hereunder, the aggregate
Commitments of all Committed Lenders at such time or (ii) if all Commitments
hereunder have been terminated, the aggregate outstanding Capital of all Loans
at such time.

“Performance Guarantor” means the Parent.

“Performance Guaranty” means the Performance Guaranty, dated as of January 13,
2015, by the Performance Guarantor in favor of the Administrative Agent for the
benefit of the Secured Parties, as such agreement may be amended, restated,
supplemented or otherwise modified from time to time.

“Periodic Report” means each Information Package or Weekly Report, as
applicable, delivered hereunder.

“Permitted Holder” means, collectively, (a) (i) Chris Cline and his children and
other lineal descendants, Robert E. Murray, Brenda L. Murray, Robert Edward
Murray (son of Robert E. Murray), Jonathan Robert Murray and Ryan Michael Murray
(or any of their estates, or heirs, lineal descendants or beneficiaries by
will); (ii) the spouses or former spouses, widows or widowers and estates of any
of the Persons referred to in clause (i) above; (iii) any trust having as its
sole beneficiaries one or more of the persons listed in clauses (i) and
(ii) above; and (iv) any Person a majority of the voting power of the
outstanding Equity Interest of which is owned by one or more of the Persons
referred to in clauses (i), (ii) or (iii) above, (b) Murray Energy and any
investor that participates with Murray Energy, which shall include any Affiliate
of Murray Energy, in the exercise of the Murray Investment, including the Murray
Group, (c) any “group” (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act or any successor provision) of which any of
the foregoing are members; provided that, in the case of such group and without
giving effect to the existence of such group or any other group, such Persons
referenced in clauses (a) and (b) above, collectively, have beneficial ownership
of more than 50% of the total voting power of the voting units or stock of
Foresight or any direct or indirect parent company thereof, (d) Foresight
Reserves L.P. and (e) the General Partner.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

- 27 -



--------------------------------------------------------------------------------

“PNC” has the meaning set forth in the preamble to this Agreement.

“Pool Receivable” means a Receivable in the Receivables Pool.

“Portion of Capital” means, with respect to any Lender and its related Capital,
the portion of such Capital being funded or maintained by such Lender by
reference to a particular interest rate basis.

“Pro Rata Share” shall mean, as to any LC Participant, a fraction, the numerator
of which equals the Commitment of such LC Participant at such time and the
denominator of which equals the aggregate of the Commitments of all LC
Participants at such time.

“Program Support Agreement” means and includes any Liquidity Agreement and any
other agreement entered into by any Program Support Provider providing for:
(a) the issuance of one or more letters of credit for the account of any Conduit
Lender, (b) the issuance of one or more surety bonds for which any Conduit
Lender is obligated to reimburse the applicable Program Support Provider for any
drawings thereunder, (c) the sale by any Conduit Lender to any Program Support
Provider of any Loan (or portions thereof or participation interest therein)
maintained by such Conduit Lender and/or (d) the making of loans and/or other
extensions of credit to any Conduit Lender in connection with such Conduit
Lender’s receivables-securitization program contemplated in this Agreement,
together with any letter of credit, surety bond or other instrument issued
thereunder.

“Program Support Provider” means and includes, with respect to any Conduit
Lender, any Liquidity Provider and any other Person (other than any customer of
such Conduit Lender) now or hereafter extending credit or having a commitment to
extend credit to or for the account of, or to make purchases from, such Conduit
Lender pursuant to any Program Support Agreement.

“Purchase and Sale Agreement” means the Purchase and Sale Agreement, dated as of
January 13, 2015, among the Servicer, the Originators and the Borrower, as such
agreement may be amended, restated, supplemented or otherwise modified from time
to time.

“Purchase and Sale Termination Event” has the meaning set forth in the Purchase
and Sale Agreement.

“Rating Agency” mean each of S&P, Fitch and Moody’s (and/or each other rating
agency then rating the Notes of any Conduit Lender).

“Receivable” means any right to payment of a monetary obligation, whether or not
earned by performance, owed to any Originator or the Borrower (as assignee of an
Originator), whether constituting an account, as-extracted collateral, chattel
paper, payment intangible, instrument or general intangible, in each instance
arising in connection with the sale of goods that have been or are to be sold or
for services rendered or to be rendered, and includes, without limitation, the
obligation to pay any finance charges, fees and other charges with respect
thereto. Any such right to payment arising from any one transaction, including,
without limitation, any such right to payment represented by an individual
invoice or agreement, shall constitute a Receivable separate from a Receivable
consisting of any such right to payment arising from any other transaction.

 

- 28 -



--------------------------------------------------------------------------------

“Receivables Pool” means, at any time of determination, all of the then
outstanding Receivables transferred (or purported to be transferred) to the
Borrower pursuant to the Purchase and Sale Agreement prior to the Termination
Date.

“Register” has the meaning set forth in Section 14.03(c).

“Reimbursement Obligation” has the meaning set forth in Section 3.04(a).

“Related Committed Lender” means with respect to any Conduit Lender, each
Committed Lender listed as such for each Conduit Lender as set forth on the
signature pages of this Agreement or in any Assumption Agreement.

“Related Conduit Lender” means, with respect to any Committed Lender, each
Conduit Lender which is, or pursuant to any Assignment and Acceptance Agreement
or Assumption Agreement or otherwise pursuant to this Agreement becomes,
included as a Conduit Lender in such Committed Lender’s Group, as designated on
its signature page hereto or in such Assignment and Acceptance Agreement,
Assumption Agreement or other agreement executed by such Committed Lender, as
the case may be.

“Related Rights” has the meaning set forth in Section 1.1 of the Purchase and
Sale Agreement.

“Related Security” means, with respect to any Receivable:

(a) all of the Borrower’s and each Originator’s interest in any goods (including
returned goods), and documentation of title evidencing the shipment or storage
of any goods (including returned goods), the sale of which gave rise to such
Receivable;

(b) all instruments and chattel paper that may evidence such Receivable;

(c) all other security interests or liens and property subject thereto from time
to time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto;

(d) all of the Borrower’s and each Originator’s rights, interests and claims
under the related Contracts and all guaranties, indemnities, insurance and other
agreements (including the related Contract) or arrangements of whatever
character from time to time supporting or securing payment of such Receivable or
otherwise relating to such Receivable, whether pursuant to the Contract related
to such Receivable or otherwise; and

 

- 29 -



--------------------------------------------------------------------------------

(e) all of the Borrower’s rights, interests and claims under the Purchase and
Sale Agreement and the other Transaction Documents.

“Release” has the meaning set forth in Section 4.01(a).

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder with respect to a Pension Plan
(other than a Pension Plan maintained by an ERISA Affiliate which is considered
an ERISA Affiliate only pursuant to subsection (m) or (o) of Section 414 of the
Code).

“Representatives” has the meaning set forth in Section 14.06(c).

“Required Capital Amount” means $10,000,000.

“Restricted Payments” has the meaning set forth in Section 8.01(r).

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto that is a nationally recognized
statistical rating organization.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at:
http://www.treasury.gov/resource center/sanctions/ Programs/Pages/Programs.aspx,
or as otherwise published from time to time.

“Sanctioned Person” means (i) A person named on the list of “Specially
Designated Nationals” or “Blocked Persons” maintained by OFAC available at:
http://www.treasury.gov/ resource center/sanctions/SDN List/Pages/default.aspx,
or as otherwise published from time to time, (ii) (A) an agency of the
government of a Sanctioned Country, (B) an organization controlled by a
Sanctioned Country or (C) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC, or (iii) any
individual person, group, regime, entity or thing listed or otherwise recognized
as a specially designated, prohibited, sanctioned or debarred person, group,
regime, entity or thing, or subject to any limitations or prohibitions
(including but not limited to the blocking of property or rejection of
transactions), under any Anti-Terrorism Law.

“Scheduled Termination Date” means January 12, 2018.

“SEC” shall mean the U.S. Securities and Exchange Commission or any governmental
agencies substituted therefor.

 

- 30 -



--------------------------------------------------------------------------------

“Secured Parties” means each Credit Party, each Borrower Indemnified Party and
each Affected Person.

“Securities Act” means the Securities Act of 1933, as amended or otherwise
modified from time to time.

“Servicer” has the meaning set forth in the preamble to this Agreement.

“Servicer Indemnified Amounts” has the meaning set forth in Section 13.02(a).

“Servicer Indemnified Party” has the meaning set forth in Section 13.02(a).

“Servicing Fee” shall mean the fee referred to in Section 9.06(a) of this
Agreement.

“Servicing Fee Rate” shall mean the rate referred to in Section 9.06(a) of this
Agreement.

“Settlement Date” means with respect to any Portion of Capital for any Interest
Period or any Interest or Fees, (i) the Monthly Settlement Date, and (ii) any
other day selected from time to time by the Administrative Agent (with the
consent or at the direction of the Majority Group Agents) (it being understood
that the Administrative Agent (with the consent or at the direction of the
Majority Group Agents) may select such Settlement Date to occur as frequently as
daily), and, in the absence of such selection, the Monthly Settlement Date.

“Solvent” means, with respect to any Person and as of any particular date,
(i) the present fair market value (or present fair saleable value) of the assets
of such Person is not less than the total amount required to pay the probable
liabilities of such Person on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured,
(ii) such Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business, (iii) such Person is not incurring debts
or liabilities beyond its ability to pay such debts and liabilities as they
mature and (iv) such Person is not engaged in any business or transaction, and
is not about to engage in any business or transaction, for which its property
would constitute unreasonably small capital after giving due consideration to
the prevailing practice in the industry in which such Person is engaged.

“Special Concentration Limit” has the meaning set forth in the definition of
Concentration Percentage.

“Special Obligor” has the meaning set forth in the definition of Concentration
Percentage.

“Subordinated Note” means each “Subordinated Note” (as defined in the Purchase
and Sale Agreement).

“Sub-Servicer” has the meaning set forth in Section 9.01(d).

 

- 31 -



--------------------------------------------------------------------------------

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled: (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority and
all interest, penalties, additions to tax and any similar liabilities with
respect thereto.

“Termination Date” means the earliest to occur of (a) the Scheduled Termination
Date, (b) the date on which the “Termination Date” is declared or deemed to have
occurred under Section 10.01 and (c) the date selected by the Borrower on which
all Commitments have been reduced to zero pursuant to Section 2.02(e).

“Total Reserves” means, at any time of determination, the product of (i) the sum
of: (a) the Yield Reserve Percentage, plus (b) the greater of (I) the sum of the
Concentration Reserve Percentage plus the Minimum Dilution Reserve Percentage
and (II) the sum of the Loss Reserve Percentage plus the Dilution Reserve
Percentage, times (ii) the Net Receivables Pool Balance at such time.

“Transaction Documents” means this Agreement, the Purchase and Sale Agreement,
the Lock-Box Agreements, the Fee Letter, each Subordinated Note, the Performance
Guaranty and all other certificates, instruments, UCC financing statements,
reports, notices, agreements and documents executed or delivered under or in
connection with this Agreement, in each case as the same may be amended,
supplemented or otherwise modified from time to time in accordance with this
Agreement.

“Transaction Information” shall mean any information provided to any Rating
Agency, in each case, to the extent related to such Rating Agency providing or
proposing to provide a rating of any Notes or monitoring such rating including,
without limitation, information in connection with the Borrower, the Originator,
the Servicer or the Receivables.

“TVA” means Tennessee Valley Authority.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

“Unbilled Receivable” means, at any time, any Receivables as to which the
invoice or bill with respect thereto has not yet been sent to the Obligor
thereof.

“Unmatured Event of Default” means an event that but for notice or lapse of time
or both would constitute an Event of Default.

 

- 32 -



--------------------------------------------------------------------------------

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 5.03(f)(ii)(B)(3).

“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

“Weekly Report” means a report, in substantially the form of Exhibit J.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Yield Reserve Percentage” means at any time of determination:

 

 

1.50 × DSO × (BR + SFR)

    360  

where:

 

  BR        =      the Base Rate at such time;   DSO        =      Days’ Sales
Outstanding for the month most recently ended; and   SFR        =      the
Servicing Fee Rate.

Section 1.02. Other Interpretative Matters. All accounting terms not
specifically defined herein shall be construed in accordance with GAAP. All
terms used in Article 9 of the UCC in the State of New York and not specifically
defined herein, are used herein as defined in such Article 9. Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” “Schedule,”
“Exhibit” or “Annex” shall mean articles and sections of, and schedules,
exhibits and annexes to, this Agreement. For purposes of this Agreement, the
other Transaction Documents and all such certificates and other documents,
unless the context otherwise requires: (a) references to any amount as on
deposit or outstanding on any particular date means such amount at the close of
business on such day; (b) the words “hereof,” “herein” and “hereunder” and words
of similar import refer to such agreement (or the certificate or other document
in which they are used) as a whole and not to any particular provision of such
agreement (or such certificate or document); (c) references to any Section,
Schedule or Exhibit are references to Sections, Schedules and Exhibits in or to
such agreement (or the certificate or other document in which the reference is
made), and references to any paragraph, subsection, clause or other subdivision
within any Section or definition refer to such paragraph, subsection, clause or
other subdivision of such Section or definition; (d) the term “including” means
“including without limitation”; (e) references to any Applicable Law refer to
that Applicable Law as amended from time to time and include any successor
Applicable Law; (f) references to any agreement refer to that agreement as from
time to time amended, restated or supplemented or as the terms of such agreement
are waived or modified in accordance with its terms; (g) references to any
Person include that Person’s permitted successors and assigns; (h) headings are
for purposes of reference only and shall not otherwise affect the meaning or
interpretation of any provision

 

- 33 -



--------------------------------------------------------------------------------

hereof; (i) unless otherwise provided, in the calculation of time from a
specified date to a later specified date, the term “from” means “from and
including,” and the terms “to” and “until” each means “to but excluding”;
(j) terms in one gender include the parallel terms in the neuter and opposite
gender; (k) references to any amount as on deposit or outstanding on any
particular date means such amount at the close of business on such day; and
(l) the term “or” is not exclusive.

ARTICLE II

TERMS OF THE LOANS

Section 2.01. Loan Facility. Upon a request by the Borrower pursuant to
Section 2.02, and on the terms and subject to the conditions hereinafter set
forth, the Conduit Lenders, ratably, in accordance with the aggregate of the
Commitments of the Related Committed Lenders with respect to each such Conduit
Lender, severally and not jointly, may, in their sole discretion, make Loans to
the Borrower on a revolving basis, and if and to the extent any Conduit Lender
does not make any such requested Loan or if any Group does not include a Conduit
Lender, the Related Committed Lender(s) for such Conduit Lender or the Committed
Lender for such Group, as the case may be, shall, ratably in accordance with
their respective Commitments, severally and not jointly, make such Loans to the
Borrower, in either case, from time to time during the period from the Closing
Date to the Termination Date. Under no circumstances shall any Lender be
obligated to make any such Loan if, after giving effect to such Loan:

(i) the Aggregate Capital plus the LC Participation Amount would exceed the
Facility Limit at such time;

(ii) the sum of (A) the Capital of such Lender, plus (B) the aggregate
outstanding Capital of each other Lender in its Group, plus (C) the related LC
Participant’s Pro Rata Share of the LC Participation Amount, would exceed the
Group Commitment of such Lender’s Group;

(iii) if such Lender is a Committed Lender, the aggregate outstanding Capital of
such Committed Lender would exceed its Commitment; or

(iv) the Aggregate Capital plus the Adjusted LC Participation Amount would
exceed the Borrowing Base at such time.

Section 2.02. Making Loans; Repayment of Loans. (a) Each Loan hereunder shall be
made on at least one (1) Business Day’s prior written request from the Borrower
to the Administrative Agent and each Group Agent in the form of a Loan Request
attached hereto as Exhibit A. Each such request for a Loan shall be made no
later than 1:00 p.m. (New York City time) on a Business Day (it being understood
that any such request made after such time shall be deemed to have been made on
the following Business Day) and shall specify (i) the amount of the Loan(s)
requested (which shall not be less than $1,000,000 and shall be an integral
multiple of $100,000), (ii) the allocation of such amount among the Groups
(which shall be ratable based on the Group Commitments), (iii) the account to
which the proceeds of such Loan shall be distributed and (iv) the date such
requested Loan is to be made (which shall be a Business Day).

 

- 34 -



--------------------------------------------------------------------------------

(b) On the date of each Loan, the Lenders shall, upon satisfaction of the
applicable conditions set forth in Article VI and pursuant to the other
conditions set forth in this Article II, make available to the Borrower in same
day funds an aggregate amount equal to the amount of such Loans requested, at
the account set forth in the related Loan Request.

(c) Each Committed Lender’s obligation shall be several, such that the failure
of any Committed Lender to make available to the Borrower any funds in
connection with any Loan shall not relieve any other Committed Lender of its
obligation, if any, hereunder to make funds available on the date such Loans are
requested (it being understood, that no Committed Lender shall be responsible
for the failure of any other Committed Lender to make funds available to the
Borrower in connection with any Loan hereunder).

(d) The Borrower shall repay in full the outstanding Capital of each Lender on
the Final Maturity Date. Prior thereto, the Borrower shall, on each Settlement
Date, make a prepayment of the outstanding Capital of the Lenders to the extent
required under Section 4.01 and otherwise in accordance therewith.
Notwithstanding the foregoing, the Borrower, in its discretion, shall have the
right to make a prepayment, in whole or in part, of the outstanding Capital of
the Lenders on any Business Day upon two (2) Business Days’ prior written notice
thereof to the Administrative Agent and each Group Agent in the form of a
Reduction Notice attached hereto as Exhibit H; provided, however, that (i) each
such partial prepayment shall be in a minimum aggregate amount of $1,000,000 and
shall be an integral multiple of $100,000 and (ii) any accrued Interest and Fees
in respect of such prepaid Capital shall be paid on the immediately following
Settlement Date.

(e) The Borrower may, at any time upon at least fifteen (15) days’ prior written
notice to the Administrative Agent and each Group Agent, terminate the Facility
Limit in whole or ratably reduce the Facility Limit in part. Each partial
reduction in the Facility Limit shall be in a minimum aggregate amount of
$5,000,000 or integral multiples of $1,000,000 in excess thereof, and no such
partial reduction shall reduce the Facility Limit to an amount less than
$25,000,000. In connection with any partial reduction in the Facility Limit, the
Commitment of each Committed Lender and LC Participant, as well as the LC Limit,
shall be ratably reduced.

(f) In connection with any reduction of the Commitments, the Borrower shall
remit to the Administrative Agent (i) instructions regarding such reduction and
(ii) for payment to the Lenders, cash in an amount sufficient to pay (A) Capital
of Lenders in each Group in excess of the Group Commitment of such Group and
(B) all other outstanding Borrower Obligations with respect to such reduction
(determined based on the ratio of the reduction of the Commitments being
effected to the amount of the Commitments prior to such reduction or, if the
Administrative Agent reasonably determines that any portion of the outstanding
Borrower Obligations is allocable solely to that portion of the Commitments
being reduced or has arisen solely as a result of such reduction, all of such
portion) including, without duplication, any associated Breakage Fees. Upon
receipt of any such amounts, the Administrative Agent shall apply such amounts
first to the reduction of the outstanding Capital, and second to the payment of
the remaining outstanding Borrower Obligations with respect to such reduction,
including any Breakage Fees, by paying such amounts to the Lenders.

 

- 35 -



--------------------------------------------------------------------------------

(g) Increases in Commitments. So long as no Event of Default or Unmatured Event
of Default has occurred and is continuing, with the prior written consent of the
Administrative Agent and the LC Bank and upon prior notice to the Lenders, the
Borrower may from time to time request an increase in the Commitment with
respect to one or more Committed Lenders or cause additional Persons to become
parties to this Agreement, as lenders, at any time following the Closing Date
and prior to the Termination Date; provided, that any such increase in such
Committed Lenders’ Commitments and the Commitments of all such additional
Committed Lenders may not exceed $50,000,000 in the aggregate during the life of
this Agreement; provided, that each request for an increase and addition shall
be in a minimum amount of $5,000,000. At the time of sending such notice with
respect to any Lender, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which such Lenders and the
Administrative Agent are requested to respond to the Borrower’s request (which
shall in no event be less than ten (10) Business Days from the date of delivery
of such notice to the Administrative Agent). Each Committed Lender being asked
to increase its Commitment, the LC Bank and the Administrative Agent shall
notify the Borrower within the applicable time period whether or not such Person
agrees, in its respective sole discretion, to the increase to such Committed
Lender’s Commitment. Any such Person not responding within such time period
shall be deemed to have declined to consent to an increase in such Committed
Lender’s Commitment. For the avoidance of doubt, only the consent of the Lender
then being asked to increase its Commitment (or an additional Lender), the
Administrative Agent and the LC Bank shall be required in order to approve any
such request. If the Commitment of any Committed Lender is increased (or a new
Person is added as Committed Lender) in accordance with this clause (g), the
Administrative Agent, such Lender, the LC Bank and the Borrower shall determine
the effective date with respect to such increase and shall enter into such
documents as agreed to by such parties to document such increase; it being
understood and agreed that the Administrative Agent or any Committed Lender
increasing its Commitment pursuant to this Section 2.02(g) may request any of
(x) resolutions of the Board of Directors of the Borrower approving or
consenting to such Commitment increase and authorizing the execution, delivery
and performance of any amendment to this Agreement, (y) a corporate and
enforceability opinion of counsel of the Borrower and (z) such other documents,
agreements and opinions reasonably requested by such Lender or the
Administrative Agent.

Section 2.03. Interest and Fees. (a) On each Settlement Date, the Borrower
shall, in accordance with the terms and priorities for payment set forth in
Section 4.01, pay to each Group Agent, each Lender and the Administrative Agent
certain fees (collectively, the “Fees”) in the amounts set forth in the fee
letter agreements from time to time entered into, among the Borrower, the
members of the applicable Group (or their Group Agent on their behalf) and/or
the Administrative Agent (each such fee letter agreement, as amended, restated,
supplemented or otherwise modified from time to time, collectively being
referred to herein as the “Fee Letter”).

(b) The Capital of each Lender shall accrue interest on each day when such
Capital remains outstanding at the then applicable Interest Rate. The Borrower
shall pay all Interest, Fees and Breakage Fees accrued during each Interest
Period on the immediately following Settlement Date in accordance with the terms
and priorities for payment set forth in Section 4.01.

 

- 36 -



--------------------------------------------------------------------------------

Section 2.04. Records of Loans and Participation Advances. Each Group Agent
shall record in its records, the date and amount of each Loan and Participation
Advance made by the Lenders in its Group hereunder, the interest rate with
respect thereto, the Interest accrued thereon and each repayment and payment
thereof. Subject to Section 14.03(c), such records shall be conclusive and
binding absent manifest error. The failure to so record any such information or
any error in so recording any such information shall not, however, limit or
otherwise affect the obligations of the Borrower hereunder or under the other
Transaction Documents to repay the Capital of each Lender, together with all
Interest accruing thereon and all other Borrower Obligations.

ARTICLE III

LETTER OF CREDIT FACILITY

Section 3.01. Letters of Credit. (a) Subject to the terms and conditions hereof
and the satisfaction of the applicable conditions set forth in Article VI, the
LC Bank shall issue or cause the issuance of Letters of Credit on behalf of the
Borrower (and, if applicable, on behalf of, or for the account of, an Originator
or an Affiliate of such Originator in favor of such beneficiaries as such
Originator or an Affiliate of such Originator may elect with the consent of the
Borrower); provided, however, that the LC Bank will not be required to issue or
cause to be issued any Letters of Credit to the extent that after giving effect
thereto:

(i) the Aggregate Capital plus the LC Participation Amount would exceed the
Facility Limit at such time;

(ii) the Aggregate Capital plus the LC Participation Amount would exceed the
Borrowing Base at such time;

(iii) the LC Participation Amount would exceed the LC Limit at such time; or

(iv) the LC Participation Amount would exceed the aggregate of the Commitments
of the LC Participants at such time.

(b) Interest shall accrue on all amounts drawn under Letters of Credit for each
day on and after the applicable Drawing Date so long as such drawn amounts shall
have not been reimbursed to the LC Bank pursuant to the terms hereof.

Section 3.02. Issuance of Letters of Credit; Participations. (a) The Borrower
may request the LC Bank, upon two (2) Business Days’ prior written notice
submitted on or before 1:00 p.m. (New York City time), to issue a Letter of
Credit by delivering to the Administrative Agent, each Group Agent and the LC
Bank, the LC Bank’s form of Letter of Credit Application (the “Letter of Credit
Application”), substantially in the form of Exhibit D attached hereto and an LC

 

- 37 -



--------------------------------------------------------------------------------

Request, in each case completed to the satisfaction of the Administrative Agent
and the LC Bank; and such other certificates, documents and other papers and
information as the Administrative Agent or the LC Bank may reasonably request.

(b) Each Letter of Credit shall, among other things, (i) provide for the payment
of sight drafts or other written demands for payment when presented for honor
thereunder in accordance with the terms thereof and when accompanied by the
documents described therein and (ii) have an expiry date not later than twelve
(12) months after such Letter of Credit’s date of issuance, extension or
renewal, as the case may be, and in no event later than twelve (12) months after
the Scheduled Termination Date. The terms of each Letter of Credit may include
customary “evergreen” provisions providing that such Letter of Credit’s expiry
date shall automatically be extended for additional periods not to exceed twelve
(12) months unless, not less than thirty (30) days (or such longer period as may
be specified in such Letter of Credit) (the “Notice Date”) prior to the
applicable expiry date, the LC Bank delivers written notice to the beneficiary
thereof declining such extension; provided, however, that if (x) any such
extension would cause the expiry date of such Letter of Credit to occur after
the date that is twelve (12) months after the Scheduled Termination Date or
(y) the LC Bank determines that any condition precedent (including, without
limitation, those set forth in Sections 3.01 and Article VI) to issuing such
Letter of Credit hereunder are not satisfied (other than any such condition
requiring the Borrower to submit an LC Request or Letter of Credit Application
in respect thereof), then the LC Bank, in the case of clause (x) above, may (or,
at the written direction of any LC Participant, shall) or, in the case of
clause (y) above, shall, use reasonable efforts in accordance with (and to the
extent permitted by) the terms of such Letter of Credit to prevent the extension
of such expiry date (including notifying the Borrower and the beneficiary of
such Letter of Credit in writing prior to the Notice Date that such expiry date
will not be so extended). Each Letter of Credit shall be subject either to the
Uniform Customs and Practice for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600, and any amendments or
revisions thereof adhered to by the LC Bank or the International Standby
Practices (ISP98-International Chamber of Commerce Publication Number 590), and
any amendments or revisions thereof adhered to by the LC Bank, as determined by
the LC Bank.

(c) Immediately upon the issuance by the LC Bank of any Letter of Credit (or any
amendment to a Letter of Credit increasing the amount thereof), the LC Bank
shall be deemed to have sold and transferred to each LC Participant, and each LC
Participant shall be deemed irrevocably and unconditionally to have purchased
and received from the LC Bank, without recourse or warranty, an undivided
interest and participation, to the extent of such LC Participant’s Pro Rata
Share, in such Letter of Credit, each drawing made thereunder and the
obligations of the Borrower hereunder with respect thereto, and any security
therefor or guaranty pertaining thereto. Upon any change in the Commitments or
Pro Rata Shares of the LC Participants pursuant to this Agreement, it is hereby
agreed that, with respect to all outstanding Letters of Credit and unreimbursed
drawings thereunder, there shall be an automatic adjustment to the
participations pursuant to this clause (c) to reflect the new Pro Rata Shares of
the assignor and assignee LC Participant or of all LC Participants with
Commitments, as the case may be. In the event that the LC Bank makes any payment
under any Letter of Credit and the Borrower shall not have reimbursed such
amount in full to the LC Bank pursuant to Section 3.04(a), each LC Participant
shall be obligated to make Participation Advances with respect to such Letter of
Credit in accordance with Section 3.04(b).

 

- 38 -



--------------------------------------------------------------------------------

Section 3.03. Requirements for Issuance of Letters of Credit. The Borrower shall
authorize and direct the LC Bank to name the Borrower, an Originator or an
Affiliate of an Originator as the “Applicant” or “Account Party” of each Letter
of Credit.

Section 3.04. Disbursements, Reimbursement. (a) In the event of any request for
a drawing under a Letter of Credit by the beneficiary or transferee thereof, the
LC Bank will promptly notify the Administrative Agent and the Borrower of such
request. The Borrower shall reimburse (such obligation to reimburse the LC Bank
shall sometimes be referred to as a “Reimbursement Obligation”) the LC Bank
prior to noon (New York City time), on each date that an amount is paid by the
LC Bank under any Letter of Credit (each such date, a “Drawing Date”) in an
amount equal to the amount so paid by the LC Bank. In the event the Borrower
fails to reimburse the LC Bank for the full amount of any drawing under any
Letter of Credit by noon (New York City time) on the Drawing Date (including
because the conditions precedent to a Loan requested by the Borrower pursuant to
Section 2.01 shall not have been satisfied), the LC Bank will promptly notify
each LC Participant thereof. Any notice given by the LC Bank pursuant to this
Section may be oral if promptly confirmed in writing; provided that the lack of
such a prompt written confirmation shall not affect the conclusiveness or
binding effect of such oral notice.

(b) Each LC Participant shall upon any notice pursuant to clause (a) above make
available to the LC Bank an amount in immediately available funds equal to its
Pro Rata Share of the amount of the drawing (a “Participation Advance”),
whereupon the LC Participants shall each be deemed to have made a Loan to the
Borrower in that amount. If any LC Participant so notified fails to make
available to the LC Bank the amount of such LC Participant’s Pro Rata Share of
such amount by 2:00 p.m. (New York City time) on the Drawing Date, then interest
shall accrue on such LC Participant’s obligation to make such payment, from the
Drawing Date to the date on which such LC Participant makes such payment (i) at
a rate per annum equal to the Federal Funds Rate during the first three days
following the Drawing Date and (ii) at a rate per annum equal to the Base Rate
on and after the fourth day following the Drawing Date. The LC Bank will
promptly give notice to each LC Participant of the occurrence of the Drawing
Date, but failure of the LC Bank to give any such notice on the Drawing Date or
in sufficient time to enable any LC Participant to effect such payment on such
date shall not relieve such LC Participant from its obligation under this
clause (b). Each LC Participant’s Commitment shall continue until the last to
occur of any of the following events: (A) the LC Bank ceases to be obligated to
issue or cause to be issued Letters of Credit hereunder, (B) no Letter of Credit
issued hereunder remains outstanding and uncancelled or (C) all Credit Parties
have been fully reimbursed for all payments made under or relating to Letters of
Credit.

Section 3.05. Repayment of Participation Advances. (a) Upon (and only upon)
receipt by the LC Bank for its account of immediately available funds from or
for the account of the Borrower (i) in reimbursement of any payment made by the
LC Bank under a Letter of Credit with respect to which any LC Participant has
made a Participation Advance to the LC Bank or (ii) in payment of Interest on
the Loans made or deemed to have been made in connection with

 

- 39 -



--------------------------------------------------------------------------------

any such draw, the LC Bank will pay to each LC Participant, ratably (based on
the outstanding drawn amounts funded by each such LC Participant in respect of
such Letter of Credit), in the same funds as those received by the LC Bank; it
being understood, that the LC Bank shall retain a ratable amount of such funds
that were not the subject of any payment in respect of such Letter of Credit by
any LC Participant.

(b) If the LC Bank is required at any time to return to the Borrower, or to a
trustee, receiver, liquidator, custodian, or any official in any Insolvency
Proceeding, any portion of the payments made by the Borrower to the LC Bank
pursuant to this Agreement in reimbursement of a payment made under a Letter of
Credit or interest or fee thereon, each LC Participant shall, on demand of the
LC Bank, forthwith return to the LC Bank the amount of its Pro Rata Share of any
amounts so returned by the LC Bank plus interest at the Federal Funds Rate, from
the date the payment was first made to such LC Participant through, but not
including, the date the payment is returned by such LC Participant.

(c) If any Letters of Credit are outstanding and undrawn on the Termination
Date, without limiting any rights or remedies contained in Section 10.01 or any
other Transaction Document, the LC Collateral Account shall be funded from
Collections (or, in the Borrower’s sole discretion, by other funds available to
the Borrower) in an amount equal to the aggregate undrawn face amount of such
Letters of Credit plus all related fees to accrue through the stated expiration
dates thereof (such fees to accrue, as reasonably estimated by the LC Bank, the
“LC Fee Expectation”).

Section 3.06. Documentation. The Borrower agrees to be bound by the terms of the
Letter of Credit Application and by the LC Bank’s interpretations of any Letter
of Credit issued for the Borrower and by the LC Bank’s written regulations and
customary practices relating to letters of credit, though the LC Bank’s
interpretation of such regulations and practices may be different from the
Borrower’s own. In the event of a conflict between the Letter of Credit
Application and this Agreement, this Agreement shall govern. The LC Bank shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following the Borrower’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.

Section 3.07. Determination to Honor Drawing Request. In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the LC Bank shall be responsible only to determine that the documents
and certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth.

Section 3.08. Nature of Participation and Reimbursement Obligations. Each LC
Participant’s obligation in accordance with this Agreement to make Participation
Advances as a result of a drawing under a Letter of Credit, and the obligations
of the Borrower to reimburse the LC Bank upon a draw under a Letter of Credit,
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement and under all
circumstances, including the following circumstances:

(i) any set-off, counterclaim, recoupment, defense or other right which such LC
Participant may have against the LC Bank, the other Credit Parties, the
Borrower, the Servicer, an Originator, the Performance Guarantor or any other
Person for any reason whatsoever;

 

- 40 -



--------------------------------------------------------------------------------

(ii) the failure of the Borrower or any other Person to comply with the
conditions set forth in this Agreement for the making of a purchase,
reinvestments, requests for Letters of Credit or otherwise, it being
acknowledged that such conditions are not required for the making of
Participation Advances hereunder;

(iii) any lack of validity or enforceability of any Letter of Credit or any
set-off, counterclaim, recoupment, defense or other right which the Borrower,
the Performance Guarantor, the Servicer, an Originator or any Affiliate thereof
on behalf of which a Letter of Credit has been issued may have against the LC
Bank, or any other Credit Party or any other Person for any reason whatsoever;

(iv) any claim of breach of warranty that might be made by the Borrower, an
Originator or any Affiliate thereof, the LC Bank, or any LC Participant against
the beneficiary of a Letter of Credit, or the existence of any claim, set-off,
defense or other right which the Borrower, the Servicer, the LC Bank or any LC
Participant may have at any time against a beneficiary, any successor
beneficiary or any transferee of any Letter of Credit or the proceeds thereof
(or any Persons for whom any such transferee may be acting), the LC Bank, any
other Credit Party or any other Person, whether in connection with this
Agreement, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between the Borrower or any Affiliates of
the Borrower and the beneficiary for which any Letter of Credit was procured);

(v) the lack of power or authority of any signer of, or lack of validity,
sufficiency, accuracy, enforceability or genuineness of, any draft, demand,
instrument, certificate or other document presented under any Letter of Credit,
or any such draft, demand, instrument, certificate or other document proving to
be forged, fraudulent, invalid, defective or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect, even if the
Administrative Agent or the LC Bank has been notified thereof;

(vi) payment by the LC Bank under any Letter of Credit against presentation of a
demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit;

(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii) any failure by the LC Bank or any of the LC Bank’s Affiliates to issue
any Letter of Credit in the form requested by the Borrower;

 

- 41 -



--------------------------------------------------------------------------------

(ix) any Material Adverse Effect;

(x) any breach of this Agreement or any other Transaction Document by any party
thereto;

(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
the Borrower, the Performance Guarantor, any Originator or any Affiliate
thereof;

(xii) the fact that an Event of Default or an Unmatured Event of Default shall
have occurred and be continuing;

(xiii) the fact that this Agreement or the obligations of the Borrower or the
Servicer hereunder shall have been terminated; and

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

Section 3.09. Indemnity. In addition to other amounts payable hereunder, the
Borrower hereby agrees to protect, indemnify, pay and save harmless the
Administrative Agent, the LC Bank, each LC Participant, each other Credit Party
and each of the LC Bank’s Affiliates that have issued a Letter of Credit from
and against any and all claims, demands, liabilities, damages, taxes, penalties,
interest, judgments, losses, costs, charges and expenses (including Attorney
Costs) which the Administrative Agent, the LC Bank, any LC Participant, any
other Credit Party or any of their respective Affiliates may incur or be subject
to as a consequence, direct or indirect, of the issuance of any Letter of
Credit, except to the extent resulting from (a) the gross negligence or willful
misconduct of the party to be indemnified as determined by a final
non-appealable judgment of a court of competent jurisdiction or (b) the wrongful
dishonor by the LC Bank of a proper demand for payment made under any Letter of
Credit, except if such dishonor resulted from any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Authority (all such acts or omissions herein called “Governmental Acts”).

Section 3.10. Liability for Acts and Omissions. As between the Borrower, on the
one hand, and the Administrative Agent, the LC Bank, the LC Participants, and
the other Credit Parties, on the other, the Borrower assumes all risks of the
acts and omissions of, or misuse of any Letter of Credit by, the respective
beneficiaries of such Letter of Credit. In furtherance and not in limitation of
the foregoing, none of the Administrative Agent, the LC Bank, the LC
Participants, or any other Credit Party shall be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for an issuance of any
such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged (even if the LC
Bank, any LC Participant or any other Credit Party shall have been notified
thereof); (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any such Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) the failure of the
beneficiary of any such Letter of Credit, or any other party to which such
Letter of Credit may be transferred, to

 

- 42 -



--------------------------------------------------------------------------------

comply fully with any conditions required in order to draw upon such Letter of
Credit or any other claim of the Borrower against any beneficiary of such Letter
of Credit, or any such transferee, or any dispute between or among the Borrower
and any beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, electronic mail, cable, telegraph, telex, facsimile or otherwise,
whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any such Letter of Credit or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any such Letter
of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the
Administrative Agent, the LC Bank, the LC Participants, and the other Credit
Parties, including any Governmental Acts, and none of the above shall affect or
impair, or prevent the vesting of, any of the LC Bank’s rights or powers
hereunder. In no event shall the Administrative Agent, the LC Bank, the LC
Participants, or the other Credit Parties or their respective Affiliates, be
liable to the Borrower or any other Person for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation Attorney Costs), or for any damages resulting from any change
in the value of any property relating to a Letter of Credit.

Without limiting the generality of the foregoing, the Administrative Agent, the
LC Bank, the LC Participants, and the other Credit Parties and each of their
respective Affiliates (i) may rely on any written communication believed in good
faith by such Person to have been authorized or given by or on behalf of the
applicant for a Letter of Credit; (ii) may honor any presentation if the
documents presented appear on their face to comply with the terms and conditions
of the relevant Letter of Credit; (iii) may honor a previously dishonored
presentation under a Letter of Credit, whether such dishonor was pursuant to a
court order, to settle or compromise any claim of wrongful dishonor, or
otherwise, and shall be entitled to reimbursement to the same extent as if such
presentation had initially been honored, together with any interest paid by the
LC Bank or its Affiliates; (iv) may honor any drawing that is payable upon
presentation of a statement advising negotiation or payment, upon receipt of
such statement (even if such statement indicates that a draft or other document
is being delivered separately), and shall not be liable for any failure of any
such draft or other document to arrive, or to conform in any way with the
relevant Letter of Credit; (v) may pay any paying or negotiating bank claiming
that it rightfully honored under the laws or practices of the place where such
bank is located; and (vi) may settle or adjust any claim or demand made on the
Administrative Agent, the LC Bank, the LC Participants, or the other Credit
Parties or their respective Affiliates, in any way related to any order issued
at the applicant’s request to an air carrier, a letter of guarantee or of
indemnity issued to a carrier or any similar document (each, an “Order”) and may
honor any drawing in connection with any Letter of Credit that is the subject of
such Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the LC Bank under or in
connection with any Letter of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction, shall not put the LC Bank under
any resulting liability to the Borrower, any Credit Party or any other Person.

 

- 43 -



--------------------------------------------------------------------------------

ARTICLE IV

SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS

Section 4.01. Settlement Procedures. (a) The Servicer shall set aside and hold
in trust for the benefit of the Secured Parties (or, if so requested by the
Administrative Agent, segregate in a separate account approved by the
Administrative Agent), for application in accordance with the priority of
payments set forth below, all Collections on Pool Receivables that are received
by the Servicer or the Borrower or received in any Lock-Box or Lock-Box Account;
provided, however, that so long as each of the conditions precedent set forth in
Section 6.03 are satisfied on such date, the Servicer may release to the
Borrower from such Collections the amount (if any) necessary to pay (i) the
purchase price for Receivables purchased by the Borrower on such date in
accordance with the terms of the Purchase and Sale Agreement or (ii) amounts
owing by the Borrower to the Originators under the Subordinated Notes (each such
release, a “Release”). On each date on which a Weekly Report is delivered to the
Administrative Agent, to the extent that a Borrowing Base Deficit exists on such
date, the Servicer (or, following its assumption of control of the Lock-Box
Accounts, the Administrative Agent) shall, distribute any Collections on deposit
in any Lock-Box or Lock-Box Account (I) first, to the Lenders (ratably, based on
the aggregate outstanding Capital of each Lender at such time) for the payment
of a portion of the outstanding Aggregate Capital at such time, in an aggregate
amount equal to the amount necessary to reduce the Borrowing Base Deficit to
zero ($0) and (II) second, to the LC Collateral Account, in reduction of the
Adjusted LC Participation Amount, in an amount equal to the amount necessary
(after giving effect to clause (I) above) to reduce the Borrowing Base Deficit
to zero ($0). On each Settlement Date, the Servicer (or, following its
assumption of control of the Lock-Box Accounts, the Administrative Agent) shall,
distribute such Collections in the following order of priority:

(i) first, to the Servicer for the payment of the accrued Servicing Fees payable
for the immediately preceding Interest Period (plus, if applicable, the amount
of Servicing Fees payable for any prior Interest Period to the extent such
amount has not been distributed to the Servicer);

(ii) second, to each Lender and other Credit Party (ratably, based on the amount
then due and owing), all accrued and unpaid Interest, Fees and Breakage Fees due
to such Lender and other Credit Party for the immediately preceding Interest
Period (including any additional amounts or indemnified amounts payable under
Sections 5.03 and 13.01 in respect of such payments), plus, if applicable, the
amount of any such Interest, Fees and Breakage Fees (including any additional
amounts or indemnified amounts payable under Sections 5.03 and 13.01 in respect
of such payments) payable for any prior Interest Period to the extent such
amount has not been distributed to such Lender or Credit Party;

 

- 44 -



--------------------------------------------------------------------------------

(iii) third, as set forth in clause (x), (y) or (z) below, as applicable:

(x) prior to the occurrence of the Termination Date, to the extent that a
Borrowing Base Deficit exists on such date: (I) first, to the Lenders (ratably,
based on the aggregate outstanding Capital of each Lender at such time) for the
payment of a portion of the outstanding Aggregate Capital at such time, in an
aggregate amount equal to the amount necessary to reduce the Borrowing Base
Deficit to zero ($0) and (II) second, to the LC Collateral Account, in reduction
of the Adjusted LC Participation Amount, in an amount equal to the amount
necessary (after giving effect to clause (I) above) to reduce the Borrowing Base
Deficit to zero ($0);

(y) on and after the occurrence of the Termination Date: (I) first, to each
Lender (ratably, based on the aggregate outstanding Capital of each Lender at
such time) for the payment in full of the aggregate outstanding Capital of such
Lender at such time and (II) second, to the LC Collateral Account (A) the amount
necessary to reduce the Adjusted LC Participation Amount to zero ($0) and (B) an
amount equal to the LC Fee Expectation at such time; or

(z) prior to the occurrence of the Termination Date, at the election of the
Borrower and in accordance with Section 2.02(d), to the payment of all or any
portion of the outstanding Capital of the Lenders at such time (ratably, based
on the aggregate outstanding Capital of each Lender at such time);

(iv) fourth, to the Credit Parties, the Affected Persons and the Borrower
Indemnified Parties (ratably, based on the amount due and owing at such time),
for the payment of all other Borrower Obligations then due and owing by the
Borrower to the Credit Parties, the Affected Persons and the Borrower
Indemnified Parties; and

(v) fifth, the balance, if any, to be paid to the Borrower for its own account.

(b) All payments or distributions to be made by the Servicer, the Borrower and
any other Person to the Lenders (or their respective related Affected Persons
and the Borrower Indemnified Parties), the LC Bank and the LC Participants
hereunder shall be paid or distributed to the related Group Agent at its Group
Agent’s Account. Each Group Agent, upon its receipt in the applicable Group
Agent’s Account of any such payments or distributions, shall distribute such
amounts to the applicable Lenders, the LC Bank, LC Participants, Affected
Persons and the Borrower Indemnified Parties within its Group ratably; provided
that if such Group Agent shall have received insufficient funds to pay all of
the above amounts in full on any such date, such Group Agent shall pay such
amounts to the applicable Lenders, the LC Bank, the LC Participants, Affected
Persons and the Borrower Indemnified Parties within its Group in accordance with
the priority of payments set forth above, and with respect to any such category
above for which there are insufficient funds to pay all amounts owing on such
date, ratably (based on the amounts in such categories owing to each such Person
in such Group) among all such Persons in such Group entitled to payment thereof.

 

- 45 -



--------------------------------------------------------------------------------

(c) If and to the extent the Administrative Agent, any Credit Party, any
Affected Person or any Borrower Indemnified Party shall be required for any
reason to pay over to any Person any amount received on its behalf hereunder,
such amount shall be deemed not to have been so received but rather to have been
retained by the Borrower and, accordingly, the Administrative Agent, such Credit
Party, such Affected Person or such Borrower Indemnified Party, as the case may
be, shall have a claim against the Borrower for such amount.

(d) For the purposes of this Section 4.01:

(i) if on any day the Outstanding Balance of any Pool Receivable is reduced or
adjusted as a result of any defective, rejected, returned, repossessed or
foreclosed goods or services, or any revision, cancellation, allowance, rebate,
credit memo, discount or other adjustment made by the Borrower, any Originator,
the Servicer or any Affiliate of the Servicer, or any setoff, counterclaim or
dispute between or among the Borrower or any Affiliate of the Borrower, an
Originator or any Affiliate of an Originator, or the Servicer or any Affiliate
of the Servicer, and an Obligor, the Borrower shall be deemed to have received
on such day a Collection of such Pool Receivable in the amount of such reduction
or adjustment and shall immediately pay any and all such amounts in respect
thereof to a Lock-Box Account (or as otherwise directed by the Administrative
Agent at such time) for the benefit of the Credit Parties for application
pursuant to Section 4.01(a);

(ii) if on any day any of the representations or warranties in Section 7.01 is
not true with respect to any Pool Receivable, the Borrower shall be deemed to
have received on such day a Collection of such Pool Receivable in full and shall
immediately pay the amount of such deemed Collection to a Lock-Box Account (or
as otherwise directed by the Administrative Agent at such time) for the benefit
of the Credit Parties for application pursuant to Section 4.01(a) (Collections
deemed to have been received pursuant to Section 4.01(d) are hereinafter
sometimes referred to as “Deemed Collections”);

(iii) except as provided in clauses (i) or (ii) above or otherwise required by
Applicable Law or the relevant Contract, all Collections received from an
Obligor of any Receivable shall be applied to the Receivables of such Obligor in
the order of the age of such Receivables, starting with the oldest such
Receivable, unless such Obligor designates in writing its payment for
application to specific Receivables; and

(iv) if and to the extent the Administrative Agent, any Credit Party, any
Affected Person or any Borrower Indemnified Party shall be required for any
reason to pay over to an Obligor (or any trustee, receiver, custodian or similar
official in any Insolvency Proceeding) any amount received by it hereunder, such
amount shall be deemed not to have been so received by such Person but rather to
have been retained by the Borrower and, accordingly, such Person shall have a
claim against the Borrower for such amount, payable when and to the extent that
any distribution from or on behalf of such Obligor is made in respect thereof.

 

- 46 -



--------------------------------------------------------------------------------

Section 4.02. Payments and Computations, Etc. (a) All amounts to be paid by the
Borrower or the Servicer to the Administrative Agent, any Credit Party, any
Affected Person or any Borrower Indemnified Party hereunder shall be paid no
later than noon (New York City time) on the day when due in same day funds to
the applicable Group Agent’s Account.

(b) Each of the Borrower and the Servicer shall, to the extent permitted by
Applicable Law, pay interest on any amount not paid or deposited by it when due
hereunder, at an interest rate per annum equal to 2.00% per annum above the Base
Rate, payable on demand.

(c) All computations of interest under subsection (b) above and all computations
of Interest, Fees and other amounts hereunder shall be made on the basis of a
year of 360 days (or, in the case of amounts determined by reference to the Base
Rate, 365 or 366 days, as applicable) for the actual number of days (including
the first but excluding the last day) elapsed. Whenever any payment or deposit
to be made hereunder shall be due on a day other than a Business Day, such
payment or deposit shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of such payment or
deposit.

ARTICLE V

INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY AND SECURITY INTEREST

Section 5.01. Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Affected Person;

(ii) subject any Affected Person to any Taxes (except to the extent such Taxes
are Indemnified Taxes for which relief is sought under Section 5.03 or Excluded
Taxes) on its loans, loan principal, letters of credit, commitments or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(iii) impose on any Affected Person any other condition, cost or expense (other
than Taxes) (A) affecting the Collateral, this Agreement, any other Transaction
Document, any Program Support Agreement, any Loan or any Letter of Credit or
participation therein or (B) affecting its obligations or rights to make Loans
or issue or participate in Letters of Credit;

and the result of any of the foregoing shall be to increase the cost to such
Affected Person of (A) acting as the Administrative Agent, a Group Agent or a
Lender hereunder or as a Program Support Provider with respect to the
transactions contemplated hereby, (B) funding or maintaining any Loan or issuing
or participating in, any Letter of Credit (or interests therein) or
(C) maintaining its obligation to fund or maintain any Loan or issuing or
participating in, any

 

- 47 -



--------------------------------------------------------------------------------

Letter of Credit, or to reduce the amount of any sum received or receivable by
such Affected Person hereunder, then, upon request of such Affected Person (or
its Group Agent), the Borrower shall pay to such Affected Person such additional
amount or amounts as will compensate such Affected Person for such additional
costs incurred or reduction suffered.

(b) Capital and Liquidity Requirements. If any Affected Person determines that
any Change in Law affecting such Affected Person or any lending office of such
Affected Person or such Affected Person’s holding company, if any, regarding
capital or liquidity requirements, has or would have the effect of
(x) increasing the amount of capital required to be maintained by such Affected
Person or Affected Person’s holding company, if any, (y) reducing the rate of
return on such Affected Person’s capital or on the capital of such Affected
Person’s holding company, if any, to a level below that which such Affected
Person or such Affected Person’s holding company could have achieved but for
such Change in Law or (z) causing an internal capital or liquidity charge or
other imputed cost to be assessed upon such Affected Person or Affected Person’s
holding company, if any, in each case, as a consequence of (A) this Agreement or
any other Transaction Document, (B) the commitments of such Affected Person
hereunder or under any related Program Support Agreement, (C) the Loans, Letters
of Credit or participations in Letters of Credit, made or issued by such
Affected Person or (D) any Capital, to a level below that which such Affected
Person or such Affected Person’s holding company could have achieved but for
such Change in Law (taking into consideration such Affected Person’s policies
and the policies of such Affected Person’s holding company with respect to
capital adequacy and liquidity), then from time to time, upon request of such
Affected Person (or its Group Agent), the Borrower will pay to such Affected
Person such additional amount or amounts as will compensate such Affected Person
or such Affected Person’s holding company for any such increase in capital,
reduction in rate of return on capital or capital or liquidity charges suffered.

(c) Adoption of Changes in Law. The Borrower acknowledges that any Affected
Person may institute measures in anticipation of a Change in Law (including,
without limitation, the imposition of internal charges on such Affected Person’s
interests or obligations under any Transaction Document or Program Support
Agreement), and may commence allocating charges to or seeking compensation from
the Borrower under this Section 5.01 in connection with such measures, in
advance of the effective date of such Change in Law, and the Borrower agrees to
pay such charges or compensation to such Affected Person, following demand
therefor in accordance with the terms of this Section 5.01, without regard to
whether such effective date has occurred.

(d) Certificates for Reimbursement. A certificate of an Affected Person (or its
Group Agent on its behalf) setting forth the amount or amounts necessary to
compensate such Affected Person or its holding company, as the case may be, as
specified in clause (a), (b) or (c) of this Section and delivered to the
Borrower, shall be conclusive absent manifest error. The Borrower shall, subject
to the priorities of payment set forth in Section 4.01, pay such Affected Person
the amount shown as due on any such certificate on the first Settlement Date
occurring after the Borrower’s receipt of such certificate.

 

- 48 -



--------------------------------------------------------------------------------

(e) Delay in Requests. Failure or delay on the part of any Affected Person to
demand compensation pursuant to this Section shall not constitute a waiver of
such Affected Person’s right to demand such compensation; provided that the
Borrower shall not be required to compensate an Affected Person pursuant to this
Section for any increased costs, reductions, increases or charges incurred more
than nine months prior to the date that such Affected Person notifies the
Borrower of the Change in Law giving rise to such increased costs, reductions,
increases or charges and of such Affected Person’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine month period
referred to above shall be extended to include the period of retroactive effect
thereof).

Section 5.02. Funding Losses. (a) The Borrower will pay each Lender all Breakage
Fees.

(b) A certificate of a Lender (or its Group Agent on its behalf) setting forth
the amount or amounts necessary to compensate such Lender, as specified in
clause (a) above and delivered to the Borrower, shall be conclusive absent
manifest error. The Borrower shall, subject to the priorities of payment set
forth in Section 4.01, pay such Lender the amount shown as due on any such
certificate on the first Settlement Date occurring after the Borrower’s receipt
of such certificate.

Section 5.03. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Transaction Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of the applicable
Credit Party, Affected Person or Borrower Indemnified Party) requires the
deduction or withholding of any Tax from any such payment to a Credit Party,
Affected Person or Borrower Indemnified Party, then the applicable Credit Party,
Affected Person or Borrower Indemnified Party shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law, and, if such Tax is an Indemnified Tax, then the sum payable by the
Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section), the applicable Credit Party,
Affected Person or Borrower Indemnified Party receives an amount equal to the
sum it would have received had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or, at the
option of the Administrative Agent, timely reimburse it for the payment of, any
Other Taxes.

(c) Indemnification by the Borrower. The Borrower shall indemnify each Affected
Person, within ten days after demand therefor, for the full amount of any
(I) Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Affected Person or required to be withheld or deducted from a payment to such
Affected Person and any penalties, interest and reasonable expenses

 

- 49 -



--------------------------------------------------------------------------------

arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority and (II) Taxes that arise because a Loan is not treated for U.S.
federal, state or local tax purposes as intended under Section 14.14 (such
indemnification will include any U.S. federal, state or local income taxes
necessary to make such Affected Person whole on an after-tax basis taking into
account the taxability of receipt of payments under this clause (II) and any
reasonable expenses (other than Taxes) arising out of, relating to, or resulting
from the foregoing). Promptly upon having knowledge that any such Indemnified
Taxes have been levied, imposed or assessed, and promptly upon notice by the
Administrative Agent or any Affected Person (or its related Group Agent), the
Borrower shall pay such Indemnified Taxes directly to the relevant taxing
authority or Governmental Authority; provided that neither the Administrative
Agent nor any Affected Person shall be under any obligation to provide any such
notice to the Borrower. A certificate as to the amount of such payment or
liability delivered to the Borrower by an Affected Person (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of an Affected Person, shall be conclusive absent manifest error.

(d) Indemnification by the Lenders. Each Lender (other than the Conduit Lenders)
shall severally indemnify the Administrative Agent, within ten days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender, its Related
Conduit Lender or any of their respective Affiliates that are Affected Persons
(but only to the extent that the Borrower and its Affiliates have not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting any obligation of the Borrower, the Servicer or their Affiliates to do
so), (ii) any Taxes attributable to the failure of such Lender, its Related
Conduit Lender or any of their respective Affiliates that are Affected Persons
to comply with Section 14.03(f) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, its Related
Conduit Lender or any of their respective Affiliates that are Affected Persons,
in each case, that are payable or paid by the Administrative Agent in connection
with any Transaction Document, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender (or its Group
Agent) by the Administrative Agent shall be conclusive absent manifest error.
Each Lender (other than the Conduit Lenders) hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender, its Related Conduit Lender or any of their respective Affiliates
that are Affected Persons under any Transaction Document or otherwise payable by
the Administrative Agent to such Lender, its Related Conduit Lender or any of
their respective Affiliates that are Affected Persons from any other source
against any amount due to the Administrative Agent under this clause (d).

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 5.03, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(f) Status of Affected Persons. (i) Any Affected Person that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Transaction

 

- 50 -



--------------------------------------------------------------------------------

Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Affected Person, if reasonably requested by the Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such
Affected Person is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 5.03(f)(ii)(A), 5.03(f)(ii)(B) and
5.03(g)) shall not be required if, in the Affected Person’s reasonable judgment,
such completion, execution or submission would subject such Affected Person to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Affected Person.

(ii) Without limiting the generality of the foregoing:

(A) an Affected Person that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent from time to time upon the reasonable request of the
Borrower or the Administrative Agent, executed originals of Internal Revenue
Service Form W-9 certifying that such Affected Person is exempt from U.S.
federal backup withholding tax;

(B) any Affected Person that is not a U.S. Person shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the Affected Person) from
time to time upon the reasonable request of the Borrower or the Administrative
Agent, whichever of the following is applicable:

(1) in the case of such an Affected Person claiming the benefits of an income
tax treaty to which the United States is a party, (x) with respect to payments
of interest under any Transaction Document, executed originals of Internal
Revenue Service Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any
Transaction Document, Internal Revenue Service Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) executed originals of Internal Revenue Service Form W-8ECI;

(3) in the case of such an Affected Person claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Affected Person is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign

 

- 51 -



--------------------------------------------------------------------------------

corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of Internal Revenue Service
Form W-8BEN; or

(4) to the extent such Affected Person is not the beneficial owner, executed
originals of Internal Revenue Service Form W-8IMY, accompanied by Internal
Revenue Service Form W-8ECI, Internal Revenue Service Form W-8BEN, a U.S. Tax
Compliance Certificate, Internal Revenue Service Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided
that, if such Affected Person is a partnership and one or more direct or
indirect partners of such Affected Person are claiming the portfolio interest
exemption, such Affected Person may provide a U.S. Tax Compliance Certificate on
behalf of each such direct and indirect partner; and

(C) any Affected Person that is not a U.S. Person shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient), from time to
time upon the reasonable request of the Borrower or the Administrative Agent,
executed originals of any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made.

(g) Documentation Required by FATCA. If a payment made to an Affected Person
under any Transaction Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Affected Person were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Affected Person
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Applicable Law and at such time or times reasonably requested by
the Borrower or the Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Affected Person has complied with such Affected Person’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (g), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement entered into in
connection with FATCA.

(h) Survival. Each party’s obligations under this Section 5.03 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Credit Party or any other Affected person,
the termination of the Commitments and the repayment, satisfaction or discharge
of all the Borrower Obligations and the Servicer’s obligations hereunder.

 

- 52 -



--------------------------------------------------------------------------------

(i) Updates. Each Affected Person agrees that if any form or certification it
previously delivered pursuant to this Section 5.03 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

Section 5.04. Inability to Determine Euro-Rate; Change in Legality. (a) If any
Group Agent shall have determined (which determination shall be conclusive and
binding upon the parties hereto) before the first day of any Interest Period
(with respect to the Euro-Rate determined by reference to Adjusted LIBOR) or on
any day (with respect to the Euro-Rate determined by reference to LMIR), by
reason of circumstances affecting the interbank Eurodollar market, either that:
(i) dollar deposits in the relevant amounts and for the relevant Interest Period
or day, as applicable, are not available, (ii) adequate and reasonable means do
not exist for ascertaining the Euro-Rate for such Interest Period or day, as
applicable, or (iii) the Euro-Rate determined pursuant hereto does not
accurately reflect the cost to the applicable Affected Person (as conclusively
determined by such Group Agent) of maintaining any Portion of Capital during
such Interest Period or day, as applicable, such Group Agent shall promptly give
telephonic notice of such determination, confirmed in writing, to the Borrower
before the first day of any Interest Period (with respect to the Euro-Rate
determined by reference to Adjusted LIBOR) or on such day (with respect to the
Euro-Rate determined by reference to LMIR). Upon delivery of such notice: (i) no
Portion of Capital shall be funded thereafter at the Bank Rate determined by
reference to the Euro-Rate unless and until such Group Agent shall have given
notice to the Borrower that the circumstances giving rise to such determination
no longer exist and (ii) with respect to any outstanding Portion of Capital then
funded at the Bank Rate determined by reference to the Euro-Rate, such Bank Rate
shall automatically be converted to the Bank Rate determined by reference to the
Base Rate on the last day of the then-current Interest Period (with respect to
the Euro-Rate determined by reference to Adjusted LIBOR) or immediately (with
respect to the Euro-Rate determined by reference to LMIR).

(b) If, on or before the first day of any Interest Period (with respect to the
Euro-Rate determined by reference to Adjusted LIBOR) or on any day (with respect
to the Euro-Rate determined by reference to LMIR), any Group Agent shall have
been notified by any Affected Person that such Affected Person has determined
(which determination shall be final and conclusive) that any Change in Law, or
compliance by such Affected Person with any Change in Law, shall make it
unlawful or impossible for such Affected Person to fund or maintain any Portion
of Capital at or by reference to the Euro-Rate, such Group Agent shall notify
the Borrower and the Administrative Agent thereof. Upon receipt of such notice,
until the applicable Group Agent notifies the Borrower and the Administrative
Agent that the circumstances giving rise to such determination no longer apply,
(i) no Portion of Capital shall be funded at or by reference to the Euro-Rate
and (ii) the Interest for any outstanding portions of Capital then funded at the
Bank Rate determined by reference to the Euro-Rate shall be converted to the
Bank Rate determined by reference to the Base Rate either (x) on the last day of
the then-current Interest Period (with respect to the Euro-Rate determined by
reference to Adjusted LIBOR) or immediately (with respect to the Euro-Rate
determined by reference to LMIR), in either case, only if such Affected Person
may lawfully continue to maintain such Portion of Capital at or by reference to
the Euro-Rate prior to such conversion or (y) immediately, if such Affected
Person may not lawfully continue to maintain such Portion of Capital at or by
reference to the Euro-Rate during such period.

 

- 53 -



--------------------------------------------------------------------------------

Section 5.05. Security Interest. As security for the performance by the Borrower
of all the terms, covenants and agreements on the part of the Borrower to be
performed under this Agreement or any other Transaction Document, including the
punctual payment when due of the Aggregate Capital and all Interest in respect
of the Loans and all other Borrower Obligations, the Borrower hereby grants to
the Administrative Agent for its benefit and the ratable benefit of the Secured
Parties, a continuing security interest in, all of the Borrower’s right, title
and interest in, to and under all of the following, whether now or hereafter
owned, existing or arising (collectively, the “Collateral”): (i) all Pool
Receivables, (ii) all Related Security with respect to such Pool Receivables,
(iii) all Collections with respect to such Pool Receivables, (iv) the Lock-Boxes
and Lock-Box Accounts and all amounts on deposit therein, and all certificates
and instruments, if any, from time to time evidencing such Lock-Boxes and
Lock-Box Accounts and amounts on deposit therein, (v) all rights (but none of
the obligations) of the Borrower under the Purchase and Sale Agreement, (vi) all
other personal and fixture property or assets of the Borrower of every kind and
nature including, without limitation, all goods (including inventory, equipment
and any accessions thereto), instruments (including promissory notes),
documents, accounts, chattel paper (whether tangible or electronic), deposit
accounts, securities accounts, securities entitlements, letter-of-credit rights,
commercial tort claims, securities and all other investment property, supporting
obligations, money, any other contract rights or rights to the payment of money,
insurance claims and proceeds, and all general intangibles (including all
payment intangibles) (each as defined in the UCC), (vii) the LC Collateral
Account and all amounts on deposit therein, and (viii) all proceeds of, and all
amounts received or receivable under any or all of, the foregoing.

The Administrative Agent (for the benefit of the Secured Parties) shall have,
with respect to all the Collateral, and in addition to all the other rights and
remedies available to the Administrative Agent (for the benefit of the Secured
Parties), all the rights and remedies of a secured party under any applicable
UCC. The Borrower hereby authorizes the Administrative Agent to file financing
statements describing as the collateral covered thereby as “all of the debtor’s
personal property or assets” or words to that effect, notwithstanding that such
wording may be broader in scope than the collateral described in this Agreement.

Immediately upon the occurrence of the Final Payout Date, the Collateral shall
be automatically released from the lien created hereby, and this Agreement and
all obligations (other than those expressly stated to survive such termination)
of the Administrative Agent, the Lenders and the other Credit Parties hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party, and all rights to the Collateral shall revert to the Borrower;
provided, however, that promptly following written request therefor by the
Borrower delivered to the Administrative Agent following any such termination,
and at the expense of the Borrower, the Administrative Agent shall execute and
deliver to the Borrower UCC-3 termination statements and such other documents as
the Borrower shall reasonably request to evidence such termination.

 

- 54 -



--------------------------------------------------------------------------------

ARTICLE VI

CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS

Section 6.01. Conditions Precedent to Effectiveness and the Initial Credit
Extension. This Agreement shall become effective as of the Closing Date when
(a) the Administrative Agent shall have received each of the documents,
agreements (in fully executed form), opinions of counsel, lien search results,
UCC filings, certificates and other deliverables listed on the closing
memorandum attached as Exhibit I hereto, in each case, in form and substance
acceptable to the Administrative Agent, (b) all fees and expenses payable by the
Borrower on the Closing Date to the Credit Parties have been paid in full in
accordance with the terms of the Transaction Documents, (c) the Administrative
Agent shall have completed its due diligence on the Borrower and the Servicer
and shall have results in form and substance satisfactory to the Administrative
Agent; and (d) the Administrative Agent shall have received, in form and
substance satisfactory to it, unaudited financial statements of the Borrower for
the fiscal year ended December 31, 2015 certified by a Financial Officer of the
Borrower that they fairly present in all material respects, in accordance with
GAAP, the financial condition of the Borrower as of the date indicated and the
results of its operations for the periods indicated.

Section 6.02. Conditions Precedent to All Credit Extensions. Each Credit
Extension hereunder on or after the Closing Date shall be subject to the
conditions precedent that:

(a) in the case of a Loan, the Borrower shall have delivered to the
Administrative Agent and each Group Agent a Loan Request for such Loan, and in
the case of a Letter of Credit, the Borrower shall have delivered to the
Administrative Agent, each Group Agent and the LC Bank, a Letter of Credit
Application and an LC Request, in each case, in accordance with Section 2.02(a)
or Section 3.02(a), as applicable;

(b) the Servicer shall have delivered to the Administrative Agent and each Group
Agent all Periodic Reports required to be delivered hereunder;

(c) the conditions precedent to such Credit Extension specified in
Section 2.01(i) through (iv) and Section 3.01(a), as applicable, shall be
satisfied;

(d) on the date of such Credit Extension the following statements shall be true
and correct (and upon the occurrence of such Credit Extension, the Borrower and
the Servicer shall be deemed to have represented and warranted that such
statements are then true and correct):

(i) the representations and warranties of the Borrower and the Servicer
contained in Sections 7.01 and 7.02 are true and correct in all material
respects on and as of the date of such Credit Extension as though made on and as
of such date unless such representations and warranties by their terms refer to
an earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date;

 

- 55 -



--------------------------------------------------------------------------------

(ii) no Event of Default or Unmatured Event of Default has occurred and is
continuing, and no Event of Default or Unmatured Event of Default would result
from such Credit Extension;

(iii) no Borrowing Base Deficit exists or would exist after giving effect to
such Credit Extension; and

(iv) the Termination Date has not occurred.

Section 6.03. Conditions Precedent to All Releases. Each Release hereunder on or
after the Closing Date shall be subject to the conditions precedent that:

(a) after giving effect to such Release, the Servicer shall be holding in trust
for the benefit of the Secured Parties an amount of Collections sufficient to
pay the sum of (x) all accrued and unpaid Servicing Fees, Interest, Fees and
Breakage Fees, in each case, through the date of such Release, (y) the amount of
any Borrowing Base Deficit and (z) the amount of all other accrued and unpaid
Borrower Obligations through the date of such Release;

(b) on the date of such Release the following statements shall be true and
correct (and upon the occurrence of such Release, the Borrower and the Servicer
shall be deemed to have represented and warranted that such statements are then
true and correct):

(i) the representations and warranties of the Borrower and the Servicer
contained in Sections 7.01 and 7.02 are true and correct in all material
respects on and as of the date of such Release as though made on and as of such
date unless such representations and warranties by their terms refer to an
earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date;

(ii) no Event of Default has occurred and is continuing, and no Event of Default
would result from such Release;

(iii) no Borrowing Base Deficit exists or would exist after giving effect to
such Release; and

(iv) the Termination Date has not occurred.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

Section 7.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants to each Credit Party as of the Closing Date, on each
Settlement Date and on each day on which a Credit Extension shall have occurred:

(a) Organization and Good Standing. The Borrower is a limited liability company
and validly existing in good standing under the laws of the State of Delaware
and has full power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is presently
conducted.

 

- 56 -



--------------------------------------------------------------------------------

(b) Due Qualification. The Borrower is duly qualified to do business, is in good
standing as a foreign entity and has obtained all necessary licenses and
approvals in all jurisdictions in which the conduct of its business requires
such qualification, licenses or approvals, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

(c) Power and Authority; Due Authorization. The Borrower (i) has all necessary
power and authority to (A) execute and deliver this Agreement and the other
Transaction Documents to which it is a party, (B) perform its obligations under
this Agreement and the other Transaction Documents to which it is a party and
(C) grant a security interest in the Collateral to the Administrative Agent on
the terms and subject to the conditions herein provided and (ii) has duly
authorized by all necessary action such grant and the execution, delivery and
performance of, and the consummation of the transactions provided for in, this
Agreement and the other Transaction Documents to which it is a party.

(d) Binding Obligations. This Agreement and each of the other Transaction
Documents to which the Borrower is a party constitutes legal, valid and binding
obligations of the Borrower, enforceable against the Borrower in accordance with
their respective terms, except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) as such
enforceability may be limited by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.

(e) No Conflict or Violation. The execution, delivery and performance of, and
the consummation of the transactions contemplated by, this Agreement and the
other Transaction Documents to which the Borrower is a party, and the
fulfillment of the terms hereof and thereof, will not (i) conflict with, result
in any breach of any of the terms or provisions of, or constitute (with or
without notice or lapse of time or both) a default under its organizational
documents or any indenture, sale agreement, credit agreement, loan agreement,
security agreement, mortgage, deed of trust, or other agreement or instrument to
which the Borrower is a party or by which it or any of its properties is bound,
(ii) result in the creation or imposition of any Adverse Claim upon any of the
Collateral pursuant to the terms of any such indenture, credit agreement, loan
agreement, security agreement, mortgage, deed of trust, or other agreement or
instrument other than this Agreement and the other Transaction Documents or
(iii) conflict with or violate any Applicable Law.

(f) Litigation and Other Proceedings. (i) There is no action, suit, proceeding
or investigation pending or, to the best knowledge of the Borrower, threatened,
against

 

- 57 -



--------------------------------------------------------------------------------

the Borrower before any Governmental Authority and (ii) the Borrower is not
subject to any order, judgment, decree, injunction, stipulation or consent order
of or with any Governmental Authority that, in the case of either of the
foregoing clauses (i) and (ii), (A) asserts the invalidity of this Agreement or
any other Transaction Document, (B) seeks to prevent the grant of a security
interest in any Collateral by the Borrower to the Administrative Agent, the
ownership or acquisition by the Borrower of any Pool Receivables or other
Collateral or the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document, (C) seeks any determination or
ruling that could materially and adversely affect the performance by the
Borrower of its obligations under, or the validity or enforceability of, this
Agreement or any other Transaction Document or (D) individually or in the
aggregate for all such actions, suits, proceedings and investigations could
reasonably be expected to have a Material Adverse Effect.

(g) Governmental Approvals. Except where the failure to obtain or make such
authorization, consent, order, approval or action could not reasonably be
expected to have a Material Adverse Effect, all authorizations, consents, orders
and approvals of, or other actions by, any Governmental Authority that are
required to be obtained by the Borrower in connection with the grant of a
security interest in the Collateral to the Administrative Agent hereunder or the
due execution, delivery and performance by the Borrower of this Agreement or any
other Transaction Document to which it is a party and the consummation by the
Borrower of the transactions contemplated by this Agreement and the other
Transaction Documents to which it is a party have been obtained or made and are
in full force and effect.

(h) Margin Regulations. The Borrower is not engaged, principally or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meanings of Regulations T, U and
X of the Board of Governors of the Federal Reserve System).

(i) Solvency. After giving effect to the transactions contemplated by this
Agreement and the other Transaction Documents, the Borrower is Solvent.

(j) Offices; Legal Name. The Borrower’s sole jurisdiction of organization is the
State of Delaware and such jurisdiction has not changed within four months prior
to the date of this Agreement. The office of the Borrower is located at the
applicable address specified on Schedule III hereto. The legal name of the
Borrower is Foresight Receivables LLC.

(k) Investment Company Act. The Borrower (i) is not, and is not controlled by,
an “investment company” registered or required to be registered under the
Investment Company Act and (ii) is not a “covered fund” under the Volcker Rule.
In determining that the Borrower is not a “covered fund,” the Borrower is
entitled to rely on the exemption from the definition of “investment company”
set forth in Section 3(c)(5) of the Investment Company Act.

 

- 58 -



--------------------------------------------------------------------------------

(l) No Material Adverse Effect. Since the date of formation of the Borrower
there has been no Material Adverse Effect with respect to the Borrower.

(m) Accuracy of Information. All Periodic Reports, Loan Requests, LC Requests,
Letter of Credit Applications, certificates, reports, statements, documents and
other information furnished to the Administrative Agent or any other Credit
Party by or on behalf of the Borrower pursuant to any provision of this
Agreement or any other Transaction Document, or in connection with or pursuant
to any amendment or modification of, or waiver under, this Agreement or any
other Transaction Document, is, at the time the same are so furnished, complete
and correct in all material respects on the date the same are furnished to the
Administrative Agent or such other Credit Party, and does not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading.

(n) Anti-Money Laundering/International Trade Law Compliance. No Covered Entity
is a Sanctioned Person. To the Borrower’s knowledge, no Obligor was a Sanctioned
Person at the time of origination of any Pool Receivable owing by such Obligor.
No Covered Entity, either in its own right or through any third party, (i) has
any of its assets in a Sanctioned Country or in the possession, custody or
control of a Sanctioned Person in violation of any Anti-Terrorism Law; (ii) does
business in or with, or derives any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law; or (iii) engages in any dealings or transactions
prohibited by any Anti-Terrorism Law.

(o) Transaction Information. None of the Borrower, any Affiliate of the Borrower
or any third party with which the Borrower or any Affiliate thereof has
contracted, has delivered, in writing or orally, to any Rating Agency, any
Transaction Information without providing such Transaction Information to the
applicable Group Agent prior to delivery to such Rating Agency and has not
participated in any oral communications with respect to Transaction Information
with any Rating Agency without the participation of such Group Agent.

(p) Perfection Representations. (i) This Agreement creates a valid and
continuing security interest (as defined in the applicable UCC) in the
Borrower’s right, title and interest in, to and under the Collateral which
(A) security interest has been perfected and is enforceable against creditors of
and purchasers from the Borrower and (B) will be free of all Adverse Claims in
such Collateral.

(ii) The Receivables constitute “accounts” or “general intangibles” within the
meaning of Section 9-102 of the UCC.

(iii) The Borrower owns and has good and marketable title to the Collateral free
and clear of any Adverse Claim of any Person.

(iv) All appropriate financing statements, financing statement amendments and
continuation statements have been filed in the proper filing office in the
appropriate

 

- 59 -



--------------------------------------------------------------------------------

jurisdictions under Applicable Law in order to perfect (and continue the
perfection of) the sale and contribution of the Receivables and Related Security
from each Originator to the Borrower pursuant to the Purchase and Sale Agreement
and the grant by the Borrower of a security interest in the Collateral to the
Administrative Agent pursuant to this Agreement.

(v) Other than the security interest granted to the Administrative Agent
pursuant to this Agreement, the Borrower has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Collateral
except as permitted by this Agreement and the other Transaction Documents. The
Borrower has not authorized the filing of and is not aware of any financing
statements filed against the Borrower that include a description of collateral
covering the Collateral other than any financing statement (i) in favor of the
Administrative Agent or (ii) that has been terminated. The Borrower is not aware
of any judgment lien, ERISA lien or tax lien filings against the Borrower.

(vi) Notwithstanding any other provision of this Agreement or any other
Transaction Document, the representations contained in this Section 7.01(p)
shall be continuing and remain in full force and effect until the Final Payout
Date.

(q) The Lock-Boxes and Lock-Box Accounts.

(i) Nature of Lock-Box Accounts. Each Lock-Box Account constitutes a “deposit
account” within the meaning of the applicable UCC.

(ii) Ownership. Each Lock-Box and Lock-Box Account is in the name of the
Borrower, and the Borrower owns and has good and marketable title to the
Lock-Box Accounts free and clear of any Adverse Claim.

(iii) Perfection. The Borrower has delivered to the Administrative Agent a fully
executed Lock-Box Agreement relating to each Lock-Box and Lock-Box Account,
pursuant to which each applicable Lock-Box Bank has agreed to comply with the
instructions originated by the Administrative Agent directing the disposition of
funds in such Lock-Box and Lock-Box Account without further consent by the
Borrower, the Servicer or any other Person. The Administrative Agent has
“control” (as defined in Section 9-104 of the UCC) over each Lock-Box Account.

(iv) Instructions. Neither the Lock-Boxes nor the Lock-Box Accounts are in the
name of any Person other than the Borrower. Neither the Borrower nor the
Servicer has consented to the applicable Lock-Box Bank complying with
instructions of any Person other than the Administrative Agent.

(r) Ordinary Course of Business. Each remittance of Collections by or on behalf
of the Borrower to the Credit Parties under this Agreement will have been (i) in
payment of a debt incurred by the Borrower in the ordinary course of business or
financial affairs of the Borrower and (ii) made in the ordinary course of
business or financial affairs of the Borrower.

 

- 60 -



--------------------------------------------------------------------------------

(s) Compliance with Law. The Borrower has complied in all material respects with
all Applicable Laws to which it may be subject.

(t) Bulk Sales Act. No transaction contemplated by this Agreement requires
compliance by it with any bulk sales act or similar law.

(u) Eligible Receivables. Each Receivable included as an Eligible Receivable in
the calculation of the Net Receivables Pool Balance as of any date is an
Eligible Receivable as of such date.

(v) Taxes. The Borrower has (i) timely filed all tax returns (federal, state and
local) required to be filed by it and (ii) paid, or caused to be paid, all
taxes, assessments and other governmental charges, if any, other than taxes,
assessments and other governmental charges being contested in good faith by
appropriate proceedings and as to which adequate reserves have been provided in
accordance with GAAP.

(w) Tax Status. The Borrower (i) is, and shall at all relevant times continue to
be, a “disregarded entity” within the meaning of U.S. Treasury Regulation §
301.7701-3 for U.S. federal income tax purposes and (ii) is not and will not at
any relevant time become an association (or publicly traded partnership) taxable
as an association for U.S. federal income tax purposes.

(x) Opinions. The facts regarding the Borrower, the Servicer, each Originator,
the Performance Guarantor, the Receivables, the Related Security and the related
matters set forth or assumed in each of the opinions of counsel delivered in
connection with this Agreement and the Transaction Documents are true and
correct in all material respects.

(y) Mortgages Covering As-Extracted Collateral. There are no mortgages that are
effective as financing statements covering as-extracted collateral and that name
any Originator (or, if such Originator is not the “record owner” of the
underlying property, any “record owner” with respect to such as-extracted
collateral, as such term is used in the UCC) as grantor, debtor or words of
similar effect filed or recorded in any jurisdiction.

(z) Other Transaction Documents. Each representation and warranty made by the
Borrower under each other Transaction Document to which it is a party is true
and correct in all material respects as of the date when made.

(aa) Borrowing Base Compliance. No Borrowing Base Deficit exists.

(bb) Reaffirmation of Representations and Warranties. On the date of each Credit
Extension, on the date of each Release, on each Settlement Date and on the date

 

- 61 -



--------------------------------------------------------------------------------

each Periodic Report or other report is delivered to the Administrative Agent or
any Group Agent hereunder, the Borrower shall be deemed to have certified that
(i) all representations and warranties of the Borrower hereunder are true and
correct in all material respects on and as of such day as though made on and as
of such day, except for representations and warranties which apply as to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such date) and (ii) no Event of
Default or an Unmatured Event of Default has occurred and is continuing or will
result from such Credit Extension or Release.

(cc) OFAC. The Borrower has not used and will not use the proceeds of any Credit
Extension to fund any operations in, finance any investments or activities in or
make any payments to, a Sanctioned Person or a Sanctioned Country.

(dd) Issuance of Debt or Other Obligations. The Borrower has not, does not and
will not (i) issue any obligations that (A) constitute asset-backed commercial
paper, or (B) are securities required to be registered under the Securities Act
or that may be offered for sale under Rule 144A or a similar exemption from
registration under the Securities Act or the rules promulgated thereunder, or
(ii) issue any other debt obligations or equity interest other than debt
obligations substantially similar to the obligations of the Borrower under this
Agreement that are (A) issued to other banks or asset-backed commercial paper
conduits in privately negotiated transactions, and (B) subject to transfer
restrictions substantially similar to the transfer restrictions set forth in
this Agreement. The Borrower further represents and warrants that its assets and
liabilities are consolidated with the assets and liabilities of Foresight for
purposes of generally accepted accounting principles.

Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations contained in this Section shall be continuing, and
remain in full force and effect until the Final Payout Date.

Section 7.02. Representations and Warranties of the Servicer. The Servicer
represents and warrants to each Credit Party as of the Closing Date, on each
Settlement Date and on each day on which a Credit Extension shall have occurred:

(a) Organization and Good Standing. The Servicer is a duly organized and validly
existing limited liability company in good standing under the laws of the State
of Delaware, with the power and authority under its organizational documents and
under the laws of Delaware to own its properties and to conduct its business as
such properties are currently owned and such business is presently conducted.

(b) Due Qualification. The Servicer is duly qualified to do business, is in good
standing as a foreign entity and has obtained all necessary licenses and
approvals in all jurisdictions in which the conduct of its business or the
servicing of the Pool Receivables as required by this Agreement requires such
qualification, licenses or approvals, except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.

 

- 62 -



--------------------------------------------------------------------------------

(c) Power and Authority; Due Authorization. The Servicer has all necessary power
and authority to (i) execute and deliver this Agreement and the other
Transaction Documents to which it is a party and (ii) perform its obligations
under this Agreement and the other Transaction Documents to which it is a party
and the execution, delivery and performance of, and the consummation of the
transactions provided for in, this Agreement and the other Transaction Documents
to which it is a party have been duly authorized by the Servicer by all
necessary action.

(d) Binding Obligations. This Agreement and each of the other Transaction
Documents to which it is a party constitute legal, valid and binding obligations
of the Servicer, enforceable against the Servicer in accordance with their
respective terms, except (i) as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) as such
enforceability may be limited by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.

(e) No Conflict or Violation. The execution and delivery of this Agreement and
each other Transaction Document to which the Servicer is a party, the
performance of the transactions contemplated by this Agreement and the other
Transaction Documents and the fulfillment of the terms of this Agreement and the
other Transaction Documents by the Servicer will not (i) conflict with, result
in any breach of any of the terms or provisions of, or constitute (with or
without notice or lapse of time or both) a default under, the organizational
documents of the Servicer or any indenture, sale agreement, credit agreement,
loan agreement, security agreement, mortgage, deed of trust or other agreement
or instrument to which the Servicer is a party or by which it or any of its
property is bound, (ii) result in the creation or imposition of any Adverse
Claim upon any of its properties pursuant to the terms of any such indenture,
credit agreement, loan agreement, agreement, mortgage, deed of trust or other
agreement or instrument, other than this Agreement and the other Transaction
Documents or (iii) conflict with or violate any Applicable Law, except to the
extent that any such conflict, breach, default, Adverse Claim or violation could
not reasonably be expected to have a Material Adverse Effect.

(f) Litigation and Other Proceedings. There is no action, suit, proceeding or
investigation pending, or to the Servicer’s knowledge threatened, against the
Servicer before any Governmental Authority: (i) asserting the invalidity of this
Agreement or any of the other Transaction Documents; (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any
other Transaction Document; or (iii) seeking any determination or ruling that
could materially and adversely affect the performance by the Servicer of its
obligations under, or the validity or enforceability of, this Agreement or any
of the other Transaction Documents.

(g) No Consents. The Servicer is not required to obtain the consent of any other
party or any consent, license, approval, registration, authorization or
declaration of or with any Governmental Authority in connection with the
execution, delivery, or performance of this Agreement or any other Transaction
Document to which it is a party that has not already been obtained or the
failure of which to obtain could not reasonably be expected to have a Material
Adverse Effect.

 

- 63 -



--------------------------------------------------------------------------------

(h) Compliance with Applicable Law. The Servicer (i) shall duly satisfy all
obligations on its part to be fulfilled under or in connection with the Pool
Receivables and the related Contracts, (ii) has maintained in effect all
qualifications required under Applicable Law in order to properly service the
Pool Receivables and (iii) has complied in all material respects with all
Applicable Law in connection with servicing the Pool Receivables.

(i) Accuracy of Information. All Periodic Reports, Loan Requests, LC Requests,
Letter of Credit Applications, certificates, reports, statements, documents and
other information furnished to the Administrative Agent or any other Credit
Party by the Servicer pursuant to any provision of this Agreement or any other
Transaction Document, or in connection with or pursuant to any amendment or
modification of, or waiver under, this Agreement or any other Transaction
Document, is, at the time the same are so furnished, complete and correct in all
material respects on the date the same are furnished to the Administrative Agent
or such other Credit Party, and does not contain any material misstatement of
fact or omit to state a material fact or any fact necessary to make the
statements contained therein not misleading.

(j) Location of Records. The offices where the initial Servicer keeps all of its
records relating to the servicing of the Pool Receivables are located at One
Metropolitan Square, 211 North Broadway, Suite 2600, St. Louis, Missouri 63102.

(k) Credit and Collection Policy. The Servicer has complied in all material
respects with the Credit and Collection Policy with regard to each Pool
Receivable and the related Contracts.

(l) Eligible Receivables. Each Receivable included as an Eligible Receivable in
the calculation of the Net Receivables Pool Balance as of any date is an
Eligible Receivable as of such date.

(m) Servicing Programs. No license or approval is required for the
Administrative Agent’s use of any software or other computer program used by the
Servicer, any Originator or any Sub-Servicer in the servicing of the Pool
Receivables, other than those which have been obtained and are in full force and
effect.

(n) Servicing of Pool Receivables. Since the Closing Date there has been no
material adverse change in the ability of the Servicer or any Sub-Servicer to
service and collect the Pool Receivables and the Related Security.

(o) Other Transaction Documents. Each representation and warranty made by the
Servicer under each other Transaction Document to which it is a party
(including, without limitation, the Purchase and Sale Agreement) is true and
correct in all material respects as of the date when made.

 

- 64 -



--------------------------------------------------------------------------------

(p) No Material Adverse Effect. Since June 30, 2016 there has been no Material
Adverse Effect on the Servicer.

(q) Investment Company Act. The Servicer is not an “investment company,” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act.

(r) Anti-Money Laundering/International Trade Law Compliance. No Covered Entity
is a Sanctioned Person. To the Servicer’s knowledge, no Obligor was a Sanctioned
Person at the time of origination of any Pool Receivable owing by such Obligor.
No Covered Entity, either in its own right or through any third party, (i) has
any of its assets in a Sanctioned Country or in the possession, custody or
control of a Sanctioned Person in violation of any Anti-Terrorism Law; (ii) does
business in or with, or derives any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law; or (iii) engages in any dealings or transactions
prohibited by any Anti-Terrorism Law.

(s) Transaction Information. None of the Servicer, any Affiliate of the Servicer
or any third party with which the Servicer or any Affiliate thereof has
contracted, has delivered, in writing or orally, to any Rating Agency, or
monitoring a rating of, any Notes, any Transaction Information without providing
such Transaction Information to the applicable Group Agent prior to delivery to
such Rating Agency and has not participated in any oral communications with
respect to Transaction Information with any Rating Agency without the
participation of such Group Agent.

(t) Financial Condition. The consolidated balance sheets of the Parent and its
consolidated Subsidiaries as of June 30, 2016 and the related statements of
income and shareholders’ equity of the Parent and its consolidated Subsidiaries
for the fiscal quarter then ended, copies of which have been furnished to the
Administrative Agent and the Group Agents, present fairly in all material
respects the consolidated financial position of the Parent and its consolidated
Subsidiaries for the period ended on such date, all in accordance with GAAP
subject to normal year-end audit adjustments and except for the absence of
footnotes.

(u) Bulk Sales Act. No transaction contemplated by this Agreement requires
compliance by it with any bulk sales act or similar law.

(v) Taxes. The Servicer has (i) timely filed all tax returns (federal, state and
local) required to be filed by it and (ii) paid, or caused to be paid, all
taxes, assessments and other governmental charges, if any, other than taxes,
assessments and other governmental charges being contested in good faith by
appropriate proceedings and as to which adequate reserves have been provided in
accordance with GAAP.

(w) Opinions. The facts regarding the Borrower, the Servicer, each Originator,
the Performance Guarantor, the Receivables, the Related Security and the related
matters set forth or assumed in each of the opinions of counsel delivered in
connection with this Agreement and the Transaction Documents are true and
correct in all material respects.

 

- 65 -



--------------------------------------------------------------------------------

(x) Mortgages Covering As-Extracted Collateral. There are no mortgages that are
effective as financing statements covering as-extracted collateral and that name
any Originator (or, if such Originator is not the “record owner” of the
underlying property, any “record owner” with respect to such as-extracted
collateral, as such term is used in the UCC) as grantor, debtor or words of
similar effect filed or recorded in any jurisdiction.

(y) Other Transaction Documents. Each representation and warranty made by the
Servicer under each other Transaction Document to which it is a party is true
and correct in all material respects as of the date when made.

(z) Borrowing Base Compliance. No Borrowing Base Deficit exists.

(aa) Reaffirmation of Representations and Warranties. On the date of each Credit
Extension, on the date of each Release, on each Settlement Date and on the date
each Periodic Report or other report is delivered to the Administrative Agent or
any Group Agent hereunder, the Servicer shall be deemed to have certified that
(i) all representations and warranties of the Servicer hereunder are true and
correct in all material respects on and as of such day as though made on and as
of such day, except for representations and warranties which apply as to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such date) and (ii) no Event of
Default or an Unmatured Event of Default has occurred and is continuing or will
result from such Credit Extension or Release.

Notwithstanding any other provision of this Agreement or any other Transaction
Document, the representations contained in this Section shall be continuing, and
remain in full force and effect until the Final Payout Date.

ARTICLE VIII

COVENANTS

Section 8.01. Covenants of the Borrower. At all times from the Closing Date
until the Final Payout Date:

(a) Payment of Principal and Interest. The Borrower shall duly and punctually
pay Capital, Interest, Fees and all other amounts payable by the Borrower
hereunder in accordance with the terms of this Agreement.

(b) Existence. The Borrower shall keep in full force and effect its existence
and rights as a limited liability company under the laws of the State of
Delaware, and shall obtain and preserve its qualification to do business in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Agreement, the other Transaction Documents
and the Collateral.

 

- 66 -



--------------------------------------------------------------------------------

(c) Financial Reporting. The Borrower will maintain a system of accounting
established and administered in accordance with GAAP, and the Borrower (or the
Servicer on its behalf) shall furnish to the Administrative Agent, the LC Bank
and each Group Agent:

(i) Annual Financial Statements of the Borrower. Promptly upon completion and in
no event later than 90 days after the close of each fiscal year of the Borrower,
annual unaudited financial statements of the Borrower certified by a Financial
Officer of the Borrower that they fairly present in all material respects, in
accordance with GAAP, the financial condition of the Borrower as of the date
indicated and the results of its operations for the periods indicated.

(ii) Quarterly Financial Statements of the Borrower. Promptly upon completion
and in no event later than 45 days following the end of each of the first three
fiscal quarters in each of the Borrower’s fiscal years, quarterly unaudited
financial statements of the Borrower certified by a Financial Officer of the
Borrower that they fairly present in all material respects, in accordance with
GAAP, the financial condition of the Borrower as of the date indicated and the
results of its operations for the periods indicated.

(iii) Information Packages. As soon as available and in any event not later than
two (2) Business Days prior to each Settlement Date, an Information Package as
of the most recently completed Fiscal Month.

(iv) Weekly Reports. As soon as available and in any event not later than the
2nd Business Day of each calendar week, a Weekly Report as of the most recently
completed calendar week.

(v) Other Information. Such other information (including non-financial
information) as the Administrative Agent, the LC Bank or any Group Agent may
from time to time reasonably request.

(vi) Quarterly Financial Statements of Parent. As soon as available and in no
event later than 45 days following the end of each of the first three fiscal
quarters in each of Parent’s fiscal years, (i) the unaudited consolidated
balance sheet and statements of income of Parent and its consolidated
Subsidiaries as at the end of such fiscal quarter and the related unaudited
consolidated statements of earnings and cash flows for such fiscal quarter and
for the elapsed portion of the fiscal year ended with the last day of such
fiscal quarter, in each case setting forth comparative figures for the
corresponding fiscal quarter in the prior fiscal year, all of which shall be
certified by a Financial Officer of Parent that they fairly present in all
material respects, in accordance with GAAP, the financial condition of Parent
and its consolidated Subsidiaries as of the dates

 

- 67 -



--------------------------------------------------------------------------------

indicated and the results of their operations for the periods indicated, subject
to normal year-end audit adjustments and the absence of footnotes and
(ii) management’s discussion and analysis of the important operational and
financial developments during such fiscal quarter.

(vii) Annual Financial Statements of Parent. Within 90 days after the close of
each of Parent’s fiscal years, the consolidated balance sheet of Parent and its
consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated statements of earnings and cash flows for such fiscal year setting
forth comparative figures for the preceding fiscal year, all reported on by
independent certified public accountants of recognized national standing
(without a “going concern” or like qualification or exception) to the effect
that such consolidated financial statements present fairly in all material
respects, in accordance with GAAP, the financial condition of Parent and its
consolidated Subsidiaries as of the dates indicated and the results of their
operations for the periods indicated.

(viii) Other Reports and Filings. Promptly (but in any event within ten days)
after the filing or delivery thereof, copies of all financial information, proxy
materials and reports, if any, which Parent or any of its consolidated
Subsidiaries shall publicly file with the SEC or deliver to holders (or any
trustee, agent or other representative therefor) of any of its material Debt
pursuant to the terms of the documentation governing the same.

(ix) Notwithstanding anything herein to the contrary, any financial information,
proxy statements or other material required to be delivered pursuant to this
paragraph (c) shall be deemed to have been furnished to each of the
Administrative Agent and each Group Agent on the date that such report, proxy
statement or other material is posted on the SEC’s website at www.sec.gov.

(d) Notices. The Borrower (or the Servicer on its behalf) will notify the
Administrative Agent and each Group Agent in writing of any of the following
events promptly upon (but in no event later than five (5) Business Days after
(other than with respect to clause (v) below)) a Financial Officer or other
officer learning of the occurrence thereof, with such notice describing the
same, and if applicable, the steps being taken by the Person(s) affected with
respect thereto:

(i) Notice of Events of Default or Unmatured Events of Default. A statement of a
Financial Officer of the Borrower setting forth details of any Event of Default
or Unmatured Event of Default that has occurred and is continuing and the action
which the Borrower proposes to take with respect thereto.

(ii) Representations and Warranties. The failure of any representation or
warranty made or deemed to be made by the Borrower under this Agreement or any
other Transaction Document to be true and correct in any material respect when
made or deemed made.

 

- 68 -



--------------------------------------------------------------------------------

(iii) Litigation. The institution of any litigation, arbitration proceeding or
governmental proceeding on the Borrower, the Servicer, the Performance Guarantor
or any Originator, which with respect to any Person other than the Borrower,
could reasonably be expected to have a Material Adverse Effect.

(iv) Adverse Claim. (A) Any Person shall obtain an Adverse Claim upon the
Collateral or any portion thereof, (B) any Person other than the Borrower, the
Servicer or the Administrative Agent shall obtain any rights or direct any
action with respect to any Lock-Box Account (or related Lock-Box) or (C) any
Obligor shall receive any change in payment instructions with respect to Pool
Receivable(s) from a Person other than the Servicer or the Administrative Agent.

(v) Name Changes. At least thirty (30) days before any change in any
Originator’s or the Borrower’s name, jurisdiction of organization or any other
change requiring the amendment of, or the filing of new, UCC financing
statements, a notice setting forth such changes and the effective date thereof.

(vi) Change in Accountants or Accounting Policy. Any change in (i) the external
accountants of the Borrower, the Servicer, any Originator or the Parent,
(ii) any accounting policy of the Borrower or (iii) any material accounting
policy of any Originator that is relevant to the transactions contemplated by
this Agreement or any other Transaction Document (it being understood that any
change to the manner in which any Originator accounts for the Pool Receivables
shall be deemed “material” for such purpose).

(vii) Termination Event. The occurrence of a Purchase and Sale Termination Event
under the Purchase and Sale Agreement.

(viii) Material Adverse Change. Promptly after the occurrence thereof, notice of
any material adverse change in the business, operations, property or financial
or other condition of the Borrower, the Servicer, the Performance Guarantor or
any Originator.

(e) Conduct of Business. The Borrower will carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted and will do all things necessary to remain duly
organized, validly existing and in good standing as a domestic organization in
its jurisdiction of organization and maintain all requisite authority to conduct
its business in each jurisdiction in which its business is conducted.

(f) Compliance with Laws. The Borrower will comply with all Applicable Laws to
which it may be subject if the failure to comply could reasonably be expected to
have a Material Adverse Effect.

 

- 69 -



--------------------------------------------------------------------------------

(g) Furnishing of Information and Inspection of Receivables. The Borrower will
furnish or cause to be furnished to the Administrative Agent, the LC Bank and
each Group Agent from time to time such information with respect to the Pool
Receivables and the other Collateral as the Administrative Agent, the LC Bank or
any Group Agent may reasonably request. The Borrower will, at the Borrower’s
expense, during regular business hours with prior written notice (i) permit the
Administrative Agent, the LC Bank and each Group Agent or their respective
agents or representatives to (A) examine and make copies of and abstracts from
all books and records relating to the Pool Receivables or other Collateral,
(B) visit the offices and properties of the Borrower for the purpose of
examining such books and records and (C) discuss matters relating to the Pool
Receivables, the other Collateral or the Borrower’s performance hereunder or
under the other Transaction Documents to which it is a party with any of the
officers, directors, employees or independent public accountants of the Borrower
having knowledge of such matters and (ii) without limiting the provisions of
clause (i) above, during regular business hours, at the Borrower’s expense, upon
prior written notice from the Administrative Agent, permit certified public
accountants or other auditors acceptable to the Administrative Agent to conduct
a review of its books and records with respect to such Pool Receivables and
other Collateral; provided, that the Borrower shall be required to reimburse the
Administrative Agent for only two (2) such reviews pursuant to clause (ii) above
in any twelve-month period, unless an Event of Default has occurred and is
continuing.

(h) Payments on Receivables, Lock-Box Accounts. The Borrower (or the Servicer on
its behalf) will, and will cause each Originator to, at all times, instruct all
Obligors to deliver payments on the Pool Receivables to a Lock-Box Account or a
Lock-Box. The Borrower (or the Servicer on its behalf) will, and will cause each
Originator to, at all times, maintain such books and records necessary to
identify Collections received from time to time on Pool Receivables and to
segregate such Collections from other property of the Servicer and the
Originators. If any payments on the Pool Receivables or other Collections are
received by the Borrower, the Servicer or an Originator, it shall hold such
payments in trust for the benefit of the Administrative Agent, the Group Agents
and the other Secured Parties and promptly (but in any event within one
(1) Business Day after receipt) remit such funds into a Lock-Box Account. The
Borrower (or the Servicer on its behalf) will cause each Lock-Box Bank to comply
with the terms of each applicable Lock-Box Agreement. The Borrower shall not
permit funds other than Collections on Pool Receivables and other Collateral to
be deposited into any Lock-Box Account. If such funds are nevertheless deposited
into any Lock-Box Account, the Borrower (or the Servicer on its behalf) will
within two (2) Business Days identify and transfer such funds to the appropriate
Person entitled to such funds. The Borrower will not, and will not permit the
Servicer, any Originator or any other Person to commingle Collections or other
funds to which the Administrative Agent, any Group Agent or any other Secured
Party is entitled, with any other funds. The Borrower shall only add a Lock-Box
Account (or a related Lock-Box) or a Lock-Box Bank to those listed on Schedule
II to this Agreement, if the Administrative Agent has received notice of such
addition and an executed and acknowledged copy of a Lock-Box Agreement (or an
amendment thereto) in form and substance acceptable to the Administrative Agent

 

- 70 -



--------------------------------------------------------------------------------

from the applicable Lock-Box Bank. The Borrower shall only terminate a Lock-Box
Bank or close a Lock-Box Account (or a related Lock-Box) with the prior written
consent of the Administrative Agent. Upon receipt from any Lock-Box Bank of
notice that such Lock-Box Bank is terminating or intends to terminate any
Lock-Box Agreement, the Borrower (or the Servicer on its behalf) will, and will
cause each Originator to, at all times, instruct all Obligors to deliver
payments on the Pool Receivables to a different Lock-Box that is subject to a
Lock-Box Agreement that has not been terminated (or that the applicable Lock-Box
Bank does not intend to terminate).

(i) Sales, Liens, Etc. Except as otherwise provided herein, the Borrower will
not sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Pool Receivable
or other Collateral, or assign any right to receive income in respect thereof.

(j) Extension or Amendment of Pool Receivables. Except as otherwise permitted in
Section 9.02, the Borrower will not, and will not permit the Servicer to, alter
the delinquency status or adjust the Outstanding Balance or otherwise modify the
terms of any Pool Receivable in any material respect, or amend, modify or waive,
in any material respect, any term or condition of any related Contract in any
manner which would or could reasonably be expected to affect any Pool
Receivable. The Borrower shall at its expense, timely and fully perform and
comply in all material respects with all provisions, covenants and other
promises required to be observed by it under the Contracts related to the Pool
Receivables, and timely and fully comply with the Credit and Collection Policy
with regard to each Pool Receivable and the related Contract to the extent
failure to do so would or could reasonably be expected to adversely affect any
Pool Receivable.

(k) Change in Credit and Collection Policy. The Borrower will not make any
material change in the Credit and Collection Policy without the prior written
consent of the Administrative Agent and the Majority Group Agents. Promptly
following any change in the Credit and Collection Policy, the Borrower will
deliver a copy of the updated Credit and Collection Policy to the Administrative
Agent and each Lender.

(l) Fundamental Changes. The Borrower shall not, without the prior written
consent of the Administrative Agent and the Majority Group Agents, permit itself
(i) to merge or consolidate with or into, or convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to, any Person or (ii) to be directly owned by any Person other than Foresight.
The Borrower shall provide the Administrative Agent with at least 30 days’ prior
written notice before making any change in the Borrower’s name or location or
making any other change in the Borrower’s identity or corporate structure that
could impair or otherwise render any UCC financing statement filed in connection
with this Agreement or any other Transaction Document “seriously misleading” as
such term (or similar term) is used in the applicable UCC; each notice to the
Administrative Agent and the Group Agents pursuant to this sentence shall set
forth the applicable change and the proposed effective date thereof.

 

- 71 -



--------------------------------------------------------------------------------

(m) Books and Records. The Borrower shall maintain and implement (or cause the
Servicer to maintain and implement) administrative and operating procedures
(including an ability to recreate records evidencing Pool Receivables and
related Contracts in the event of the destruction of the originals thereof), and
keep and maintain (or cause the Servicer to keep and maintain) all documents,
books, records, computer tapes and disks and other information reasonably
necessary or advisable for the collection of all Pool Receivables (including
records adequate to permit the daily identification of each Pool Receivable and
all Collections of and adjustments to each existing Pool Receivable).

(n) Identifying of Records. The Borrower shall: (i) identify (or cause the
Servicer to identify) its master data processing records relating to Pool
Receivables and related Contracts with a legend that indicates that the Pool
Receivables have been pledged in accordance with this Agreement and (ii) cause
each Originator so to identify its master data processing records with such a
legend.

(o) Change in Payment Instructions to Obligors. The Borrower shall not (and
shall not permit the Servicer or any Sub-Servicer to) add, replace or terminate
any Lock-Box Account (or any related Lock-Box) or make any change in its (or
their) instructions to the Obligors regarding payments to be made to the
Lock-Box Accounts (or any related Lock-Box), other than any instruction to remit
payments to a different Lock-Box Account (or any related Lock-Box), unless the
Administrative Agent shall have received (i) prior written notice of such
addition, termination or change and (ii) a signed and acknowledged Lock-Box
Agreement (or amendment thereto) with respect to such new Lock-Box Accounts (or
any related Lock-Box), and the Administrative Agent shall have consented to such
change in writing.

(p) Security Interest, Etc. The Borrower shall (and shall cause the Servicer
to), at its expense, take all action necessary or reasonably desirable to
establish and maintain a valid and enforceable first priority perfected security
interest in the Collateral, in each case free and clear of any Adverse Claim, in
favor of the Administrative Agent (on behalf of the Secured Parties), including
taking such action to perfect, protect or more fully evidence the security
interest of the Administrative Agent (on behalf of the Secured Parties) as the
Administrative Agent or any Secured Party may reasonably request. In order to
evidence the security interests of the Administrative Agent under this
Agreement, the Borrower shall, from time to time take such action, or execute
and deliver such instruments as may be necessary (including, without limitation,
such actions as are reasonably requested by the Administrative Agent) to
maintain and perfect, as a first-priority interest, the Administrative Agent’s
security interest in the Receivables, Related Security and Collections. The
Borrower shall, from time to time and within the time limits established by law,
prepare and present to the Administrative Agent for the Administrative Agent’s
authorization and approval, all financing statements, amendments, continuations
or initial financing statements in lieu of a continuation

 

- 72 -



--------------------------------------------------------------------------------

statement, or other filings necessary to continue, maintain and perfect the
Administrative Agent’s security interest as a first-priority interest. The
Administrative Agent’s approval of such filings shall authorize the Borrower to
file such financing statements under the UCC without the signature of the
Borrower, any Originator or the Administrative Agent where allowed by Applicable
Law. Notwithstanding anything else in the Transaction Documents to the contrary,
the Borrower shall not have any authority to file a termination, partial
termination, release, partial release, or any amendment that deletes the name of
a debtor or excludes collateral of any such financing statements filed in
connection with the Transaction Documents, without the prior written consent of
the Administrative Agent.

(q) Certain Agreements. Without the prior written consent of the Administrative
Agent and the Majority Group Agents, the Borrower will not (and will not permit
any Originator or the Servicer to) amend, modify, waive, revoke or terminate any
Transaction Document to which it is a party or any provision of the Borrower’s
organizational documents which requires the consent of the “Independent
Director” (as such term is used in the Borrower’s Certificate of Formation and
Limited Liability Company Agreement).

(r) Restricted Payments. (i) Except pursuant to clause (ii) below, the Borrower
will not: (A) purchase or redeem any of its membership interests, (B) declare or
pay any dividend or set aside any funds for any such purpose, (C) prepay,
purchase or redeem any Debt, (D) lend or advance any funds or (E) repay any
loans or advances to, for or from any of its Affiliates (the amounts described
in clauses (A) through (E) being referred to as “Restricted Payments”).

(ii) Subject to the limitations set forth in clause (iii) below, the Borrower
may make Restricted Payments so long as such Restricted Payments are made only
in one or more of the following ways: (A) the Borrower may make cash payments
(including prepayments) on the Subordinated Notes in accordance with their
respective terms (it being understood that the foregoing shall not restrict any
adjustment to the balance of any Subordinated Note pursuant to Sections 3.2 or
3.3 of the Purchase and Sale Agreement as a result of the issuance or expiration
of any Letter of Credit) and (B) the Borrower may declare and pay dividends if,
both immediately before and immediately after giving effect thereto, the
Borrower’s Net Worth is not less than the Required Capital Amount.

(iii) The Borrower may make Restricted Payments only out of the funds, if any,
it receives pursuant to Section 4.01 of this Agreement; provided that the
Borrower shall not pay, make or declare any Restricted Payment (including any
dividend) if, after giving effect thereto, any Event of Default or Unmatured
Event of Default shall have occurred and be continuing.

(s) Other Business. The Borrower will not: (i) engage in any business other than
the transactions contemplated by the Transaction Documents, (ii) create, incur
or permit to exist any Debt of any kind (or cause or permit to be issued for its
account any letters of credit (excluding, for the avoidance of doubt, Letters of
Credit issued hereunder) or bankers’ acceptances) other than pursuant to this
Agreement or the Subordinated Notes or (iii) form any Subsidiary or make any
investments in any other Person.

 

- 73 -



--------------------------------------------------------------------------------

(t) Use of Collections Available to the Borrower. The Borrower shall apply the
Collections available to the Borrower to make payments in the following order of
priority: (i) the payment of its obligations under this Agreement and each of
the other Transaction Documents (other than the Subordinated Notes), (ii) the
payment of accrued and unpaid interest on the Subordinated Notes and (iii) other
legal and valid purposes.

(u) Further Assurances; Change in Name or Jurisdiction of Origination, etc.
(i) The Borrower hereby authorizes and hereby agrees from time to time, at its
own expense, promptly to execute (if necessary) and deliver all further
instruments and documents, and to take all further actions, that may be
necessary or desirable, or that the Administrative Agent may reasonably request,
to perfect, protect or more fully evidence the security interest granted
pursuant to this Agreement or any other Transaction Documents, or to enable the
Administrative Agent (on behalf of the Secured Parties) to exercise and enforce
the Secured Parties’ rights and remedies under this Agreement and the other
Transaction Document. Without limiting the foregoing, the Borrower hereby
authorizes, and will, upon the request of the Administrative Agent, at the
Borrower’s own expense, execute (if necessary) and file such financing
statements or continuation statements (including as-extracted collateral
filings), or amendments thereto, and such other instruments and documents, that
may be necessary or desirable, or that the Administrative Agent may reasonably
request, to perfect, protect or evidence any of the foregoing.

(ii) The Borrower authorizes the Administrative Agent to file financing
statements, continuation statements and amendments thereto and assignments
thereof, relating to the Receivables, the Related Security, the related
Contracts, Collections with respect thereto and the other Collateral without the
signature of the Borrower. A photocopy or other reproduction of this Agreement
shall be sufficient as a financing statement where permitted by law.

(iii) The Borrower shall at all times be organized under the laws of the State
of Delaware and shall not take any action to change its jurisdiction of
organization without the prior written consent of the Administrative Agent and
the Majority Group Agents.

(iv) The Borrower will not change its name, location, identity or corporate
structure unless (x) the Borrower, at its own expense, shall have taken all
action necessary or appropriate to perfect or maintain the perfection of the
security interest under this Agreement (including, without limitation, the
filing of all financing statements and the taking of such other action as the
Administrative Agent may request in connection with such change or relocation)
and (y) if requested by the Administrative Agent, the Borrower shall cause to be
delivered to the Administrative Agent, an opinion, in form and substance
satisfactory to the Administrative Agent as to such UCC perfection and priority
matters as the Administrative Agent may request at such time.

 

- 74 -



--------------------------------------------------------------------------------

(v) Anti-Money Laundering/International Trade Law Compliance. The Borrower will
not become a Sanctioned Person. No Covered Entity, either in its own right or
through any third party, will (a) have any of its assets in a Sanctioned Country
or in the possession, custody or control of a Sanctioned Person in violation of
any Anti-Terrorism Law; (b) do business in or with, or derive any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; (c) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law; or (d) use the proceeds of
any Credit Extension to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law. The funds used to repay each
Credit Extension will not be derived from any unlawful activity. The Borrower
shall comply with all Anti-Terrorism Laws. The Borrower shall promptly notify
the Administrative Agent and each Lender in writing upon the occurrence of a
Reportable Compliance Event. The Borrower has not used and will not use the
proceeds of any Credit Extension to fund any operations in, finance any
investments or activities in or make any payments to, a Sanctioned Person or a
Sanctioned Country.

(w) Transaction Information. None of the Borrower, any Affiliate of the Borrower
or any third party with which the Borrower or any Affiliate thereof has
contracted, shall deliver, in writing or orally, to any Rating Agency, any
Transaction Information without providing such Transaction Information to the
applicable Group Agent prior to delivery to such Rating Agency and will not
participate in any oral communications with respect to Transaction Information
with any Rating Agency without the participation of such Group Agent.

(x) Borrower’s Net Worth. The Borrower shall not permit the Borrower’s Net Worth
to be less than the Required Capital Amount.

(y) Borrower’s Tax Status. The Borrower will remain a wholly-owned subsidiary of
a United States person (within the meaning of Section 7701(a)(30) of the Code)
and not be subject to withholding under Section 1446 of the Code. No action will
be taken that would cause the Borrower to (i) be treated other than as a
“disregarded entity” within the meaning of U.S. Treasury Regulation § 301.7701-3
for U.S. federal income tax purposes or (ii) become an association taxable as a
corporation or a publicly traded partnership taxable as a corporation for U.S.
federal income tax purposes.

Section 8.02. Covenants of the Servicer. At all times from the Closing Date
until the Final Payout Date:

(a) Financial Reporting. The Servicer will maintain a system of accounting
established and administered in accordance with GAAP, and the Servicer shall
furnish to the Administrative Agent, the LC Bank and each Group Agent:

(i) Compliance Certificates. (a) A compliance certificate promptly upon
completion of the annual report of the Parent and in no event later than 90

 

- 75 -



--------------------------------------------------------------------------------

days after the close of the Parent’s fiscal year, in form and substance
substantially similar to Exhibit G signed by a Financial Officer of the Servicer
stating that no Event of Default or Unmatured Event of Default has occurred and
is continuing, or if any Event of Default or Unmatured Event of Default has
occurred and is continuing, stating the nature and status thereof and (b) within
30 days after the close of each fiscal quarter of the Servicer, a compliance
certificate in form and substance substantially similar to Exhibit G signed by a
Financial Officer of the Servicer stating that no Event of Default or Unmatured
Event of Default has occurred and is continuing, or if any Event of Default or
Unmatured Event of Default has occurred and is continuing, stating the nature
and status thereof.

(ii) Information Packages. As soon as available and in any event not later than
two (2) Business Days prior to each Settlement Date, an Information Package as
of the most recently completed Fiscal Month.

(iii) Weekly Reports. As soon as available and in any event not later than the
2nd Business Day of each calendar week, a Weekly Report as of the most recently
completed calendar week.

(iv) Other Information. Such other information (including non-financial
information) as the Administrative Agent, the LC Bank or any Group Agent may
from time to time reasonably request, including any information available to the
Borrower, the Servicer or any Originator as the Administrative Agent or any
Group Agent may reasonably request.

(b) Notices. The Servicer will notify the Administrative Agent and each Group
Agent in writing of any of the following events promptly upon (but in no event
later than five (5) Business Days after) a Financial Officer or other officer
learning of the occurrence thereof, with such notice describing the same, and if
applicable, the steps being taken by the Person(s) affected with respect
thereto:

(i) Notice of Events of Default or Unmatured Events of Default. A statement of a
Financial Officer of the Servicer setting forth details of any Event of Default
or Unmatured Event of Default that has occurred and is continuing and the action
which the Servicer proposes to take with respect thereto.

(ii) Representations and Warranties. The failure of any representation or
warranty made or deemed made by the Servicer under this Agreement or any other
Transaction Document to be true and correct in any material respect when made.

(iii) Litigation. The institution of any litigation, arbitration proceeding or
governmental proceeding: (i) asserting the invalidity of this Agreement or any
of the other Transaction Documents; (ii) seeking to prevent the consummation of
any of the transactions contemplated by this Agreement or any other Transaction
Document; or (iii) seeking any determination or ruling that could materially and
adversely affect the performance by the Servicer of its obligations under, or
the validity or enforceability of, this Agreement or any of the other
Transaction Documents.

 

- 76 -



--------------------------------------------------------------------------------

(iv) Adverse Claim. (A) Any Person shall obtain an Adverse Claim upon the
Collateral or any portion thereof, (B) any Person other than the Borrower, the
Servicer or the Administrative Agent shall obtain any rights or direct any
action with respect to any Lock-Box Account (or related Lock-Box) or (C) any
Obligor shall receive any change in payment instructions with respect to Pool
Receivable(s) from a Person other than the Servicer or the Administrative Agent.

(v) Name Changes. At least thirty (30) days before any change in any
Originator’s or the Borrower’s name or any other change requiring the amendment
of UCC financing statements, a notice setting forth such changes and the
effective date thereof.

(vi) Change in Accountants or Accounting Policy. Any change in (i) the external
accountants of the Borrower, the Servicer, any Originator or the Parent,
(ii) any accounting policy of the Borrower or (iii) any material accounting
policy of any Originator that is relevant to the transactions contemplated by
this Agreement or any other Transaction Document (it being understood that any
change to the manner in which any Originator accounts for the Pool Receivables
shall be deemed “material” for such purpose).

(vii) Termination Event. The occurrence of a Purchase and Sale Termination
Event.

(viii) Material Adverse Change. Promptly after the occurrence thereof, notice of
any material adverse change in the business, operations, property or financial
or other condition of any Originator, the Servicer, the Performance Guarantor or
the Borrower.

(c) Conduct of Business. The Servicer will carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted, and will do all things necessary to remain duly
organized, validly existing and in good standing as a domestic limited
partnership in its jurisdiction of organization and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted if the failure to have such authority could reasonably be expected to
have a Material Adverse Effect.

(d) Compliance with Laws. The Servicer will comply with all Applicable Laws to
which it may be subject if the failure to comply could reasonably be expected to
have a Material Adverse Effect.

 

- 77 -



--------------------------------------------------------------------------------

(e) Furnishing of Information and Inspection of Receivables. The Servicer will
furnish or cause to be furnished to the Administrative Agent, the LC Bank and
each Group Agent from time to time such information with respect to the Pool
Receivables and the other Collateral as the Administrative Agent, the LC Bank or
any Group Agent may reasonably request. The Servicer will, at the Servicer’s
expense, during regular business hours with three (3) Business Days’ prior
written notice, (i) permit the Administrative Agent, the LC Bank and each Group
Agent or their respective agents or representatives to (A) examine and make
copies of and abstracts from all books and records relating to the Pool
Receivables or other Collateral, (B) visit the offices and properties of the
Servicer for the purpose of examining such books and records and (C) discuss
matters relating to the Pool Receivables, the other Collateral or the Servicer’s
performance hereunder or under the other Transaction Documents to which it is a
party with any of the officers, directors, employees or independent public
accountants of the Servicer (provided that representatives of the Servicer are
present during such discussions) having knowledge of such matters and
(ii) without limiting the provisions of clause (i) above, during regular
business hours, at the Servicer’s expense, upon prior written notice from the
Administrative Agent, permit certified public accountants or other auditors
acceptable to the Administrative Agent to conduct a review of its books and
records with respect to the Pool Receivables and other Collateral; provided,
that the Servicer shall be required to reimburse the Administrative Agent for
only two (2) such reviews pursuant to clause (ii) above in any twelve-month
period unless an Event of Default has occurred and is continuing.

(f) Payments on Receivables, Lock-Box Accounts. The Servicer will at all times,
instruct all Obligors to deliver payments on the Pool Receivables to a Lock-Box
Account or a Lock-Box. The Servicer will, at all times, maintain such books and
records necessary to identify Collections received from time to time on Pool
Receivables and to segregate such Collections from other property of the
Servicer and the Originators. If any payments on the Pool Receivables or other
Collections are received by the Borrower, the Servicer or an Originator, it
shall hold such payments in trust for the benefit of the Administrative Agent,
the Group Agents and the other Secured Parties and promptly (but in any event
within one (1) Business Day after receipt) remit such funds into a Lock-Box
Account. The Servicer shall not permit funds other than Collections on Pool
Receivables and other Collateral to be deposited into any Lock-Box Account. If
such funds are nevertheless deposited into any Lock-Box Account, the Servicer
will within two (2) Business Days identify and transfer such funds to the
appropriate Person entitled to such funds. The Servicer will not, and will not
permit the Borrower, any Originator or any other Person to commingle Collections
or other funds to which the Administrative Agent, any Group Agent or any other
Secured Party is entitled, with any other funds. The Servicer shall only add a
Lock-Box Account (or a related Lock-Box), or a Lock-Box Bank to those listed on
Schedule II to this Agreement, if the Administrative Agent has received notice
of such addition and an executed and acknowledged copy of a Lock-Box Agreement
(or an amendment thereto) in form and substance acceptable to the Administrative
Agent from the applicable Lock-Box Bank. The Servicer shall only terminate a
Lock-Box Bank or close a Lock-Box Account (or a related Lock-Box) with the prior
written consent of the Administrative Agent. Upon receipt from any Lock-Box

 

- 78 -



--------------------------------------------------------------------------------

Bank of notice that such Lock-Box Bank is terminating or intends to terminate
any Lock-Box Agreement, the Borrower (or the Servicer on its behalf) will, and
will cause each Originator to, at all times, instruct all Obligors to deliver
payments on the Pool Receivables to a different Lock-Box that is subject to a
Lock-Box Agreement that has not been terminated (or that the applicable Lock-Box
Bank does not intend to terminate).

(g) Extension or Amendment of Pool Receivables. Except as otherwise permitted in
Section 9.02, the Servicer will not alter the delinquency status or adjust the
Outstanding Balance or otherwise modify the terms of any Pool Receivable in any
material respect, or amend, modify or waive, in any material respect, any term
or condition of any related Contract in any manner which would or could
reasonably be expected to affect any Pool Receivable. The Servicer shall at its
expense, timely and fully perform and comply in all material respects with all
provisions, covenants and other promises required to be observed by it under the
Contracts related to the Pool Receivables, and timely and fully comply with the
Credit and Collection Policy with regard to each Pool Receivable and the related
Contract to the extent failure to do so would or could reasonably be expected to
adversely affect any Pool Receivable.

(h) Change in Credit and Collection Policy. The Servicer will not make any
material change in the Credit and Collection Policy without the prior written
consent of the Administrative Agent and the Majority Group Agents. Promptly
following any change in the Credit and Collection Policy, the Servicer will
deliver a copy of the updated Credit and Collection Policy to the Administrative
Agent and each Lender.

(i) Records. The Servicer will maintain and implement administrative and
operating procedures (including an ability to recreate records evidencing Pool
Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records,
computer tapes and disks and other information reasonably necessary or advisable
for the collection of all Pool Receivables (including records adequate to permit
the daily identification of each Pool Receivable and all Collections of and
adjustments to each existing Pool Receivable).

(j) Identifying of Records. The Servicer shall identify its master data
processing records relating to Pool Receivables and related Contracts with a
legend that indicates that the Pool Receivables have been pledged in accordance
with this Agreement.

(k) Change in Payment Instructions to Obligors. The Servicer shall not (and
shall not permit any Sub-Servicer to) add, replace or terminate any Lock-Box
Account (or any related Lock-Box) or make any change in its instructions to the
Obligors regarding payments to be made to the Lock-Box Accounts (or any related
Lock-Box), other than any instruction to remit payments to a different Lock-Box
Account (or any related Lock-Box), unless the Administrative Agent shall have
received (i) prior written notice of such addition, termination or change and
(ii) a signed and acknowledged Lock-Box Agreement (or an amendment thereto) with
respect to such new Lock-Box Accounts (or any related Lock-Box) and the
Administrative Agent shall have consented to such change in writing.

 

- 79 -



--------------------------------------------------------------------------------

(l) Security Interest, Etc. The Servicer shall, at its expense, take all action
necessary or reasonably desirable to establish and maintain a valid and
enforceable first priority perfected security interest in the Collateral, in
each case free and clear of any Adverse Claim in favor of the Administrative
Agent (on behalf of the Secured Parties), including taking such action to
perfect, protect or more fully evidence the security interest of the
Administrative Agent (on behalf of the Secured Parties) as the Administrative
Agent or any Secured Party may reasonably request. In order to evidence the
security interests of the Administrative Agent under this Agreement, the
Servicer shall, from time to time take such action, or execute and deliver such
instruments as may be necessary (including, without limitation, such actions as
are reasonably requested by the Administrative Agent) to maintain and perfect,
as a first-priority interest, the Administrative Agent’s security interest in
the Receivables, Related Security and Collections. The Servicer shall, from time
to time and within the time limits established by law, prepare and present to
the Administrative Agent for the Administrative Agent’s authorization and
approval, all financing statements, amendments, continuations or initial
financing statements in lieu of a continuation statement, or other filings
necessary to continue, maintain and perfect the Administrative Agent’s security
interest as a first-priority interest. The Administrative Agent’s approval of
such filings shall authorize the Servicer to file such financing statements
under the UCC without the signature of the Borrower, any Originator or the
Administrative Agent where allowed by Applicable Law. Notwithstanding anything
else in the Transaction Documents to the contrary, the Servicer shall not have
any authority to file a termination, partial termination, release, partial
release, or any amendment that deletes the name of a debtor or excludes
collateral of any such financing statements filed in connection with the
Transaction Documents, without the prior written consent of the Administrative
Agent.

(m) Further Assurances; Change in Name or Jurisdiction of Origination, Etc. The
Servicer hereby authorizes and hereby agrees from time to time, at its own
expense, promptly to execute (if necessary) and deliver all further instruments
and documents, and to take all further actions, that may be necessary or
desirable, or that the Administrative Agent may reasonably request, to perfect,
protect or more fully evidence the security interest granted pursuant to this
Agreement or any other Transaction Document, or to enable the Administrative
Agent (on behalf of the Secured Parties) to exercise and enforce their
respective rights and remedies under this Agreement or any other Transaction
Document. Without limiting the foregoing, the Servicer hereby authorizes, and
will, upon the request of the Administrative Agent, at the Servicer’s own
expense, execute (if necessary) and file such financing statements or
continuation statements, or amendments thereto, and such other instruments and
documents, that may be necessary or desirable, or that the Administrative Agent
may reasonably request, to perfect, protect or evidence any of the foregoing.

(n) Transaction Information. None of the Servicer, any Affiliate of the Servicer
or any third party contracted by the Servicer or any Affiliate thereof, shall

 

- 80 -



--------------------------------------------------------------------------------

deliver, in writing or orally, to any Rating Agency, any Transaction Information
without providing such Transaction Information to the applicable Group Agent
prior to delivery to such Rating Agency, and will not participate in any oral
communications with respect to Transaction Information with any Rating Agency
without the participation of such Group Agent.

(o) Anti-Money Laundering/International Trade Law Compliance. The Servicer will
not become a Sanctioned Person. No Covered Entity, either in its own right or
through any third party, will (a) have any of its assets in a Sanctioned Country
or in the possession, custody or control of a Sanctioned Person in violation of
any Anti-Terrorism Law; (b) do business in or with, or derive any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; (c) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law; or (d) use the proceeds of
any Credit Extension to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law. The funds used to repay each
Credit Extension will not be derived from any unlawful activity. The Servicer
shall comply with all Anti-Terrorism Laws. The Servicer shall promptly notify
the Administrative Agent and each Lender in writing upon the occurrence of a
Reportable Compliance Event.

(p) Mining Operations and Mineheads. The Servicer shall (and shall cause each
applicable Originator to) promptly, and in any event within 10 days of any
change, deletion or addition to the location of any Originator’s Mining
Properties or mineheads set forth on Schedule V to the Purchase and Sale
Agreement, (i) notify the Administrative Agent of such change, deletion or
addition, (ii) cause the filing or recording of such financing statements and
amendments and/or releases to financing statements, mortgages or other
instruments, if any, necessary to preserve and maintain the perfection and
priority of the ownership and security interests of the Borrower and the
Administrative Agent in the Collateral pursuant to the Purchase and Sale
Agreement and this Agreement, in each case in form and substance satisfactory to
the Administrative Agent and (iii) deliver to the Administrative Agent an
updated Schedule V to the Purchase and Sale Agreement reflecting such change,
deletion or addition; it being understood that no Receivable the related
location of mining operations and/or mineheads of which is not as set forth on
Schedule V to the Purchase and Sale Agreement as of the Closing Date shall be an
Eligible Receivable until such time as each condition under this clause shall
have been satisfied (and upon such satisfaction, the Purchase and Sale Agreement
shall be deemed amended to reflect such updated Schedule V to the Purchase and
Sale Agreement).

(q) Borrower’s Tax Status. The Servicer shall not take or cause any action to be
taken that could result in the Borrower (i) being treated other than as a
“disregarded entity” within the meaning of U.S. Treasury Regulation § 301.7701-3
for U.S. federal income tax purposes or (ii) becoming an association taxable as
a corporation or a publicly traded partnership taxable as a corporation for U.S.
federal income tax purposes.

 

- 81 -



--------------------------------------------------------------------------------

(r) Tax Election. If the Borrower is classified as a partnership for U.S.
federal income tax purposes, then as of the date that Sections 6221 through 6241
of the Code (as enacted by the Bipartisan Budget Act of 2015, P.L. 114-74),
including any other Code provisions for the same subject matter, and any related
regulations (adopted or proposed) and administrative guidance are first
applicable to the Borrower, the Servicer (i) is designated as the partnership
representative of the Borrower under Section 6223(a) of the Code to the extent
allowed under law and (ii) will or will cause the Borrower, to the extent
eligible, to make the election under Section 6221(b) of the Code for
determinations of adjustments at the partnership level and take any other action
necessary or appropriate for the election. If that election is not available, to
the extent applicable, the Servicer will or will cause the Borrower to make the
election under Section 6226(a) of the Code for the alternative to payment of
imputed underpayment by a partnership and take any other action necessary or
appropriate for the election.

(s) Equity Pledge. The Servicer shall not pledge or otherwise grant an interest
in any portion of its equity interests in the Borrower to any other Person
unless such Person becomes a party to the Borrower Equity Pledge Intercreditor
Agreement pursuant to the terms thereof.

Section 8.03. Separate Existence of the Borrower. Each of the Borrower and the
Servicer hereby acknowledges that the Secured Parties, the Group Agents and the
Administrative Agent are entering into the transactions contemplated by this
Agreement and the other Transaction Documents in reliance upon the Borrower’s
identity as a legal entity separate from any Originator, the Servicer, the
Performance Guarantor and their Affiliates. Therefore, each of the Borrower and
Servicer shall take all steps specifically required by this Agreement or
reasonably required by the Administrative Agent or any Group Agent to continue
the Borrower’s identity as a separate legal entity and to make it apparent to
third Persons that the Borrower is an entity with assets and liabilities
distinct from those of the Performance Guarantor, the Originators, the Servicer
and any other Person, and is not a division of the Performance Guarantor, the
Originators, the Servicer, its Affiliates or any other Person. Without limiting
the generality of the foregoing and in addition to and consistent with the other
covenants set forth herein, each of the Borrower and the Servicer shall take
such actions as shall be required in order that:

(a) Special Purpose Entity. The Borrower will be a special purpose company whose
primary activities are restricted in its Certificate of Formation to:
(i) purchasing or otherwise acquiring from the Originators, owning, holding,
collecting, granting security interests or selling interests in, the Collateral,
(ii) entering into agreements for the selling, servicing and financing of the
Receivables Pool (including the Transaction Documents) and (iii) conducting such
other activities as it deems necessary or appropriate to carry out its primary
activities.

(b) No Other Business or Debt. The Borrower shall neither (i) engage in any
business or activity except as set forth in this Agreement nor (ii) incur any
indebtedness or liability other than as expressly permitted by the Transaction
Documents.

 

- 82 -



--------------------------------------------------------------------------------

(c) Independent Director. Not fewer than one member of the Borrower’s board of
directors (the “Independent Director”) shall be a natural person who (i) has
never been, and shall at no time be, an equityholder, director, officer,
manager, member, partner, officer, employee or associate, or any relative of the
foregoing, of any member of the Parent Group (as hereinafter defined) (other
than his or her service as an Independent Director of the Borrower or an
independent director of any other bankruptcy-remote special purpose entity
formed for the sole purpose of securitizing, or facilitating the securitization
of, financial assets of any member or members of the Parent Group), (ii) is not
a customer or supplier of any member of the Parent Group (other than his or her
service as an Independent Director of the Borrower or an independent director of
any other bankruptcy-remote special purpose entity formed for the sole purpose
of securitizing, or facilitating the securitization of, financial assets of any
member or members of the Parent Group), (iii) is not any member of the immediate
family of a person described in (i) or (ii) above, and (iv) has (x) prior
experience as an independent director for a corporation or limited liability
company whose organizational or charter documents required the unanimous consent
of all independent directors thereof before such corporation or limited
liability company could consent to the institution of bankruptcy or insolvency
proceedings against it or could file a petition seeking relief under any
applicable federal or state law relating to bankruptcy and (y) at least three
years of employment experience with one or more entities that provide, in the
ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities. For purposes of this clause (c), “Parent
Group” shall mean (i) the Parent, the Servicer, the Performance Guarantor and
each Originator, (ii) each person that directly or indirectly, owns or controls,
whether beneficially, or as a trustee, guardian or other fiduciary, five percent
(5%) or more of the membership interests in the Parent, (iii) each person that
controls, is controlled by or is under common control with the Parent and
(iv) each of such person’s officers, directors, managers, joint venturers and
partners. For the purposes of this definition, “control” of a person means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person or entity, whether through
the ownership of voting securities, by contract or otherwise. A person shall be
deemed to be an “associate” of (A) a corporation or organization of which such
person is an officer, director, partner or manager or is, directly or
indirectly, the beneficial owner of ten percent (10%) or more of any class of
equity securities, (B) any trust or other estate in which such person serves as
trustee or in a similar capacity and (C) any relative or spouse of a person
described in clause (A) or (B) of this sentence, or any relative of such spouse.

The Borrower shall (A) give written notice to the Administrative Agent of the
election or appointment, or proposed election or appointment, of a new
Independent Director of the Borrower, which notice shall be given not later than
ten (10) Business Days prior to the date such appointment or election would be
effective (except when such election or appointment is necessary to fill a
vacancy caused by the death, disability, or incapacity of the existing
Independent Director, or the failure of such Independent Director to satisfy the
criteria for an Independent Director set forth in this clause (c), in which case
the Borrower shall provide written notice of such election or appointment

 

- 83 -



--------------------------------------------------------------------------------

within one (1) Business Day) and (B) with any such written notice, certify to
the Administrative Agent that the Independent Director satisfies the criteria
for an Independent Director set forth in this clause (c).

The Borrower’s Limited Liability Company Agreement shall provide that: (A) the
Borrower’s board of directors shall not approve, or take any other action to
cause the filing of, a voluntary bankruptcy petition with respect to the
Borrower unless the Independent Director shall approve the taking of such action
in writing before the taking of such action and (B) such provision and each
other provision requiring an Independent Director cannot be amended without the
prior written consent of the Independent Director.

The Independent Director shall not at any time serve as a trustee in bankruptcy
for the Borrower, the Parent, the Performance Guarantor, any Originator, the
Servicer or any of their respective Affiliates.

(d) Organizational Documents. The Borrower shall maintain its organizational
documents in conformity with this Agreement, such that it does not amend,
restate, supplement or otherwise modify its ability to comply with the terms and
provisions of any of the Transaction Documents, including, without limitation,
Section 8.01(p).

(e) Conduct of Business. The Borrower shall conduct its affairs strictly in
accordance with its organizational documents and observe all necessary,
appropriate and customary company formalities, including, but not limited to,
holding all regular and special members’ and board of directors’ meetings
appropriate to authorize all company action, keeping separate and accurate
minutes of its meetings, passing all resolutions or consents necessary to
authorize actions taken or to be taken, and maintaining accurate and separate
books, records and accounts, including, but not limited to, payroll and
intercompany transaction accounts.

(f) Compensation. Any employee, consultant or agent of the Borrower will be
compensated from the Borrower’s funds for services provided to the Borrower, and
to the extent that Borrower shares the same officers or other employees as the
Servicer (or any other Affiliate thereof), the salaries and expenses relating to
providing benefits to such officers and other employees shall be fairly
allocated among such entities, and each such entity shall bear its fair share of
the salary and benefit costs associated with such common officers and employees.
The Borrower will not engage any agents other than its attorneys, auditors and
other professionals, and a servicer and any other agent contemplated by the
Transaction Documents for the Receivables Pool, which servicer will be fully
compensated for its services by payment of the Servicing Fee.

(g) Servicing and Costs. The Borrower will contract with the Servicer to perform
for the Borrower all operations required on a daily basis to service the
Receivables Pool. The Borrower will not incur any indirect or overhead expenses
for items shared with the Servicer (or any other Affiliate thereof) that are not
reflected in the

 

- 84 -



--------------------------------------------------------------------------------

Servicing Fee. To the extent, if any, that the Borrower (or any Affiliate
thereof) shares items of expenses not reflected in the Servicing Fee, such as
legal, auditing and other professional services, such expenses will be allocated
to the extent practical on the basis of actual use or the value of services
rendered, and otherwise on a basis reasonably related to the actual use or the
value of services rendered.

(h) Operating Expenses. The Borrower’s operating expenses will not be paid by
the Servicer, the Parent, the Performance Guarantor, any Originator or any
Affiliate thereof.

(i) Stationary. The Borrower will have its own separate stationary.

(j) Books and Records. The Borrower’s books and records will be maintained
separately from those of the Servicer, the Parent, the Performance Guarantor,
the Originators and any of their Affiliates and in a manner such that it will
not be difficult or costly to segregate, ascertain or otherwise identify the
assets and liabilities of the Borrower.

(k) Disclosure of Transactions. All financial statements of the Servicer, the
Parent, the Performance Guarantor, the Originators or any Affiliate thereof that
are consolidated to include the Borrower will disclose that (i) the Borrower’s
sole business consists of the purchase or acceptance through capital
contributions of the Receivables and Related Rights from the Originators and the
subsequent retransfer of or granting of a security interest in such Receivables
and Related Rights to the Administrative Agent pursuant to this Agreement,
(ii) the Borrower is a separate legal entity with its own separate creditors who
will be entitled, upon its liquidation, to be satisfied out of the Borrower’s
assets prior to any assets or value in the Borrower becoming available to the
Borrower’s equity holders and (iii) the assets of the Borrower are not available
to pay creditors of the Servicer, the Parent, the Performance Guarantor, the
Originators or any Affiliate thereof.

(l) Segregation of Assets. The Borrower’s assets will be maintained in a manner
that facilitates their identification and segregation from those of the
Servicer, the Parent, the Performance Guarantor, the Originators or any
Affiliates thereof.

(m) Corporate Formalities. The Borrower will strictly observe limited liability
company formalities in its dealings with the Servicer, the Parent, the
Performance Guarantor, the Originators or any Affiliates thereof, and funds or
other assets of the Borrower will not be commingled with those of the Servicer,
the Parent, the Performance Guarantor, the Originators or any Affiliates thereof
except as permitted by this Agreement in connection with servicing the Pool
Receivables. The Borrower shall not maintain joint bank accounts or other
depository accounts to which the Servicer, the Parent, the Performance
Guarantor, the Originators or any Affiliate thereof (other than the Servicer
solely in its capacity as such) has independent access. The Borrower is not
named, and has not entered into any agreement to be named, directly or
indirectly, as a direct or contingent beneficiary or loss payee on any insurance
policy with respect to any

 

- 85 -



--------------------------------------------------------------------------------

loss relating to the property of the Servicer, the Parent, the Performance
Guarantor, the Originators or any Subsidiaries or other Affiliates thereof. The
Borrower will pay to the appropriate Affiliate the marginal increase or, in the
absence of such increase, the market amount of its portion of the premium
payable with respect to any insurance policy that covers the Borrower and such
Affiliate.

(n) Arm’s-Length Relationships. The Borrower will maintain arm’s-length
relationships with the Servicer, the Parent, the Performance Guarantor, the
Originators and any Affiliates thereof. Any Person that renders or otherwise
furnishes services to the Borrower will be compensated by the Borrower at market
rates for such services it renders or otherwise furnishes to the Borrower.
Neither the Borrower on the one hand, nor the Servicer, the Parent, the
Performance Guarantor, any Originator or any Affiliate thereof, on the other
hand, will be or will hold itself out to be responsible for the debts of the
other or the decisions or actions respecting the daily business and affairs of
the other. The Borrower, the Servicer, the Parent, the Performance Guarantor,
the Originators and their respective Affiliates will immediately correct any
known misrepresentation with respect to the foregoing, and they will not operate
or purport to operate as an integrated single economic unit with respect to each
other or in their dealing with any other entity.

(o) Allocation of Overhead. To the extent that Borrower, on the one hand, and
the Servicer, the Parent, the Performance Guarantor, any Originator or any
Affiliate thereof, on the other hand, have offices in the same location, there
shall be a fair and appropriate allocation of overhead costs between them, and
the Borrower shall bear its fair share of such expenses, which may be paid
through the Servicing Fee or otherwise.

ARTICLE IX

ADMINISTRATION AND COLLECTION OF RECEIVABLES

Section 9.01. Appointment of the Servicer. (a) The servicing, administering and
collection of the Pool Receivables shall be conducted by the Person designated
from time to time as the Servicer in accordance with this Section 9.01. Until
the Administrative Agent gives notice to Foresight (in accordance with this
Section 9.01) of the designation of a new Servicer, Foresight is hereby
designated as, and hereby agrees to perform the duties and obligations of, the
Servicer pursuant to the terms hereof. Upon the occurrence of an Event of
Default, the Administrative Agent may (with the consent of the Majority Group
Agents) and shall (at the direction of the Majority Group Agents) designate as
Servicer any Person (including itself) to succeed Foresight or any successor
Servicer, on the condition in each case that any such Person so designated shall
agree to perform the duties and obligations of the Servicer pursuant to the
terms hereof.

(b) Upon the designation of a successor Servicer as set forth in clause (a)
above, Foresight agrees that it will terminate its activities as Servicer
hereunder in a manner that the Administrative Agent reasonably determines will
facilitate the transition of the performance of such activities to the new
Servicer, and Foresight shall cooperate with and assist such new

 

- 86 -



--------------------------------------------------------------------------------

Servicer. Such cooperation shall include access to and transfer of records
(including all Contracts) related to Pool Receivables and use by the new
Servicer of all licenses (or the obtaining of new licenses), hardware or
software necessary or reasonably desirable to collect the Pool Receivables and
the Related Security.

(c) Foresight acknowledges that, in making its decision to execute and deliver
this Agreement, the Administrative Agent and each member in each Group have
relied on Foresight’s agreement to act as Servicer hereunder. Accordingly,
Foresight agrees that it will not voluntarily resign as Servicer without the
prior written consent of the Administrative Agent and the Majority Group Agents.

(d) The Servicer may delegate its duties and obligations hereunder to any
subservicer (each a “Sub-Servicer”); provided, that, in each such delegation:
(i) such Sub-Servicer shall agree in writing to perform the delegated duties and
obligations of the Servicer pursuant to the terms hereof, (ii) the Servicer
shall remain liable for the performance of the duties and obligations so
delegated, (iii) the Borrower, the Administrative Agent, each Lender and each
Group Agent shall have the right to look solely to the Servicer for performance,
(iv) the terms of any agreement with any Sub-Servicer shall provide that the
Administrative Agent may terminate such agreement upon the termination of the
Servicer hereunder by giving notice of its desire to terminate such agreement to
the Servicer (and the Servicer shall provide appropriate notice to each such
Sub-Servicer) and (v) if such Sub-Servicer is not an Affiliate of the Parent,
the Administrative Agent and the Majority Group Agents shall have consented in
writing in advance to such delegation.

Section 9.02. Duties of the Servicer. (a) The Servicer shall take or cause to be
taken all such action as may be necessary or reasonably advisable to service,
administer and collect each Pool Receivable from time to time, all in accordance
with this Agreement and all Applicable Laws, with reasonable care and diligence,
and in accordance with the Credit and Collection Policy and consistent with the
past practices of the Originators. The Servicer shall set aside, for the
accounts of each Group, the amount of Collections to which each such Group is
entitled in accordance with Article IV hereof. The Servicer may, in accordance
with the Credit and Collection Policy and consistent with past practices of the
Originators, take such action, including modifications, waivers or
restructurings of Pool Receivables and related Contracts, as the Servicer may
reasonably determine to be appropriate to maximize Collections thereof or
reflect adjustments expressly permitted under the Credit and Collection Policy
or as expressly required under Applicable Laws or the applicable Contract;
provided, that for purposes of this Agreement: (i) such action shall not, and
shall not be deemed to, change the number of days such Pool Receivable has
remained unpaid from the date of the original due date related to such Pool
Receivable, (ii) such action shall not alter the status of such Pool Receivable
as a Delinquent Receivable or a Defaulted Receivable or limit the rights of any
Secured Party under this Agreement or any other Transaction Document and
(iii) if an Event of Default has occurred and is continuing, the Servicer may
take such action only upon the prior written consent of the Administrative
Agent. The Borrower shall deliver to the Servicer and the Servicer shall hold
for the benefit of the Administrative Agent (individually and for the benefit of
each Group), in accordance with their respective interests, all records and
documents (including computer tapes or disks) with respect to each Pool
Receivable. Notwithstanding anything to the contrary

 

- 87 -



--------------------------------------------------------------------------------

contained herein, if an Event of Default has occurred and is continuing, the
Administrative Agent may direct the Servicer to commence or settle any legal
action to enforce collection of any Pool Receivable that is a Defaulted
Receivable or to foreclose upon or repossess any Related Security with respect
to any such Defaulted Receivable.

(b) The Servicer shall, as soon as practicable following actual receipt of
collected funds, turn over to the Borrower the collections of any indebtedness
that is not a Pool Receivable, less, if Foresight or an Affiliate thereof is not
the Servicer, all reasonable and appropriate out-of-pocket costs and expenses of
such Servicer of servicing, collecting and administering such collections. The
Servicer, if other than Foresight or an Affiliate thereof, shall, as soon as
practicable upon demand, deliver to the Borrower all records in its possession
that evidence or relate to any indebtedness that is not a Pool Receivable, and
copies of records in its possession that evidence or relate to any indebtedness
that is a Pool Receivable.

(c) The Servicer’s obligations hereunder shall terminate on the Final Payout
Date. Promptly following the Final Payout Date, the Servicer shall deliver to
the Borrower all books, records and related materials that the Borrower
previously provided to the Servicer, or that have been obtained by the Servicer,
in connection with this Agreement.

Section 9.03. Lock-Box Account Arrangements. Prior to the Closing Date, the
Borrower shall have entered into Lock-Box Agreements with all of the Lock-Box
Banks and delivered executed counterparts of each to the Administrative Agent.
The Administrative Agent may, at any time and in its sole discretion, give
notice to each Lock-Box Bank that the Administrative Agent is exercising its
rights under the Lock-Box Agreements to do any or all of the following: (a) to
have the exclusive ownership and control of the Lock-Box Accounts transferred to
the Administrative Agent (for the benefit of the Secured Parties) and to
exercise exclusive dominion and control over the funds deposited therein, (b) to
have the proceeds that are sent to the respective Lock-Box Accounts redirected
pursuant to the Administrative Agent’s instructions rather than deposited in the
applicable Lock-Box Account and (c) to take any or all other actions permitted
under the applicable Lock-Box Agreement. The Borrower hereby agrees that if the
Administrative Agent at any time takes any action set forth in the preceding
sentence, the Administrative Agent shall have exclusive control (for the benefit
of the Secured Parties) of the proceeds (including Collections) of all Pool
Receivables and the Borrower hereby further agrees to take any other action that
the Administrative Agent may reasonably request to transfer such control. Any
proceeds of Pool Receivables received by the Borrower or the Servicer thereafter
shall be sent immediately to, or as otherwise instructed by, the Administrative
Agent.

 

- 88 -



--------------------------------------------------------------------------------

Section 9.04. Enforcement Rights. (a) The Administrative Agent may at any time
in its sole discretion (x) select additional days as Settlement Dates in
addition to the Monthly Settlement Date (which may occur as frequently as daily)
and (y) notify the Lock-Box Banks that the Borrower and the Servicer will no
longer have any access to the Lock-Box Accounts and take control of such
Lock-Box Accounts. Additionally, at any time following the occurrence and during
the continuation of an Event of Default:

(i) the Administrative Agent (at the Borrower’s expense) may direct the Obligors
that payment of all amounts payable under any Pool Receivable is to be made
directly to the Administrative Agent or its designee;

(ii) the Administrative Agent may instruct the Borrower or the Servicer to give
notice of the Secured Parties’ interest in Pool Receivables to each Obligor,
which notice shall direct that payments be made directly to the Administrative
Agent or its designee (on behalf of the Secured Parties), and the Borrower or
the Servicer, as the case may be, shall give such notice at the expense of the
Borrower or the Servicer, as the case may be; provided, that if the Borrower or
the Servicer, as the case may be, fails to so notify each Obligor within two (2)
Business Days following instruction by the Administrative Agent, the
Administrative Agent (at the Borrower’s or the Servicer’s, as the case may be,
expense) may so notify the Obligors;

(iii) the Administrative Agent may request the Servicer to, and upon such
request the Servicer shall: (A) assemble all of the records necessary or
desirable to collect the Pool Receivables and the Related Security, and transfer
or license to a successor Servicer the use of all software necessary or
desirable to collect the Pool Receivables and the Related Security, and make the
same available to the Administrative Agent or its designee (for the benefit of
the Secured Parties) at a place selected by the Administrative Agent and
(B) segregate all cash, checks and other instruments received by it from time to
time constituting Collections in a manner reasonably acceptable to the
Administrative Agent and, promptly upon receipt, remit all such cash, checks and
instruments, duly endorsed or with duly executed instruments of transfer, to the
Administrative Agent or its designee;

(iv) the Administrative Agent may (or, at the direction of the Majority Group
Agents shall) replace the Person then acting as Servicer;

(v) the Administrative Agent may collect any amounts due from an Originator
under the Purchase and Sale Agreement or the Performance Guarantor under the
Performance Guaranty; and

(vi) the Administrative Agent may apply all Collections to reduce the Borrower
Obligations in accordance with the priorities set forth in Section 4.01.

(b) The Borrower hereby authorizes the Administrative Agent (on behalf of the
Secured Parties), and irrevocably appoints the Administrative Agent as its
attorney-in-fact with full power of substitution and with full authority in the
place and stead of the Borrower, which

 

- 89 -



--------------------------------------------------------------------------------

appointment is coupled with an interest, to take any and all steps in the name
of the Borrower and on behalf of the Borrower necessary or desirable, in the
reasonable determination of the Administrative Agent, after the occurrence and
during the continuation of an Event of Default, to collect any and all amounts
or portions thereof due under any and all Collateral, including endorsing the
name of the Borrower on checks and other instruments representing Collections
and enforcing such Collateral. Notwithstanding anything to the contrary
contained in this subsection, none of the powers conferred upon such
attorney-in-fact pursuant to the preceding sentence shall subject such
attorney-in-fact to any liability if any action taken by it shall prove to be
inadequate or invalid, nor shall they confer any obligations upon such attorney-
in-fact in any manner whatsoever.

(c) The Servicer hereby authorizes the Administrative Agent (on behalf of the
Secured Parties), and irrevocably appoints the Administrative Agent as its
attorney-in-fact with full power of substitution and with full authority in the
place and stead of the Servicer, which appointment is coupled with an interest,
to take any and all steps in the name of the Servicer and on behalf of the
Servicer necessary or desirable, in the reasonable determination of the
Administrative Agent, after the occurrence and during the continuation of an
Event of Default, to collect any and all amounts or portions thereof due under
any and all Collateral, including endorsing the name of the Servicer on checks
and other instruments representing Collections and enforcing such Collateral.
Notwithstanding anything to the contrary contained in this subsection, none of
the powers conferred upon such attorney-in-fact pursuant to the preceding
sentence shall subject such attorney-in-fact to any liability if any action
taken by it shall prove to be inadequate or invalid, nor shall they confer any
obligations upon such attorney-in-fact in any manner whatsoever.

Section 9.05. Responsibilities of the Borrower. (a) Anything herein to the
contrary notwithstanding, the Borrower shall: (i) perform all of its
obligations, if any, under the Contracts related to the Pool Receivables to the
same extent as if interests in such Pool Receivables had not been transferred
hereunder, and the exercise by the Administrative Agent, or any other Credit
Party of their respective rights hereunder shall not relieve the Borrower from
such obligations and (ii) pay when due any taxes, including any sales taxes
payable in connection with the Pool Receivables and their creation and
satisfaction. None of the Credit Parties shall have any obligation or liability
with respect to any Collateral, nor shall any of them be obligated to perform
any of the obligations of the Borrower, the Servicer or any Originator
thereunder.

(b) Foresight hereby irrevocably agrees that if at any time it shall cease to be
the Servicer hereunder, it shall act (if the then-current Servicer so requests)
as the data-processing agent of the Servicer and, in such capacity, Foresight
shall conduct the data-processing functions of the administration of the
Receivables and the Collections thereon in substantially the same way that
Foresight conducted such data-processing functions while it acted as the
Servicer. In connection with any such processing functions, the Borrower shall
pay to Foresight its reasonable out-of-pocket costs and expenses from the
Borrower’s own funds (subject to the priority of payments set forth in
Section 4.01).

Section 9.06. Servicing Fee. (a) Subject to clause (b) below, the Borrower shall
pay the Servicer a fee (the “Servicing Fee”) equal to 1.00% per annum (the
“Servicing Fee Rate”) of the daily average aggregate Outstanding Balance of the
Pool Receivables. Accrued Servicing Fees shall be payable from Collections to
the extent of available funds in accordance with Section 4.01.

 

- 90 -



--------------------------------------------------------------------------------

(b) If the Servicer ceases to be Foresight or an Affiliate thereof, the
Servicing Fee shall be the greater of: (i) the amount calculated pursuant to
clause (a) above and (ii) an alternative amount specified by the successor
Servicer not to exceed 110% of the aggregate reasonable costs and expenses
incurred by such successor Servicer in connection with the performance of its
obligations as Servicer hereunder.

ARTICLE X

EVENTS OF DEFAULT

Section 10.01. Events of Default. If any of the following events (each an “Event
of Default”) shall occur:

(a) (i) the Borrower, any Originator, the Performance Guarantor or the Servicer
shall fail to perform or observe any term, covenant or agreement under this
Agreement or any other Transaction Document (other than any such failure which
would constitute an Event of Default under clause (ii) or (iii) of this
paragraph (a)), and such failure, solely to the extent capable of cure, shall
continue for ten (10) Business Days, (ii) the Borrower, any Originator, the
Performance Guarantor or the Servicer shall fail to make when due (x) any
payment or deposit to be made by it under this Agreement or any other
Transaction Document and such failure shall continue unremedied for two (2)
Business Days or (iii) Foresight shall resign as Servicer, and no successor
Servicer reasonably satisfactory to the Administrative Agent shall have been
appointed;

(b) any representation or warranty made or deemed made by the Borrower, any
Originator, the Performance Guarantor or the Servicer (or any of their
respective officers) under or in connection with this Agreement or any other
Transaction Document or any information or report delivered by the Borrower, any
Originator, the Performance Guarantor or the Servicer pursuant to this Agreement
or any other Transaction Document, shall prove to have been incorrect or untrue
in any material respect when made or deemed made or delivered;

(c) the Borrower or the Servicer shall fail to deliver a Periodic Report
pursuant to this Agreement, and such failure shall remain unremedied for two (2)
Business Days;

(d) this Agreement or any security interest granted pursuant to this Agreement
or any other Transaction Document shall for any reason cease to create, or for
any reason cease to be, a valid and enforceable first priority perfected
security interest in favor of the Administrative Agent with respect to the
Collateral, free and clear of any Adverse Claim;

 

- 91 -



--------------------------------------------------------------------------------

(e) the Borrower, any Originator, the Performance Guarantor or the Servicer
shall generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or any Insolvency Proceeding shall be
instituted by or against the Borrower, any Originator, the Performance Guarantor
or the Servicer and, in the case of any such proceeding instituted against such
Person (but not instituted by such Person), either such proceeding shall remain
undismissed or unstayed for a period of sixty (60) consecutive days, or any of
the actions sought in such proceeding (including the entry of an order for
relief against, or the appointment of a receiver, trustee, custodian or other
similar official for, it or for any substantial part of its property) shall
occur; or the Borrower, any Originator, the Performance Guarantor or the
Servicer shall take any corporate or organizational action to authorize any of
the actions set forth above in this paragraph;

(f) (i) the average for three consecutive Fiscal Months of: (A) the Default
Ratio shall exceed 3.0%, (B) the Delinquency Ratio shall exceed 4.0% or (C) the
Dilution Ratio shall exceed 2.5% or (ii) the Days’ Sales Outstanding shall
exceed 35 days;

(g) a Change in Control shall occur;

(h) a Borrowing Base Deficit shall occur, and shall not have been cured within
two (2) Business Days;

(i) (i) the Borrower shall fail to pay any principal of or premium or interest
on any of its Debt when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement, mortgage, indenture or instrument relating to such Debt (whether
or not such failure shall have been waived under the related agreement);
(ii) any Originator, the Performance Guarantor or the Servicer, or any of their
respective Subsidiaries, individually or in the aggregate, shall fail to pay any
principal of or premium or interest on any of its Debt that is outstanding in a
principal amount of at least $30,000,000 in the aggregate when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period (not to exceed 30 days), if any, specified in the
agreement, mortgage, indenture or instrument relating to such Debt (whether or
not such failure shall have been waived under the related agreement); (iii) any
other event shall occur or condition shall exist under any agreement, mortgage,
indenture or instrument relating to any such Debt (as referred to in clause (i)
or (ii) of this paragraph) and shall continue after the applicable grace period,
if any, specified in such agreement, mortgage, indenture or instrument (whether
or not such failure shall have been waived under the related agreement), if the
effect of such event or condition is to give the applicable debtholders the
right (whether acted upon or not) to accelerate the maturity of such Debt (as
referred to in clause (i) or (ii) of this paragraph) or to terminate the
commitment of any lender thereunder, or (iv) any such Debt (as referred to in
clause (i) or (ii) of this paragraph) shall be declared to be due and payable,
or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased, or an offer to repay, redeem,
purchase or defease such Debt shall be required to be made or the commitment of
any lender thereunder terminated, in each case before the stated maturity
thereof;

 

- 92 -



--------------------------------------------------------------------------------

(j) the Performance Guarantor shall fail to perform any of its obligations under
the Performance Guaranty;

(k) the Borrower shall fail (x) at any time (other than for ten (10) Business
Days following notice of the death or resignation of any Independent Director)
to have an Independent Director who satisfies each requirement and qualification
specified in Section 8.03(c) of this Agreement for Independent Directors, on the
Borrower’s board of directors or (y) to timely notify the Administrative Agent
of any replacement or appointment of any director that is to serve as an
Independent Director on the Borrower’s board of directors as required pursuant
to Section 8.03(c) of this Agreement;

(l) there shall have occurred any event which materially adversely impairs, in
the reasonable discretion of Administrative Agent, the collectibility of the
Pool Receivables generally or any material portion thereof and such event shall
not have been cured within two (2) Business Days after the date that the
Borrower or the Servicer has knowledge or has received notice thereof;

(m) any Letter of Credit is drawn upon and is not fully reimbursed by the
Borrower and such failure to reimburse shall continue unremedied for two
(2) Business Days;

(n) either (i) the Internal Revenue Service shall file notice of a lien pursuant
to Section 6323 of the Code with regard to any assets of the Borrower, any
Originator or the Parent or (ii) the PBGC shall, or shall indicate its intention
to, file notice of a lien pursuant to Section 4068 of ERISA with regard to any
of the assets of the Borrower, the Servicer, any Originator or the Parent;

(o) (i) the occurrence of a Reportable Event; (ii) the adoption of an amendment
to a Pension Plan that would require the provision of security pursuant to
Section 401(a)(29) of the Code; (iii) the existence with respect to any
Multiemployer Plan of an “accumulated funding deficiency” (as defined in
Section 431 of the Code or Section 304 of ERISA), whether or not waived;
(iv) the failure to satisfy the minimum funding standard under Section 412 of
the Code with respect to any Pension Plan; (v) the incurrence of any liability
under Title IV of ERISA with respect to the termination of any Pension Plan or
the withdrawal or partial withdrawal of any of the Borrower, any Originator, the
Servicer, the Parent or any of their respective ERISA Affiliates from any
Multiemployer Plan; (vi) the receipt by any of the Borrower, any Originator, the
Servicer, the Parent or any of their respective ERISA Affiliates from the PBGC
or any plan administrator of any notice relating to the intention to terminate
any Pension Plan or Multiemployer Plan or to appoint a trustee to administer any
Pension Plan or Multiemployer Plan; (vii) the receipt by the Borrower, any
Originator, the Servicer, the Parent or any of their respective ERISA Affiliates
of any notice concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is

 

- 93 -



--------------------------------------------------------------------------------

expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; (viii) the occurrence of a prohibited transaction with respect to any
of the Borrower, any Originator, the Servicer, the Parent or any of their
respective ERISA Affiliates (pursuant to Section 4975 of the Code); (ix) the
occurrence or existence of any other similar event or condition with respect to
a Pension Plan or a Multiemployer Plan, with respect to each of clause (i)
through (ix), either individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect;

(p) a Material Adverse Effect shall occur with respect to the Borrower or the
Performance Guarantor;

(q) a Purchase and Sale Termination Event shall occur under the Purchase and
Sale Agreement;

(r) the Borrower shall be required to register as an “investment company” within
the meaning of the Investment Company Act;

(s) any material provision of this Agreement or any other Transaction Document
shall cease to be in full force and effect or any of the Borrower, any
Originator, the Performance Guarantor or the Servicer shall so state in writing;
or

(t) one or more judgments or decrees shall be entered against the Borrower, any
Originator, the Performance Guarantor or the Servicer, or any Affiliate of any
of the foregoing involving in the aggregate a liability (not paid or to the
extent not covered by a reputable and solvent insurance company) and such
judgments and decrees either shall be final and non-appealable or shall not be
vacated, discharged or stayed or bonded pending appeal for any period of 30
consecutive days, and the aggregate amount of all such judgments equals or
exceeds $30,000,000 (or solely with respect to the Borrower, $12,500);

then, and in any such event, the Administrative Agent may (or, at the direction
of the Majority Group Agents shall) by notice to the Borrower (x) declare the
Termination Date to have occurred (in which case the Termination Date shall be
deemed to have occurred), (y) declare the Final Maturity Date to have occurred
(in which case the Final Maturity Date shall be deemed to have occurred) and
(z) declare the Aggregate Capital and all other Borrower Obligations to be
immediately due and payable (in which case the Aggregate Capital and all other
Borrower Obligations shall be immediately due and payable); provided that,
automatically upon the occurrence of any event (without any requirement for the
giving of notice) described in subsection (e) of this Section 10.01 with respect
to the Borrower, the Termination Date shall occur and the Aggregate Capital and
all other Borrower Obligations shall be immediately due and payable. Upon any
such declaration or designation or upon such automatic termination, the
Administrative Agent and the other Secured Parties shall have, in addition to
the rights and remedies which they may have under this Agreement and the other
Transaction Documents, all other rights and remedies provided after default
under the UCC and under other Applicable Law, which rights and remedies shall be
cumulative. Any proceeds from liquidation of the Collateral shall be applied in
the order of priority set forth in Section 4.01.

 

- 94 -



--------------------------------------------------------------------------------

ARTICLE XI

THE ADMINISTRATIVE AGENT

Section 11.01. Authorization and Action. Each Credit Party hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. The Administrative Agent shall not have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against the Administrative Agent. The Administrative Agent
does not assume, nor shall it be deemed to have assumed, any obligation to, or
relationship of trust or agency with, the Borrower or any Affiliate thereof or
any Credit Party except for any obligations expressly set forth herein.
Notwithstanding any provision of this Agreement or any other Transaction
Document, in no event shall the Administrative Agent ever be required to take
any action which exposes the Administrative Agent to personal liability or which
is contrary to any provision of any Transaction Document or Applicable Law.

Section 11.02. Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them as Administrative
Agent under or in connection with this Agreement (including, without limitation,
the Administrative Agent’s servicing, administering or collecting Pool
Receivables in the event it replaces the Servicer in such capacity pursuant to
Section 9.01), in the absence of its or their own gross negligence or willful
misconduct. Without limiting the generality of the foregoing, the Administrative
Agent: (a) may consult with legal counsel (including counsel for any Credit
Party or the Servicer), independent certified public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (b) makes no warranty or representation to any Credit
Party (whether written or oral) and shall not be responsible to any Credit Party
for any statements, warranties or representations (whether written or oral) made
by any other party in or in connection with this Agreement; (c) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement on the part of any
Credit Party or to inspect the property (including the books and records) of any
Credit Party; (d) shall not be responsible to any Credit Party for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other instrument or document furnished pursuant hereto;
and (e) shall be entitled to rely, and shall be fully protected in so relying,
upon any notice (including notice by telephone), consent, certificate or other
instrument or writing (which may be by facsimile) believed by it to be genuine
and signed or sent by the proper party or parties.

Section 11.03. Administrative Agent and Affiliates. With respect to any Credit
Extension or interests therein owned by any Credit Party that is also the
Administrative Agent, such Credit Party shall have the same rights and powers
under this Agreement as any other Credit Party and may exercise the same as
though it were not the Administrative Agent. The Administrative Agent and any of
its Affiliates may generally engage in any kind of business with the Borrower or
any Affiliate thereof and any Person who may do business with or own securities
of the Borrower or any Affiliate thereof, all as if the Administrative Agent
were not the Administrative Agent hereunder and without any duty to account
therefor to any other Secured Party.

 

- 95 -



--------------------------------------------------------------------------------

Section 11.04. Indemnification of Administrative Agent. Each Committed Lender
agrees to indemnify the Administrative Agent (to the extent not reimbursed by
the Borrower or any Affiliate thereof), ratably according to the respective
Percentage of such Committed Lender, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any other Transaction Document
or any action taken or omitted by the Administrative Agent under this Agreement
or any other Transaction Document; provided that no Committed Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence or willful misconduct.

Section 11.05. Delegation of Duties. The Administrative Agent may execute any of
its duties through agents or attorneys-in-fact and shall be entitled to advice
of counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

Section 11.06. Action or Inaction by Administrative Agent. The Administrative
Agent shall in all cases be fully justified in failing or refusing to take
action under any Transaction Document unless it shall first receive such advice
or concurrence of the Group Agents or the Majority Group Agents, as the case may
be, and assurance of its indemnification by the Committed Lenders, as it deems
appropriate. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement or any other
Transaction Document in accordance with a request or at the direction of the
Group Agents or the Majority Group Agents, as the case may be, and such request
or direction and any action taken or failure to act pursuant thereto shall be
binding upon all Credit Parties. The Credit Parties and the Administrative Agent
agree that unless any action to be taken by the Administrative Agent under a
Transaction Document (i) specifically requires the advice or concurrence of all
Group Agents or (ii) may be taken by the Administrative Agent alone or without
any advice or concurrence of any Group Agent, then the Administrative Agent may
take action based upon the advice or concurrence of the Majority Group Agents.

Section 11.07. Notice of Events of Default; Action by Administrative Agent. The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Unmatured Event of Default or Event of Default unless the
Administrative Agent has received notice from any Credit Party or the Borrower
stating that an Unmatured Event of Default or Event of Default has occurred
hereunder and describing such Unmatured Event of Default or Event of Default. If
the Administrative Agent receives such a notice, it shall promptly give notice
thereof to each Group Agent, whereupon each Group Agent shall promptly give
notice thereof to its respective Conduit Lender(s), Related Committed Lender(s)
and LC Participant(s). The Administrative Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, concerning an
Unmatured Event of Default or Event of Default or any other matter hereunder as
the Administrative Agent deems advisable and in the best interests of the
Secured Parties.

 

- 96 -



--------------------------------------------------------------------------------

Section 11.08. Non-Reliance on Administrative Agent and Other Parties. Each
Credit Party expressly acknowledges that neither the Administrative Agent nor
any of its directors, officers, agents or employees has made any representations
or warranties to it and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of the Borrower or any Affiliate thereof,
shall be deemed to constitute any representation or warranty by the
Administrative Agent. Each Credit Party represents and warrants to the
Administrative Agent that, independently and without reliance upon the
Administrative Agent or any other Credit Party and based on such documents and
information as it has deemed appropriate, it has made and will continue to make
its own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Borrower,
each Originator, the Performance Guarantor or the Servicer and the Pool
Receivables and its own decision to enter into this Agreement and to take, or
omit, action under any Transaction Document. Except for items expressly required
to be delivered under any Transaction Document by the Administrative Agent to
any Credit Party, the Administrative Agent shall not have any duty or
responsibility to provide any Credit Party with any information concerning the
Borrower, any Originator, the Performance Guarantor or the Servicer that comes
into the possession of the Administrative Agent or any of its directors,
officers, agents, employees, attorneys-in-fact or Affiliates.

Section 11.09. Successor Administrative Agent. (a) The Administrative Agent may,
upon at least thirty (30) days’ notice to the Borrower, the Servicer and each
Group Agent, resign as Administrative Agent. Except as provided below, such
resignation shall not become effective until a successor Administrative Agent is
appointed by the Majority Group Agents as a successor Administrative Agent and
has accepted such appointment. If no successor Administrative Agent shall have
been so appointed by the Majority Group Agents, within thirty (30) days after
the departing Administrative Agent’s giving of notice of resignation, the
departing Administrative Agent may, on behalf of the Secured Parties, appoint a
successor Administrative Agent as successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Majority
Group Agents within sixty (60) days after the departing Administrative Agent’s
giving of notice of resignation, the departing Administrative Agent may, on
behalf of the Secured Parties, petition a court of competent jurisdiction to
appoint a successor Administrative Agent.

(b) Upon such acceptance of its appointment as Administrative Agent hereunder by
a successor Administrative Agent, such successor Administrative Agent shall
succeed to and become vested with all the rights and duties of the resigning
Administrative Agent, and the resigning Administrative Agent shall be discharged
from its duties and obligations under the Transaction Documents. After any
resigning Administrative Agent’s resignation hereunder, the provisions of this
Article XI and Article XIII shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was the Administrative Agent.

 

- 97 -



--------------------------------------------------------------------------------

ARTICLE XII

THE GROUP AGENTS

Section 12.01. Authorization and Action. Each Credit Party that belongs to a
Group hereby appoints and authorizes the Group Agent for such Group to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to such Group Agent by the terms hereof, together with such
powers as are reasonably incidental thereto. No Group Agent shall have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against any Group Agent. No Group Agent assumes, nor shall
it be deemed to have assumed, any obligation to, or relationship of trust or
agency with the Borrower or any Affiliate thereof, any Lender except for any
obligations expressly set forth herein. Notwithstanding any provision of this
Agreement or any other Transaction Document, in no event shall any Group Agent
ever be required to take any action which exposes such Group Agent to personal
liability or which is contrary to any provision of any Transaction Document or
Applicable Law.

Section 12.02. Group Agent’s Reliance, Etc. No Group Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them as a Group Agent under or in connection with
this Agreement or any other Transaction Documents in the absence of its or their
own gross negligence or willful misconduct. Without limiting the generality of
the foregoing, a Group Agent: (a) may consult with legal counsel (including
counsel for the Administrative Agent, the Borrower or the Servicer), independent
certified public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (b) makes no
warranty or representation to any Credit Party (whether written or oral) and
shall not be responsible to any Credit Party for any statements, warranties or
representations (whether written or oral) made by any other party in or in
connection with this Agreement or any other Transaction Document; (c) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or any other
Transaction Document on the part of the Borrower or any Affiliate thereof or any
other Person or to inspect the property (including the books and records) of the
Borrower or any Affiliate thereof; (d) shall not be responsible to any Credit
Party for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Transaction Documents or any
other instrument or document furnished pursuant hereto; and (e) shall be
entitled to rely, and shall be fully protected in so relying, upon any notice
(including notice by telephone), consent, certificate or other instrument or
writing (which may be by facsimile) believed by it to be genuine and signed or
sent by the proper party or parties.

Section 12.03. Group Agent and Affiliates. With respect to any Credit Extension
or interests therein owned by any Credit Party that is also a Group Agent, such
Credit Party shall have the same rights and powers under this Agreement as any
other Lender and may exercise the same as though it were not a Group Agent. A
Group Agent and any of its Affiliates may generally engage in any kind of
business with the Borrower or any Affiliate thereof and any Person who may do
business with or own securities of the Borrower or any Affiliate thereof or any
of their respective Affiliates, all as if such Group Agent were not a Group
Agent hereunder and without any duty to account therefor to any other Secured
Party.

 

- 98 -



--------------------------------------------------------------------------------

Section 12.04. Indemnification of Group Agents. Each Committed Lender in any
Group agrees to indemnify the Group Agent for such Group (to the extent not
reimbursed by the Borrower or any Affiliate thereof), ratably according to the
proportion of the Percentage of such Committed Lender to the aggregate
Percentages of all Committed Lenders in such Group, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against such Group Agent in any way
relating to or arising out of this Agreement or any other Transaction Document
or any action taken or omitted by such Group Agent under this Agreement or any
other Transaction Document; provided that no Committed Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Group Agent’s gross negligence or willful misconduct.

Section 12.05. Delegation of Duties. Each Group Agent may execute any of its
duties through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. No Group Agent shall
be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

Section 12.06. Notice of Events of Default. No Group Agent shall be deemed to
have knowledge or notice of the occurrence of any Unmatured Event of Default or
Event of Default unless such Group Agent has received notice from the
Administrative Agent, any other Group Agent, any other Credit Party, the
Servicer or the Borrower stating that an Unmatured Event of Default or Event of
Default has occurred hereunder and describing such Unmatured Event of Default or
Event of Default. If a Group Agent receives such a notice, it shall promptly
give notice thereof to the Credit Parties in its Group and to the Administrative
Agent (but only if such notice received by such Group Agent was not sent by the
Administrative Agent). A Group Agent may take such action concerning an
Unmatured Event of Default or Event of Default as may be directed by Committed
Lenders in its Group representing a majority of the Commitments in such Group
(subject to the other provisions of this Article XII), but until such Group
Agent receives such directions, such Group Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, as such Group Agent
deems advisable and in the best interests of the Conduit Lenders and Committed
Lenders in its Group.

Section 12.07. Non-Reliance on Group Agent and Other Parties. Each Credit Party
expressly acknowledges that neither the Group Agent for its Group nor any of
such Group Agent’s directors, officers, agents or employees has made any
representations or warranties to it and that no act by such Group Agent
hereafter taken, including any review of the affairs of the Borrower or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by such Group Agent. Each Credit Party represents and warrants to the Group
Agent for its Group that, independently and without reliance upon such Group
Agent, any other Group Agent, the Administrative Agent or any other Credit Party
and based on such documents and information as it has deemed appropriate, it has
made and will continue to make its own appraisal of and investigation into the
business, operations, property, prospects, financial and

 

- 99 -



--------------------------------------------------------------------------------

other conditions and creditworthiness of the Borrower or any Affiliate thereof
and the Receivables and its own decision to enter into this Agreement and to
take, or omit, action under any Transaction Document. Except for items expressly
required to be delivered under any Transaction Document by a Group Agent to any
Credit Party in its Group, no Group Agent shall have any duty or responsibility
to provide any Credit Party in its Group with any information concerning the
Borrower or any Affiliate thereof that comes into the possession of such Group
Agent or any of its directors, officers, agents, employees, attorneys-in-fact or
Affiliates.

Section 12.08. Successor Group Agent. Any Group Agent may, upon at least thirty
(30) days’ notice to the Administrative Agent, the Borrower, the Servicer and
the Credit Parties in its Group, resign as Group Agent for its Group. Such
resignation shall not become effective until a successor Group Agent is
appointed by the Lender(s) in such Group. Upon such acceptance of its
appointment as Group Agent for such Group hereunder by a successor Group Agent,
such successor Group Agent shall succeed to and become vested with all the
rights and duties of the resigning Group Agent, and the resigning Group Agent
shall be discharged from its duties and obligations under the Transaction
Documents. After any resigning Group Agent’s resignation hereunder, the
provisions of this Article XII and Article XIII shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was a Group Agent.

Section 12.09. Reliance on Group Agent. Unless otherwise advised in writing by a
Group Agent or by any Credit Party in such Group Agent’s Group, each party to
this Agreement may assume that (i) such Group Agent is acting for the benefit
and on behalf of each of the Credit Parties in its Group, as well as for the
benefit of each assignee or other transferee from any such Person and (ii) each
action taken by such Group Agent has been duly authorized and approved by all
necessary action on the part of the Credit Parties in its Group.

ARTICLE XIII

INDEMNIFICATION

Section 13.01. Indemnities by the Borrower. (a) Without limiting any other
rights that the Administrative Agent, the Credit Parties, the Affected Persons
and their respective assigns, officers, directors, agents and employees (each, a
“Borrower Indemnified Party”) may have hereunder or under Applicable Law, the
Borrower hereby agrees to indemnify each Borrower Indemnified Party from and
against any and all claims, losses and liabilities (including Attorney Costs)
(all of the foregoing being collectively referred to as “Borrower Indemnified
Amounts”) arising out of or resulting from this Agreement or any other
Transaction Document or the use of proceeds of the Credit Extensions or the
security interest in respect of any Pool Receivable or any other Collateral;
excluding, however, (a) Borrower Indemnified Amounts to the extent a final
judgment of a court of competent jurisdiction holds that such Borrower
Indemnified Amounts resulted from the gross negligence or willful misconduct by
the Borrower Indemnified Party seeking indemnification and (b) Taxes that are
covered by Section 5.03. Without limiting or being limited by the foregoing, the
Borrower shall pay on demand (it being understood that if any portion of such
payment obligation is made from Collections, such payment will be made at the
time and in the order of priority set forth in Section 4.01), to each Borrower
Indemnified

 

- 100 -



--------------------------------------------------------------------------------

Party any and all amounts necessary to indemnify such Borrower Indemnified Party
from and against any and all Borrower Indemnified Amounts relating to or
resulting from any of the following (but excluding Borrower Indemnified Amounts
and Taxes described in clauses (a) and (b) above):

(i) any Pool Receivable which the Borrower or the Servicer includes as an
Eligible Receivable as part of the Net Receivables Pool Balance but which is not
an Eligible Receivable at such time;

(ii) any representation, warranty or statement made or deemed made by the
Borrower (or any of its respective officers) under or in connection with this
Agreement, any of the other Transaction Documents, any Periodic Report or any
other information or report delivered by or on behalf of the Borrower pursuant
hereto which shall have been untrue or incorrect when made or deemed made;

(iii) the failure by the Borrower to comply with any Applicable Law with respect
to any Pool Receivable or the related Contract; or the failure of any Pool
Receivable or the related Contract to conform to any such Applicable Law;

(iv) the failure to vest in the Administrative Agent a first priority perfected
security interest in all or any portion of the Collateral, in each case free and
clear of any Adverse Claim;

(v) the failure to have filed, or any delay in filing, financing statements
(including as-extracted collateral filings), financing statement amendments,
continuation statements or other similar instruments or documents under the UCC
of any applicable jurisdiction or other Applicable Laws with respect to any Pool
Receivable and the other Collateral and Collections in respect thereof, whether
at the time of any Credit Extension or at any subsequent time;

(vi) any dispute, claim or defense (other than discharge in bankruptcy) of an
Obligor to the payment of any Pool Receivable (including, without limitation, a
defense based on such Pool Receivable or the related Contract not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from or relating to
collection activities with respect to such Pool Receivable;

(vii) any failure of the Borrower to perform any its duties or obligations in
accordance with the provisions hereof and of each other Transaction Document
related to Pool Receivables or to timely and fully comply with the Credit and
Collection Policy in regard to each Pool Receivable;

(viii) any products liability, environmental or other claim arising out of or in
connection with any Pool Receivable or other merchandise, goods or services
which are the subject of or related to any Pool Receivable;

 

- 101 -



--------------------------------------------------------------------------------

(ix) the commingling of Collections of Pool Receivables at any time with other
funds;

(x) any investigation, litigation or proceeding (actual or threatened) related
to this Agreement or any other Transaction Document or the use of proceeds of
any Credit Extensions or in respect of any Pool Receivable or other Collateral
or any related Contract;

(xi) any failure of the Borrower to comply with its covenants, obligations and
agreements contained in this Agreement or any other Transaction Document;

(xii) any setoff with respect to any Pool Receivable;

(xiii) any claim brought by any Person other than a Borrower Indemnified Party
arising from any activity by the Borrower or any Affiliate of the Borrower in
servicing, administering or collecting any Pool Receivable;

(xiv) the failure by the Borrower to pay when due any taxes, including, without
limitation, sales, excise or personal property taxes;

(xv) any failure of a Lock-Box Bank to comply with the terms of the applicable
Lock-Box Agreement, the termination by a Lock-Box Bank of a Lock-Box Agreement
or any amounts payable by the Administrative Agent to a Lock-Box Bank under any
Lock-Box Agreement;

(xvi) any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Pool Receivable (including,
without limitation, a defense based on such Pool Receivable or the related
Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of goods or the rendering of services related to such
Pool Receivable or the furnishing or failure to furnish any such goods or
services or other similar claim or defense not arising from the financial
inability of any Obligor to pay undisputed indebtedness;

(xvii) any action taken by the Administrative Agent as attorney-in-fact for the
Borrower, any Originator or the Servicer pursuant to this Agreement or any other
Transaction Document;

(xviii) the use of proceeds of any Credit Extension or the usage of any Letter
of Credit; or

(xix) any reduction in Capital as a result of the distribution of Collections if
all or a portion of such distributions shall thereafter be rescinded or
otherwise must be returned for any reason.

 

- 102 -



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in this Agreement, solely for
purposes of the Borrower’s indemnification obligations in clauses (ii), (iii),
(vii) and (xi) of this Article XIII, any representation, warranty or covenant
qualified by the occurrence or non-occurrence of a material adverse effect or
similar concepts of materiality shall be deemed to be not so qualified.

(c) If for any reason the foregoing indemnification is unavailable to any
Borrower Indemnified Party or insufficient to hold it harmless, then the
Borrower shall contribute to such Borrower Indemnified Party the amount paid or
payable by such Borrower Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect the relative
economic interests of the Borrower and its Affiliates on the one hand and such
Borrower Indemnified Party on the other hand in the matters contemplated by this
Agreement as well as the relative fault of the Borrower and its Affiliates and
such Borrower Indemnified Party with respect to such loss, claim, damage or
liability and any other relevant equitable considerations. The reimbursement,
indemnity and contribution obligations of the Borrower under this Section shall
be in addition to any liability which the Borrower may otherwise have, shall
extend upon the same terms and conditions to each Borrower Indemnified Party,
and shall be binding upon and inure to the benefit of any successors, assigns,
heirs and personal representatives of the Borrower and the Borrower Indemnified
Parties.

(d) Any indemnification or contribution under this Section shall survive the
termination of this Agreement.

Section 13.02. Indemnification by the Servicer. (a) The Servicer hereby agrees
to indemnify and hold harmless the Borrower, the Administrative Agent, the
Credit Parties, the Affected Persons and their respective assigns, officers,
directors, agents and employees (each, a “Servicer Indemnified Party”), from and
against any loss, liability, expense, damage or injury suffered or sustained by
reason of any acts, omissions or alleged acts or omissions arising out of
activities of the Servicer pursuant to this Agreement or any other Transaction
Document, including any judgment, award, settlement, Attorney Costs and other
costs or expenses incurred in connection with the defense of any actual or
threatened action, proceeding or claim (all of the foregoing being collectively
referred to as, “Servicer Indemnified Amounts”); excluding (i) Servicer
Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Servicer Indemnified Amounts resulted from the
gross negligence or willful misconduct by the Servicer Indemnified Party seeking
indemnification, (ii) Taxes that are covered by Section 5.03 and (iii) Servicer
Indemnified Amounts to the extent the same includes losses in respect of Pool
Receivables that are uncollectible solely on account of the insolvency,
bankruptcy, lack of creditworthiness or other financial inability to pay of the
related Obligor. Without limiting or being limited by the foregoing, the
Servicer shall pay on demand, to each Servicer Indemnified Party any and all
amounts necessary to indemnify such Servicer Indemnified Party from and against
any and all Servicer Indemnified Amounts relating to or resulting from any of
the following (but excluding Servicer Indemnified Amounts described in
clauses (i), (ii) and (iii) above):

(i) any representation, warranty or statement made or deemed made by the
Servicer (or any of its respective officers) under or in connection with this
Agreement, any of the other Transaction Documents, any Periodic Report or any
other information or report delivered by or on behalf of the Servicer pursuant
hereto which shall have been untrue or incorrect when made or deemed made;

 

- 103 -



--------------------------------------------------------------------------------

(ii) the failure by the Servicer to comply with any Applicable Law with respect
to any Pool Receivable or the related Contract; or the failure of any Pool
Receivable or the related Contract to conform to any such Applicable Law;

(iii) the commingling of Collections of Pool Receivables at any time with other
funds; or

(iv) any failure of the Servicer to comply with its covenants, obligations and
agreements contained in this Agreement or any other Transaction Document.

(b) If for any reason the foregoing indemnification is unavailable to any
Servicer Indemnified Party or insufficient to hold it harmless, then the
Servicer shall contribute to the amount paid or payable by such Servicer
Indemnified Party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative economic interests of the
Servicer and its Affiliates on the one hand and such Servicer Indemnified Party
on the other hand in the matters contemplated by this Agreement as well as the
relative fault of the Servicer and its Affiliates and such Servicer Indemnified
Party with respect to such loss, claim, damage or liability and any other
relevant equitable considerations. The reimbursement, indemnity and contribution
obligations of the Servicer under this Section shall be in addition to any
liability which the Servicer may otherwise have, shall extend upon the same
terms and conditions to Servicer Indemnified Party, and shall be binding upon
and inure to the benefit of any successors, assigns, heirs and personal
representatives of the Servicer and the Servicer Indemnified Parties.

(c) Any indemnification or contribution under this Section shall survive the
termination of this Agreement.

ARTICLE XIV

MISCELLANEOUS

Section 14.01. Amendments, Etc. (a) No failure on the part of any Credit Party
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. No amendment or waiver of any provision of this Agreement or consent to
any departure by any of the Borrower or any Affiliate thereof shall be effective
unless in a writing signed by the Administrative Agent and the Majority Group
Agents (and, in the case of any amendment, also signed by the Borrower), and
then such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
(A) no amendment, waiver or consent shall, unless in writing and signed by the
Servicer, affect the rights or duties of the Servicer under this Agreement;
(B) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent and each Group Agent:

(i) change (directly or indirectly) the definitions of, Borrowing Base Deficit,
Defaulted Receivable, Delinquent Receivable, Eligible Receivable, Facility
Limit, Final Maturity Date, Net Receivables Pool Balance or Total Reserves
contained in this Agreement, or increase the then existing Concentration
Percentage or Special Concentration Limit for any Obligor or change the
calculation of the Borrowing Base;

 

- 104 -



--------------------------------------------------------------------------------

(ii) reduce the amount of Capital or Interest that is payable on account of any
Loan or with respect to any other Credit Extension or delay any scheduled date
for payment thereof;

(iii) change any Event of Default;

(iv) release all or a material portion of the Collateral from the Administrative
Agent’s security interest created hereunder;

(v) release the Performance Guarantor from any of its obligations under the
Performance Guaranty or terminate the Performance Guaranty;

(vi) change any of the provisions of this Section 14.01 or the definition of
“Majority Group Agents”; or

(vii) change the order of priority in which Collections are applied pursuant to
Section 4.01.

Notwithstanding the foregoing, (A) no amendment, waiver or consent shall
increase any Committed Lender’s or LC Participant’s Commitment hereunder without
the consent of such Committed Lender or LC Participant, as applicable and (B) no
amendment, waiver or consent shall reduce any Fees payable by the Borrower to
any member of any Group or delay the dates on which any such Fees are payable,
in either case, without the consent of the Group Agent for such Group.

Section 14.02. Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall not include
facsimile communication, but shall include email communication) and delivered,
to each party hereto, at its address set forth under its name on Schedule III
hereto or at such other address as shall be designated by such party in a
written notice to the other parties hereto. Notices and communications shall be
effective when received.

Section 14.03. Assignability; Addition of Lenders.

(a) Assignment by Conduit Lenders. This Agreement and the rights of each Conduit
Lender hereunder (including each Loan made by it hereunder) shall be assignable
by such Conduit Lender and its successors and permitted assigns (i) to any
Program Support Provider of

 

- 105 -



--------------------------------------------------------------------------------

such Conduit Lender without prior notice to or consent from the Borrower or any
other party, or any other condition or restriction of any kind, (ii) to any
other Lender with prior notice to the Borrower but without consent from the
Borrower or (iii) with the prior written consent of the Borrower (such consent
not to be unreasonably withheld, conditioned or delayed; provided, however, that
such consent shall not be required if an Event of Default or Unmatured Event of
Default has occurred and is continuing), to any other Eligible Assignee. Each
assignor of a Loan or any interest therein may, in connection with the
assignment or participation, disclose to the assignee or Participant any
information relating to the Borrower and its Affiliates, including the
Receivables, furnished to such assignor by or on behalf of the Borrower and its
Affiliates or by the Administrative Agent; provided that, prior to any such
disclosure, the assignee or Participant agrees to preserve the confidentiality
of any confidential information relating to the Borrower and its Affiliates
received by it from any of the foregoing entities in a manner consistent with
Section 14.06(b).

(b) Assignment by Committed Lenders. Each Committed Lender may assign to any
Eligible Assignee or to any other Committed Lender all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitment and any Loan or interests therein owned by it);
provided, however that

(i) except for an assignment by a Committed Lender to either an Affiliate of
such Committed Lender or any other Committed Lender, each such assignment shall
require the prior written consent of the Borrower (such consent not to be
unreasonably withheld, conditioned or delayed; provided, however, that such
consent shall not be required if an Event of Default or an Unmatured Event of
Default has occurred and is continuing);

(ii) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement;

(iii) the amount being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance Agreement with respect to such
assignment) shall in no event be less than the lesser of (x) $5,000,000 and
(y) all of the assigning Committed Lender’s Commitment; and

(iv) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance Agreement.

Upon such execution, delivery, acceptance and recording from and after the
effective date specified in such Assignment and Acceptance Agreement, (x) the
assignee thereunder shall be a party to this Agreement, and to the extent that
rights and obligations under this Agreement have been assigned to it pursuant to
such Assignment and Acceptance Agreement, have the rights and obligations of a
Committed Lender hereunder and (y) the assigning Committed Lender shall, to the
extent that rights and obligations have been assigned by it pursuant to such
Assignment and Acceptance Agreement, relinquish such rights and be released from
such obligations under this Agreement (and, in the case of an Assignment and
Acceptance Agreement covering all or the remaining portion of an assigning
Committed Lender’s rights and obligations under this Agreement, such Committed
Lender shall cease to be a party hereto).

 

- 106 -



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent shall, acting solely for this purpose as
an agent of the Borrower, maintain at its address referred to on Schedule III of
this Agreement (or such other address of the Administrative Agent notified by
the Administrative Agent to the other parties hereto) a copy of each Assignment
and Acceptance Agreement delivered to and accepted by it and a register for the
recordation of the names and addresses of the Committed Lenders and the Conduit
Lenders, the Commitment of each Committed Lender and the aggregate outstanding
Capital (and stated interest) of the Loans of each Conduit Lender and Committed
Lender from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Servicer, the Administrative Agent, the Group Agents, and the
other Credit Parties may treat each Person whose name is recorded in the
Register as a Committed Lender or Conduit Lender, as the case may be, under this
Agreement for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower, the Servicer, the LC Bank, any Group Agent, any
Conduit Lender or any Committed Lender at any reasonable time and from time to
time upon reasonable prior notice.

(d) Procedure. Upon its receipt of an Assignment and Acceptance Agreement
executed and delivered by an assigning Committed Lender and an Eligible Assignee
or assignee Committed Lender, the Administrative Agent shall, if such Assignment
and Acceptance Agreement has been duly completed, (i) accept such Assignment and
Acceptance Agreement, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower and the Servicer.

(e) Participations. Each Committed Lender may sell participations to one or more
Eligible Assignees (each, a “Participant”) in or to all or a portion of its
rights and/or obligations under this Agreement (including, without limitation,
all or a portion of its Commitment and the interests in the Loans owned by it);
provided, however, that

(i) such Committed Lender’s obligations under this Agreement (including, without
limitation, its Commitment to the Borrower hereunder) shall remain unchanged,
and

(ii) such Committed Lender shall remain solely responsible to the other parties
to this Agreement for the performance of such obligations.

The Administrative Agent, the Group Agents, the LC Bank, the LC Participants,
the Conduit Lenders, the other Committed Lenders, the Borrower and the Servicer
shall have the right to continue to deal solely and directly with such Committed
Lender in connection with such Committed Lender’s rights and obligations under
this Agreement.

(f) Participant Register. Each Committed Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant

 

- 107 -



--------------------------------------------------------------------------------

Register”); provided that no Committed Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any Commitments, Loans, Letters of Credit or its other obligations under this
Agreement) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Committed Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

(g) Assignments by Agents. This Agreement and the rights and obligations of the
Administrative Agent and each Group Agent herein shall be assignable by the
Administrative Agent or such Group Agent, as the case may be, and its successors
and assigns; provided that in the case of an assignment to a Person that is not
an Affiliate of the Administrative Agent or such Group Agent, so long as no
Event of Default or Unmatured Event of Default has occurred and is continuing,
such assignment shall require the Borrower’s consent (not to be unreasonably
withheld, conditioned or delayed).

(h) Assignments by the Borrower or the Servicer. Neither the Borrower nor,
except as provided in Section 9.01, the Servicer may assign any of its
respective rights or obligations hereunder or any interest herein without the
prior written consent of the Administrative Agent, the LC Bank and each Group
Agent (such consent to be provided or withheld in the sole discretion of such
Person).

(i) Addition of Lenders or Groups. The Borrower may, with written notice to the
Administrative Agent and each Group Agent, add additional Persons as Lenders (by
creating a new Group) or cause an existing Lender or LC Participant to increase
its Commitment; provided, however, that the Commitment of any existing Lender or
LC Participant may only be increased with the prior written consent of such
Lender or LC Participant. Each new Lender or LC Participant (or Group) shall
become a party hereto, by executing and delivering to the Administrative Agent
and the Borrower, an assumption agreement (each, an “Assumption Agreement”) in
the form of Exhibit C hereto (which Assumption Agreement shall, in the case of
any new Lender or LC Participant, be executed by each Person in such new
Lender’s Group).

(j) Pledge to a Federal Reserve Bank. Notwithstanding anything to the contrary
set forth herein, (i) any Lender, Program Support Provider or any of their
respective Affiliates may at any time pledge or grant a security interest in all
or any portion of its interest in, to and under this Agreement (including,
without limitation, rights to payment of Capital and Interest) and any other
Transaction Document to secure its obligations to a Federal Reserve Bank,
without notice to or the consent of the Borrower, the Servicer, any Affiliate
thereof or any Credit Party; provided, however, that that no such pledge shall
relieve such assignor of its obligations under this Agreement.

 

- 108 -



--------------------------------------------------------------------------------

(k) Pledge to a Security Trustee. Notwithstanding anything to the contrary set
forth herein, (i) any Lender, Program Support Provider or any of their
respective Affiliates may at any time pledge or grant a security interest in all
or any portion of its interest in, to and under this Agreement (including,
without limitation, rights to payment of Capital and Interest) and any other
Transaction Document to a security trustee in connection with the funding by
such Person of Loans, without notice to or the consent of the Borrower, the
Servicer, any Affiliate thereof or any Credit Party; provided, however, that
that no such pledge shall relieve such assignor of its obligations under this
Agreement.

Section 14.04. Costs and Expenses. In addition to the rights of indemnification
granted under Section 13.01 hereof, the Borrower agrees to pay on demand all
reasonable out-of-pocket costs and expenses in connection with the preparation,
negotiation, execution, delivery and administration of this Agreement, any
Program Support Agreement (or any supplement or amendment thereof) related to
this Agreement and the other Transaction Documents (together with all
amendments, restatements, supplements, consents and waivers, if any, from time
to time hereto and thereto), including, without limitation, (i) the reasonable
Attorney Costs for the Administrative Agent and the other Credit Parties and any
of their respective Affiliates with respect thereto and with respect to advising
the Administrative Agent and the other Credit Parties and their respective
Affiliates as to their rights and remedies under this Agreement and the other
Transaction Documents and (ii) reasonable accountants’, auditors’ and
consultants’ fees and expenses for the Administrative Agent and the other Credit
Parties and any of their respective Affiliates and the fees and charges of any
nationally recognized statistical rating agency incurred in connection with the
administration and maintenance of this Agreement or advising the Administrative
Agent or any other Credit Party as to their rights and remedies under this
Agreement or as to any actual or reasonably claimed breach of this Agreement or
any other Transaction Document. In addition, the Borrower agrees to pay on
demand all reasonable out-of-pocket costs and expenses (including reasonable
Attorney Costs), of the Administrative Agent and the other Credit Parties and
their respective Affiliates, incurred in connection with the enforcement of any
of their respective rights or remedies under the provisions of this Agreement
and the other Transaction Documents.

Section 14.05. No Proceedings; Limitation on Payments. (a) Each of the Borrower,
the Administrative Agent, the Servicer, each Group Agent, the LC Bank, each LC
Participant, each Lender and each assignee of a Loan or any interest agrees that
it will not institute against, or join any other Person in instituting against,
any Conduit Lender any Insolvency Proceeding so long as any Notes or other
senior indebtedness issued by such Conduit Lender shall be outstanding or there
shall not have elapsed one year plus one day since the last day on which any
such Notes or other senior indebtedness shall have been outstanding.

(b) Each of the Servicer, each Group Agent, each Lender and each assignee of a
Loan or any interest therein, hereby covenants and agrees that it will not
institute against, or join any other Person in instituting against, the Borrower
any Insolvency Proceeding until one year and one day after the Final Payout
Date; provided, that the Administrative Agent may take any such action in its
sole discretion following the occurrence of an Event of Default.

 

- 109 -



--------------------------------------------------------------------------------

(c) Notwithstanding any provisions contained in this Agreement to the contrary,
a Conduit Lender shall not, and shall be under no obligation to, pay any amount,
if any, payable by it pursuant to this Agreement or any other Transaction
Document unless (i) such Conduit Lender has received funds which may be used to
make such payment and which funds are not required to repay such Conduit
Lender’s Notes when due and (ii) after giving effect to such payment, either
(x) such Conduit Lender could issue Notes to refinance all of its outstanding
Notes (assuming such outstanding Notes matured at such time) in accordance with
the program documents governing such Conduit Lender’s securitization program or
(y) all of such Conduit Lender’s Notes are paid in full. Any amount which any
Conduit Lender does not pay pursuant to the operation of the preceding sentence
shall not constitute a claim (as defined in Section 101 of the Bankruptcy Code)
against or company obligation of such Conduit Lender for any such insufficiency
unless and until such Conduit Lender satisfies the provisions of clauses (i) and
(ii) above. The provisions of this Section 14.05 shall survive any termination
of this Agreement.

Section 14.06. Confidentiality. (a) Each of the Borrower and the Servicer
covenants and agrees to hold in confidence, and not disclose to any Person, the
terms of this Agreement or the Fee Letter (including any fees payable in
connection with this Agreement, the Fee Letter or any other Transaction Document
or the identity of the Administrative Agent or any other Credit Party), except
as the Administrative Agent and each Group Agent may have consented to in
writing prior to any proposed disclosure; provided, however, that it may
disclose such information (i) to its Advisors and Representatives, (ii) to the
extent such information has become available to the public other than as a
result of a disclosure by or through the Borrower, the Servicer or their
Advisors and Representatives or (iii) to the extent it should be (A) required by
Applicable Law, or in connection with any legal or regulatory proceeding or
(B) requested by any Governmental Authority to disclose such information;
provided, that, in the case of clause (iii) above, the Borrower and the Servicer
will use reasonable efforts to maintain confidentiality and will (unless
otherwise prohibited by Applicable Law) notify the Administrative Agent and the
affected Credit Party of its intention to make any such disclosure prior to
making such disclosure. Each of the Borrower and the Servicer agrees to be
responsible for any breach of this Section by its Representatives and Advisors
and agrees that its Representatives and Advisors will be advised by it of the
confidential nature of such information and shall agree to comply with this
Section. Notwithstanding the foregoing, it is expressly agreed that each of the
Borrower, the Servicer and their respective Affiliates may publish a press
release or otherwise publicly announce the existence and principal amount of the
Commitments under this Agreement and the transactions contemplated hereby;
provided that the Administrative Agent shall be provided a reasonable
opportunity to review such press release or other public announcement prior to
its release and provide comment thereon; and provided, further, that no such
press release shall name or otherwise identify the Administrative Agent, any
other Credit Party or any of their respective Affiliates without such Person’s
prior written consent (such consent not to be unreasonably withheld, conditioned
or delayed). Notwithstanding the foregoing, the Borrower consents to the
publication by the Administrative Agent or any other Credit Party of a tombstone
or similar advertising material relating to the financing transactions
contemplated by this Agreement.

(b) Each of the Administrative Agent and each other Credit Party, severally and
with respect to itself only, agrees to hold in confidence, and not disclose to
any Person, any

 

- 110 -



--------------------------------------------------------------------------------

confidential and proprietary information concerning the Borrower, the Servicer
and their respective Affiliates and their businesses or the terms of this
Agreement (including any fees payable in connection with this Agreement or the
other Transaction Documents), except as the Borrower or the Servicer may have
consented to in writing prior to any proposed disclosure; provided, however,
that it may disclose such information (i) to its Advisors and Representatives
and to any related Program Support Provider, (ii) to its assignees and
Participants and potential assignees and Participants and their respective
counsel if they agree in writing to hold it confidential, (iii) to the extent
such information has become available to the public other than as a result of a
disclosure by or through it or its Representatives or Advisors or any related
Program Support Provider, (iv) to any nationally recognized statistical rating
organization in connection with obtaining or maintaining the rating of any
Conduit Lender’s Notes or as contemplated by 17 CFR 240.17g-5(a)(3), (v) at the
request of a bank examiner or other regulatory authority or in connection with
an examination of any of the Administrative Agent, any Group Agent or any Lender
or their respective Affiliates or Program Support Providers or (vi) to the
extent it should be (A) required by Applicable Law, or in connection with any
legal or regulatory proceeding or (B) requested by any Governmental Authority to
disclose such information; provided, that, in the case of clause (vi) above, the
Administrative Agent, each Group Agent and each Lender will use reasonable
efforts to maintain confidentiality and will (unless otherwise prohibited by
Applicable Law) notify the Borrower and the Servicer of its making any such
disclosure as promptly as reasonably practicable thereafter. Each of the
Administrative Agent, each Group Agent and each Lender, severally and with
respect to itself only, agrees to be responsible for any breach of this Section
by its Representatives, Advisors and Program Support Providers and agrees that
its Representatives, Advisors and Program Support Providers will be advised by
it of the confidential nature of such information and shall agree to comply with
this Section.

(c) As used in this Section, (i) “Advisors” means, with respect to any Person,
such Person’s accountants, attorneys and other confidential advisors and
(ii) “Representatives” means, with respect to any Person, such Person’s
Affiliates, Subsidiaries, directors, managers, officers, employees, members,
investors, financing sources, insurers, professional advisors, representatives
and agents; provided that such Persons shall not be deemed to Representatives of
a Person unless (and solely to the extent that) confidential information is
furnished to such Person.

(d) Notwithstanding the foregoing, to the extent not inconsistent with
applicable securities laws, each party hereto (and each of its employees,
representatives or other agents) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure (as defined in
Section 1.6011-4 of the Treasury Regulations) of the transactions contemplated
by the Transaction Documents and all materials of any kind (including opinions
or other tax analyses) that are provided to such Person relating to such tax
treatment and tax structure.

Section 14.07. GOVERNING LAW. THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE
PERFECTION, THE

 

- 111 -



--------------------------------------------------------------------------------

EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF ADMINISTRATIVE AGENT OR ANY
LENDER IN THE COLLATERAL IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN
THE STATE OF NEW YORK).

Section 14.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.

Section 14.09. Integration; Binding Effect; Survival of Termination. This
Agreement and the other Transaction Documents contain the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms and shall remain
in full force and effect until the Final Payout Date; provided, however, that
the provisions of Sections 3.08, 3.09, 3.10, 5.01, 5.02, 5.03, 11.04, 11.06,
12.04, 13.01, 13.02, 14.04, 14.05, 14.06, 14.09, 14.11 and 14.13 shall survive
any termination of this Agreement.

Section 14.10. CONSENT TO JURISDICTION. (a) EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO (i) WITH RESPECT TO THE BORROWER AND THE SERVICER, THE EXCLUSIVE
JURISDICTION, AND (ii) WITH RESPECT TO EACH OF THE OTHER PARTIES HERETO, THE
NON-EXCLUSIVE JURISDICTION, IN EACH CASE, OF ANY NEW YORK STATE OR FEDERAL COURT
SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, AND EACH PARTY
HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING (i) IF BROUGHT BY THE BORROWER, THE SERVICER OR ANY AFFILIATE
THEREOF, SHALL BE HEARD AND DETERMINED, AND (ii) IF BROUGHT BY ANY OTHER PARTY
TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, MAY BE HEARD AND
DETERMINED, IN EACH CASE, IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. NOTHING IN THIS SECTION 14.10 SHALL
AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY TO BRING
ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR THE SERVICER OR ANY OF THEIR
RESPECTIVE PROPERTY IN THE COURTS OF OTHER JURISDICTIONS. EACH OF THE BORROWER
AND THE SERVICER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING. THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(b) EACH OF THE BORROWER AND THE SERVICER CONSENTS TO THE SERVICE OF ANY AND ALL
PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH
PROCESS TO IT AT ITS ADDRESS SPECIFIED IN SECTION 14.02. NOTHING IN THIS
SECTION 14.10 SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER
CREDIT PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

- 112 -



--------------------------------------------------------------------------------

Section 14.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.

Section 14.12. Ratable Payments. If any Credit Party, whether by setoff or
otherwise, has payment made to it with respect to any Borrower Obligations in a
greater proportion than that received by any other Credit Party entitled to
receive a ratable share of such Borrower Obligations, such Credit Party agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of such Borrower Obligations held by the other Credit Parties so that
after such purchase each Credit Party will hold its ratable proportion of such
Borrower Obligations; provided that if all or any portion of such excess amount
is thereafter recovered from such Credit Party, such purchase shall be rescinded
and the purchase price restored to the extent of such recovery, but without
interest.

Section 14.13. Limitation of Liability. (a) No claim may be made by the Borrower
or any Affiliate thereof or any other Person against any Credit Party or their
respective Affiliates, members, directors, officers, employees, incorporators,
attorneys or agents for any special, indirect, consequential or punitive damages
in respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement or
any other Transaction Document, or any act, omission or event occurring in
connection herewith or therewith; and each of the Borrower and the Servicer
hereby waives, releases, and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor. None of the Credit Parties and their respective Affiliates shall
have any liability to the Borrower or any Affiliate thereof or any other Person
asserting claims on behalf of or in right of the Borrower or any Affiliate
thereof in connection with or as a result of this Agreement or any other
Transaction Document or the transactions contemplated hereby or thereby, except
to the extent that any losses, claims, damages, liabilities or expenses incurred
by the Borrower or any Affiliate thereof result from the breach of contract,
gross negligence or willful misconduct of such Credit Party in performing its
duties and obligations hereunder and under the other Transaction Documents to
which it is a party.

(b) The obligations of the Administrative Agent and each of the other Credit
Parties under this Agreement and each of the Transaction Documents are solely
the corporate obligations of such Person. No recourse shall be had for any
obligation or claim arising out of or based upon this Agreement or any other
Transaction Document against any member, director, officer, employee or
incorporator of any such Person.

Section 14.14. Intent of the Parties. The Borrower has structured this Agreement
with the intention that the Loans and the obligations of the Borrower hereunder
will be treated under United States federal, and applicable state, local and
foreign tax law as debt (the “Intended Tax

 

- 113 -



--------------------------------------------------------------------------------

Treatment”). The Borrower, the Servicer, the Administrative Agent and the other
Credit Parties agree to file no tax return, or take any action, inconsistent
with the Intended Tax Treatment unless required by law. Each assignee and each
Participant acquiring an interest in a Credit Extension, by its acceptance of
such assignment or participation, agrees to comply with the immediately
preceding sentence.

Section 14.15. USA Patriot Act. Each of the Administrative Agent and each of the
other Credit Parties hereby notifies the Borrower and the Servicer that pursuant
to the requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed
into law October 26, 2001) (the “PATRIOT Act”), the Administrative Agent and the
other Credit Parties may be required to obtain, verify and record information
that identifies the Borrower, the Originators, the Servicer and the Performance
Guarantor, which information includes the name, address, tax identification
number and other information regarding the Borrower, the Originators, the
Servicer and the Performance Guarantor that will allow the Administrative Agent
and the other Credit Parties to identify the Borrower, the Originators, the
Servicer and the Performance Guarantor in accordance with the PATRIOT Act. This
notice is given in accordance with the requirements of the PATRIOT Act. Each of
the Borrower and the Servicer agrees to provide the Administrative Agent and
each other Credit Parties, from time to time, with all documentation and other
information required by bank regulatory authorities under “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the PATRIOT Act.

Section 14.16. Right of Setoff. Each Credit Party is hereby authorized (in
addition to any other rights it may have), at any time during the continuance of
an Event of Default, to setoff, appropriate and apply (without presentment,
demand, protest or other notice which are hereby expressly waived) any deposits
and any other indebtedness held or owing by such Credit Party (including by any
branches or agencies of such Credit Party) to, or for the account of, the
Borrower against amounts owing by the Borrower hereunder or to, or for the
account of, the Servicer against amounts owing by the Servicer hereunder;
provided that such Credit Party shall notify the Borrower or the Servicer, as
applicable, promptly following such setoff.

Section 14.17. Severability. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

Section 14.18. Mutual Negotiations. This Agreement and the other Transaction
Documents are the product of mutual negotiations by the parties thereto and
their counsel, and no party shall be deemed the draftsperson of this Agreement
or any other Transaction Document or any provision hereof or thereof or to have
provided the same. Accordingly, in the event of any inconsistency or ambiguity
of any provision of this Agreement or any other Transaction Document, such
inconsistency or ambiguity shall not be interpreted against any party because of
such party’s involvement in the drafting thereof.

Section 14.19. Captions and Cross References. The various captions (including
the table of contents) in this Agreement are provided solely for convenience of
reference and shall not

 

- 114 -



--------------------------------------------------------------------------------

affect the meaning or interpretation of any provision of this Agreement. Unless
otherwise indicated, references in this Agreement to any Section, Schedule or
Exhibit are to such Section Schedule or Exhibit to this Agreement, as the case
may be, and references in any Section, subsection, or clause to any subsection,
clause or subclause are to such subsection, clause or subclause of such Section,
subsection or clause.

Section 14.20. Amendment and Restatement; Integration; Effectiveness. (i) Upon
this Agreement becoming effective pursuant to Section 6.01 hereof: (a) all terms
and conditions of the Existing Financing Agreement and any other Transaction
Documents executed and delivered pursuant thereto, as amended by this Agreement
and the other Transaction Documents being executed and delivered in connection
herewith, shall be and remain in full force and effect, as so amended, and shall
constitute and continue to be the legal, valid, binding and enforceable
obligations of the Borrower and the Servicer and of the Administrative Agent,
the LC Banks, Group Agent, LC Participants and Lenders; (b) the terms and
conditions of the Existing Financing Agreement shall be amended as set forth
herein and, as so amended, the Existing Financing Agreement shall be restated in
its entirety, but shall be amended only with respect to the rights, duties and
obligations among the Borrower, the Servicer, the Lenders, the LC Banks, the LC
Participants and the Administrative Agent accruing from and after the date
hereof; (c) the commitments of those lenders under the Existing Financing
Agreement that are continuing as Lenders under this Agreement (the “Continuing
Lenders”) shall continue and those commitments of the Non-Continuing Lenders
under the Existing Financing Agreement shall automatically be terminated and
cease to have any further force or effect without further action by any Person,
and shall be replaced with the respective Commitments of such Continuing
Lenders; (d) all outstanding “Loans” (but not any “Letters of Credit”) under the
Existing Financing Agreement shall be repaid in full (together with all interest
accrued thereon and amounts payable pursuant to Section 5.02 of the Existing
Financing Agreement in connection with such payment, and all fees accrued under
the Existing Financing Agreement through the Closing Date) with the proceeds of
the initial Loans made by the Continuing Lenders under this Agreement in
accordance with their respective Percentages as provided herein, with all
subsequent extensions of credit under this Agreement (including, without
limitation, participations in respect of all Letters of Credit) to be made in
accordance with the respective Commitments of the Continuing Lenders as provided
herein; (e) any “LC Participation Amount” of the Non-Continuing Lenders under
the Existing Financing Agreement shall be deemed to be transferred to the
Continuing Lenders in accordance with the respective Commitments of such
Continuing Lenders, and (f) any and all references in the Transaction Documents
to the Existing Financing Agreement shall, without further action of the
parties, be deemed a reference to the Existing Financing Agreement, as amended
and restated by this Agreement, and as this Agreement shall be further amended
or amended and restated from time to time hereafter. Subject to the foregoing,
this Agreement and the other Transaction Documents represent the entire
agreement of the Borrower, the Servicer, the Administrative Agent, the LC Bank,
the LC Participants and the Lenders with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent, any LC Bank, any LC Participants or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Transaction Documents.

 

- 115 -



--------------------------------------------------------------------------------

(ii) Assignment by Non-Continuing Lenders. Effective as of the Closing Date,
each Lender and Non-Continuing Lender hereby severally and not jointly agrees
that its Percentage of the Commitment as of the Closing Date shall be as set
forth on Schedule I attached hereto and that the outstanding principal amount of
the Loans under the Existing Financing Agreement held by the Non-Continuing
Lenders shall be assigned to the Continuing Lenders and the outstanding
Commitments of the Non-Continuing Lenders under the Existing Financing Agreement
reduced to zero. To the extent necessary to give effect to the provisions of the
immediately preceding sentence, effective as of the Closing Date, each
Non-Continuing Lender hereby sells and assigns to each Continuing Lender without
recourse, representation or warranty of any kind (except that each
Non-Continuing Lender hereby represents and warrants to each Continuing Lender
that such Person is the legal and beneficial owner of and has good and
marketable title to, and is hereby assigning, selling, transferring, delivering
and conveying to such Continuing Lender legal and beneficial ownership of and
good and marketable title to, the interest so assigned by such Person, free and
clear of any Adverse Claims of any kind thereon), and each Continuing Lender
hereby purchases and assumes from such Non-Continuing Lender a percentage
interest in the respective “Loans”, “LC Participations” and “Commitments” (under
and as defined in the Existing Financing Agreement) in amounts sufficient to
give effect to the Percentages set forth herein as of the Closing Date. The
foregoing sale and assignments of “Loans” “LC Participations” and “Commitments”
(under and as defined in the Existing Financing Agreement) shall (i) except as
otherwise expressly set forth in this Section 14.20, be deemed to be made
pursuant to the terms form of Assignment Agreement attached hereto as Exhibit B,
and (ii) be made at a purchase price equal to the outstanding principal amount
of and accrued but unpaid interest on the “Loans” and “LC Participations” (as
defined in the Existing Financing Agreement) and accrued but unpaid fees in
respect of the “Commitments” (as defined in the Existing Financing Agreement) so
assigned. The purchase price payable to each Non-Continuing Lender in respect of
the “Loans” “LC Participations” and “Commitments” (under and as defined in the
Existing Financing Agreement) assigned by each Non-Continuing Lender is
$4,971,428.57. The Lenders and Non-Continuing Lenders hereby agree to effect
such inter-lender transfers as may be necessary in order to give effect to the
respective Percentages of the Loans, LC Participations and Commitments in
respect thereof as of the Closing Date set forth on Schedule I attached hereto.
The Borrower acknowledges and agree that each Non-Continuing Lender is hereby
assigning all of its interests with respect to its respective “Commitments”, “LC
Participations” and “Loans” (under and as defined in the Existing Financing
Agreement) and, upon effectiveness of such assignment in accordance with the
terms hereof, each Non-Continuing Lender shall have no further obligations, and
shall no longer be deemed to be a “Lender” under this Agreement or any of the
other Transaction Documents. Additionally, the Borrower agrees to pay to the
Non-Continuing Lender on the date hereof (i) accrued Interest in the amount of
$11,918.82 and (ii) Fees in the amount of $3,152.07.

[SIGNATURE PAGES FOLLOW]

 

- 116 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

FORESIGHT RECEIVABLES LLC By:  

/s/ Robert D. Moore

  Name:   Robert D. Moore   Title:   President & Chief Executive Officer
FORESIGHT ENERGY LLC, as the Servicer By:  

/s/ Robert D. Moore

  Name:   Robert D. Moore   Title:   President & Chief Executive Officer

 

[Signature Pages to First Amended and Restated Receivables Financing Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as the Administrative Agent

By:  

/s/ Michael A. Brown

  Name:   Michael A. Brown   Title:   Senior Vice President

PNC BANK, NATIONAL ASSOCIATION, as LC Bank and as Group Agent for the PNC Group

By:  

/s/ Michael A. Brown

  Name:   Michael A. Brown   Title:   Senior Vice President

PNC BANK, NATIONAL ASSOCIATION, as a Committed Lender

By:  

/s/ Michael A. Brown

  Name:   Michael A. Brown   Title:   Senior Vice President

 

[Signature Pages to First Amended and Restated Receivables Financing Agreement]



--------------------------------------------------------------------------------

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Non-Continuing Lender

By:  

/s/ Sam Pilcer

  Name:   Sam Pilcer   Title:   Managing Director By:  

/s/ Roger Klepper

  Name:   Roger Klepper   Title:   Managing Director

ATLANTIC ASSET SECURITIZATION LLC, as a Non-Continuing Lender

By:  

/s/ Sam Pilcer

  Name:   Sam Pilcer   Title:   Managing Director By:  

/s/ Roger Klepper

  Name:   Roger Klepper   Title:   Managing Director

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Group Agent for the
Non-Continuing Lenders

By:  

/s/ Sam Pilcer

  Name:   Sam Pilcer   Title:   Managing Director By:  

/s/ Roger Klepper

  Name:   Roger Klepper   Title:   Managing Director

 

[Signature Pages to First Amended and Restated Receivables Financing Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF [LOAN REQUEST] [LC REQUEST]

[Letterhead of Borrower]

[Date]

[Administrative Agent]

[Group Agents]

Re:                                                                   [Loan
Request] [LC Request]

Ladies and Gentlemen:

Reference is hereby made to that certain First Amended and Restated Receivables
Financing Agreement, dated as of August 30, 2016 among Foresight Receivables LLC
(the “Borrower”), Foresight Energy LLC, as Servicer (the “Servicer”), the
Lenders party thereto, the Group Agents party thereto, the LC Participants party
thereto and PNC Bank, National Association, as Administrative Agent (in such
capacity, the “Administrative Agent”) and as the LC Bank (as amended,
supplemented or otherwise modified from time to time, the “Agreement”).
Capitalized terms used in this [Loan Request] [LC Request] and not otherwise
defined herein shall have the meanings assigned thereto in the Agreement.

[This letter constitutes a Loan Request pursuant to Section 2.02(a) of the
Agreement. The Borrower hereby request a Loan in the amount of [$        ] to be
made on [            , 201  ] (of which [$        ] will be funded by the PNC
Group and [$        ] will be funded by the [                    ] Group. The
proceeds of such Loan should be deposited to [Account number], at [Name, Address
and ABA Number of Bank]. After giving effect to such Loan, the Aggregate Capital
will be [$        ].]

[This letter constitutes an LC Request pursuant to Section 3.02(a) of the
Agreement. The Borrower hereby request that the LC Bank issue a Letter of Credit
with a face amount of [$        ] on [            , 201  ]. After giving effect
to such issuance, the LC Participation Amount will be [$        ].]



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants as of the date hereof, and after
giving effect to such Credit Extension, as follows:

(i) the representations and warranties of the Borrower and the Servicer
contained in Sections 7.01 and 7.02 of the Agreement are true and correct in all
material respects on and as of the date of such Credit Extension as though made
on and as of such date unless such representations and warranties by their terms
refer to an earlier date, in which case they shall be true and correct in all
material respects on and as of such earlier date;

(ii) no Event of Default or Unmatured Event of Default has occurred and is
continuing, and no Event of Default or Unmatured Event of Default would result
from such Credit Extension;

(iii) no Borrowing Base Deficit exists or would exist after giving effect to
such Credit Extension; and

(iv) the Termination Date has not occurred.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this letter by its duly
authorized officer as of the date first above written.

 

Very truly yours, FORESIGHT RECEIVABLES LLC By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT]

Dated as of             , 20    

SECTION 1.

 

Commitment assigned:

   $ [                     ] 

Assignor’s remaining Commitment:

   $ [                     ] 

Capital allocable to Commitment assigned:

   $ [                     ] 

Assignor’s remaining Capital:

   $ [                     ] 

Interest (if any) allocable to Capital assigned:

   $ [                     ] 

Interest (if any) allocable to Assignor’s remaining Capital:

   $ [                     ] 

SECTION 2.

Effective Date of this Assignment and Acceptance Agreement:
[                    ]

Upon execution and delivery of this Assignment and Acceptance Agreement by the
assignee and the assignor and the satisfaction of the other conditions to
assignment specified in Section 14.03(b) of the Agreement (as defined below),
from and after the effective date specified above, the assignee shall become a
party to, and, to the extent of the rights and obligations thereunder being
assigned to it pursuant to this Assignment and Acceptance Agreement, shall have
the rights and obligations of a Committed Lender under that certain First
Amended and Restated Receivables Financing Agreement, dated as of August 30,
2016 among Foresight Receivables LLC, Foresight Energy LLC, as Servicer, the
Lenders party thereto, the Group Agents party thereto, the LC Participants party
thereto and PNC Bank, National Association, as Administrative Agent and as the
LC Bank (as amended, supplemented or otherwise modified from time to time, the
“Agreement”).

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

ASSIGNOR: [                                   
                                                  ] By:  
                                                                             
      Name:                                        
                                 Title                                        
                               ASSIGNEE: [                                   
                                                  ] By:  
                                                                             
      Name:                                        
                                 Title                                        
                               [Address]

ACCEPTED as of date first above written:

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

By:  

 

  Name:  

 

  Title:  

 

FORESIGHT RECEIVABLES LLC, as Borrower By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF ASSUMPTION AGREEMENT]

THIS ASSUMPTION AGREEMENT (this “Agreement”), dated as of [            ,
        ], is among Foresight Receivables LLC (the “Borrower”),
[                    ], as conduit lender (the “[                    ] Conduit
Lender”), [                    ], as the Related Committed Lender (the
“[                    ] Committed Lender” and together with the Conduit Lender,
the “[                    ] Lenders”), and [                    ], as group
agent for the [                    ] Lenders (the “[                    ] Group
Agent” and together with the [                    ] Lenders, the
“[                    ] Group”).

BACKGROUND

The Borrower and various others are parties to a certain First Amended and
Restated Receivables Financing Agreement, dated as of August 30, 2016 (as
amended through the date hereof and as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time, the “Receivables
Financing Agreement”). Capitalized terms used and not otherwise defined herein
have the respective meaning assigned to such terms in the Receivables Financing
Agreement.

NOW, THEREFORE, the parties hereto hereby agree as follows:

Section 1. This letter constitutes an Assumption Agreement pursuant to
Section 14.03(i) of the Receivables Financing Agreement. The Borrower desires
[the [                    ] Lenders] [the [                    ] Committed
Lender] to [become a Group] [increase its existing Commitment] under the
Receivables Financing Agreement, and upon the terms and subject to the
conditions set forth in the Receivables Financing Agreement, the
[[                    ] Lenders] [[                    ] Committed Lender]
agree[s] to [become Lenders within a Group thereunder] [increase its Commitment
to the amount set forth as its “Commitment” under the signature of such
[                    ] Committed Lender hereto].

The Borrower hereby represents and warrants to the [                    ]
Lenders and the [                    ] Group Agent as of the date hereof, as
follows:

(i) the representations and warranties of the Borrower contained in Section 7.01
of the Receivables Financing Agreement are true and correct on and as of such
date as though made on and as of such date;

(ii) no Event of Default or Unmatured Event of Default has occurred and is
continuing, or would result from the assumption contemplated hereby; and

(iii) the Termination Date shall not have occurred.

Section 2. Upon execution and delivery of this Agreement by the Borrower and
each member of the [                    ] Group, satisfaction of the other
conditions with respect to the



--------------------------------------------------------------------------------

addition of a Group specified in Section 14.03(i) of the Receivables Financing
Agreement (including the written consent of the Administrative Agent and the
Majority Group Agents) and receipt by the Administrative Agent of counterparts
of this Agreement (whether by facsimile or otherwise) executed by each of the
parties hereto, [the [                    ] Lenders shall become a party to, and
have the rights and obligations of Lenders under, the Receivables Financing
Agreement and the “Commitment” with respect to the Committed Lenders in such
Group as shall be as set forth under the signature of each such Committed Lender
hereto] [the [                    ] Committed Lender shall increase its
Commitment to the amount set forth as the “Commitment” under the signature of
the [                    ] Committed Lender hereto].

Section 3. Each party hereto hereby covenants and agrees that it will not
institute against, or join any other Person in instituting against, any Conduit
Lender, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, for one year and one day after the latest maturing commercial paper notes
or other senior indebtedness issued by such Conduit Lender is paid in full. The
covenant contained in this paragraph shall survive any termination of the
Receivables Financing Agreement.

Section 4. THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES
HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER
CONFLICTS OF LAW PROVISIONS THEREOF). This Agreement may not be amended or
supplemented except pursuant to a writing signed be each of the parties hereto
and may not be waived except pursuant to a writing signed by the party to be
charged. This Agreement may be executed in counterparts, and by the different
parties on different counterparts, each of which shall constitute an original,
but all together shall constitute one and the same agreement.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.

 

[                    ], as a Conduit Lender

By:  

 

  Name Printed:  

 

  Title:  

 

[Address]  

  [                    ], as a Committed Lender

By:  

 

  Name Printed:  

 

  Title:  

 

  [Address]     [Commitment]  

[                    ], as Group Agent for [                    ] By:  

 

  Name Printed:  

 

  Title:  

 

  [Address]  



--------------------------------------------------------------------------------

FORESIGHT RECEIVABLES LLC, as Borrower By:  

 

        Name Printed:  

 

        Title:  

 



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF LETTER OF CREDIT APPLICATION]

(Attached)



--------------------------------------------------------------------------------

EXHIBIT E

CREDIT AND COLLECTION POLICY

(Attached)



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF INFORMATION PACKAGE

(Attached)



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF COMPLIANCE CERTIFICATE

 

To: PNC Bank, National Association, as Administrative Agent

This Compliance Certificate is furnished pursuant to that certain First Amended
and Restated Receivables Financing Agreement, dated as of August 30, 2016 among
Foresight Receivables LLC (the “Borrower”), Foresight Energy LLC, as Servicer
(the “Servicer”), the Lenders party thereto, the Group Agents party thereto, the
LC Participants party thereto and PNC Bank, National Association, as
Administrative Agent (in such capacity, the “Administrative Agent”) and as the
LC Bank (as amended, supplemented or otherwise modified from time to time, the
“Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to them in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                      of the Servicer.

2. I have reviewed the terms of the Agreement and each of the other Transaction
Documents and I have made, or have caused to be made under my supervision, a
detailed review of the transactions and condition of the Borrower during the
accounting period covered by the attached financial statements.

3. The examinations described in paragraph 2 above did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes an
Event of Default or an Unmatured Event of Default, as each such term is defined
under the Agreement, during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate[, except
as set forth in paragraph 5 below].

4. Schedule I attached hereto sets forth financial statements of the Parent and
its Subsidiaries for the period referenced on such Schedule I.



--------------------------------------------------------------------------------

[5. Described below are the exceptions, if any, to paragraph 3 above by listing,
in detail, the nature of the condition or event, the period during which it has
existed and the action which Borrower has taken, is taking, or proposes to take
with respect to each such condition or event:]

The foregoing certifications are made and delivered this          day of
            , 20    .

 

FORESIGHT ENERGY LLC By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

SCHEDULE I

TO

COMPLIANCE CERTIFICATE

A. Schedule of Compliance as of            , 201   with Section 8.02(a) of the
Agreement. Unless otherwise defined herein, the terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.

This schedule relates to the month ended:                     .

B. The following financial statements of the Parent and its Subsidiaries for the
period ending on             , 201  , are attached hereto:



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF REDUCTION NOTICE

[LETTERHEAD OF BORROWER]

[Date]

[Administrative Agent]

[Group Agents]

 

  Re:                                     
                                         Reduction Notice

Ladies and Gentlemen:

Reference is hereby made to that certain First Amended and Restated Receivables
Financing Agreement, dated as of August 30, 2016 among Foresight Receivables LLC
(the “Borrower”), Foresight Energy LLC, as Servicer (the “Servicer”), the
Lenders party thereto, the Group Agents party thereto, the LC Participants party
thereto and PNC Bank, National Association, as Administrative Agent (in such
capacity, the “Administrative Agent”) and as the LC Bank (as amended,
supplemented or otherwise modified from time to time, the “Agreement”).
Capitalized terms used in this Reduction Notice and not otherwise defined herein
shall have the meanings assigned thereto in the Agreement.

Pursuant to Section 2.02(d) of the Agreement, the Borrower hereby irrevocably
notifies you that it will repay a portion of the Capital of the Lenders (the
“Repayment”) in an amount equal to [$        ] (the “Repayment Amount”) on
[            , 201  ] (the “Repayment Date”). After giving effect to the
Repayment, the Aggregate Capital will be [$        ] on the Repayment Date.

The allocation of the Repayment Amount will be ratable among the Lenders (based
on the aggregate outstanding Capital of each Lender at such time). Each Lender’s
share of the Repayment Amount is as following:

$         for PNC Bank, National Association; and

$         for [Lender]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this letter by its duly
authorized officer as of the date first above written.

 

Very truly yours, FORESIGHT RECEIVABLES LLC By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

EXHIBIT I

CLOSING MEMORANDUM

(Attached)



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF WEEKLY REPORT

(Attached)